Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 1 of 134
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 2 of 134
                                                                            FiLED
                                                                     DONNA McQUALITY
                                                                   CLERK, SUPERIOR COURT
                                                                    0412312019 5:08PM
                                                                          BY: TFREY
                                                                           DEPUTY

 1 FENNEMORE CRAIG, P.C.                                          Case No.: P 1300CV^_01900393
                                                                      HON. JOHN NAPPER
   J. Christopher Gooch (State Bar No. 019101)
 2 cgooch@fclaw.com
   Scott Day Freeman (State Bar No. 019784)
 3 sfreeman@fclaw.com
   John P. Kaites (State Bar No. 012767)
 4 2394 E. Camelback Road
     Suite 600.
 5 Phoenix, Arizona 85016
   Telephone: (602) 916-5000
 6 Facsimile: (602) 916-5999

 7
     THEODORA ORINGHER PC
 8 Todd C. Theodora, Esq. (Pro Hac Vice to be Filed)
     ttheodora@tocounsel.com
9 Jeffrey H. Reeves, Esq. (Pro Hac Vice to be Filed)
     jreeves@tocounsel.corn
10 Cheryl Priest Ainsworth, Esq. (Pro Hac Vice to be Filed)
     cainsworth@tocounsel.com
11 Jessica Hernandez Diotalevi (Pro Hac Vice to be Filed)
     jdiotalevi@tocounsel.com
12 Kevin R. Royer (Pro Hac Vice to be Filed)
     kroyer@tocounsel.com
13 535 Anton Boulevard, Ninth Floor
     Costa Mesa, California 92626-7109
14 Telephone: (714) 549-6200
     Facsirnile: (714) 549-6201
15
     Attorneys for Plaintiff the CITY OF
16 PRESCOTT

17                          SUPERIOR COURT OF THE STATE OF ARIZONA
18                                    COUNTY OF YAVAPAI
19
     CITY OF PRESCOTT,                           Case No.
20
                        Plaintiff,               COMPLAINT FOR:
21
                vs.                               (1) PUBLIC NUISANCE, SEEKING
22                                                    CIVIL PENALTIES,
     ALLERGAN PLC; ACTAVIS PLC;                       ABATEMENT, AND
23   ACTAVIS, INC.; WATSON                            INJUNCTIVE RELIEF
     PHARMACEUTICALS, INC. n/k/a                  (2) NEGLIGENCE
24   ACTAVIS, INC.; WATSON                        (3) NEGLIGENCE PER SE
     LABORATORIES, INC.; ACTAVIS                  (4) UNJUST ENRICHMENT
25   LLC; ACTAVIS PHARMA, INC. f/k/a              (5) NELIGENT FAILURE TO
     WATSON PHARMA, INC.;                             WARN
26   MALLINCKRODT, LLC; TEVA                      (6) FRAUDULENT TRANSFER
     PHARMACEUTICAL INDUSTRIES,                   (7) CIVIL CONSPIRACY
27   LTD.; TEVA PHARMACEUTICALS                   (8) VIOLATION OF CONSUMER
     USA. INC.:                                       FRAUD ACT
28

          1159968.7/81650.01001


     14309093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 3 of 134




 1    SOLUTIONS INC.; ENDO                    DEMAND FOR JURY TRIAL
      PHARMACEUTICALS, INC:;
 2    JANSSEN PHARMACEUTICALS,
      INC.; ORTHO-MCNEIL-JANSSEN
 3    PHARMACEUTICALS, INC. n/k/a
      JANSSEN PHARMACEUTICALS,
 4    INC.; JANSSEN PHARMACEUTICA,
      INC. n/k/a JANSSEN
 5    PHARMACEUTICALS, INC.;
      PURDUE PHARMA L.P.; PURDUE
 6    PHARMA INC.; THE PURDUE
      FREDERICK COMPANY, INC.;
 7    RICHARD SACKLER; THERESA
      SACKLER; KATHE SACKLER;
 8    JONATHAN SACKLER; MORTIMER
      D.A. SACKLER; BEVERLY
 9    SACKLER; DAVID SACKLER; ILENE
      SACKLER LEFCOURT; INSYS
10    THERAPEUTICS, INC.; MCKESSON
      CORPORATION; CARDINAL
11    HEALTH, INC.;
      AMERISOURCEBERGEN; DR.
12    DOUGLAS J. CAMPBELL, an
      individual; DR. RANDY JOE SPICER,
13    an individual; and DOES 1 through
      1000,
14
                       Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

         1159968.7/81650.01001            2

     14809093
       Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 4 of 134




       I. INTRODUCTION
                  1.     Opiates' are killing people every day in this country and Arizonans have not
       been spared. Each of the Defendants in this action engaged in an industry-wide effort to
 y     downplay the dangerous and deadly potential effects of the misuse of prescription opioids.
       The opioid epidemic has hit every community in Arizona hard, including the City of Prescott
 I.,
       ("Prescott"). Prescott brings this complaint seeking redress for the societal and financial ills it
       has suffered at the hands of those directly responsible for the crisis—the manufacturers,
       distributors, and in some cases, the prescribers, of prescription opioids'.
                  2.     This case is about corporate greed. Simply put, each of the Defendants put its
1(     desire for profits above the health and well-being of Prescott's residents. Prescott and its
       citizens have paid dearly as a result.
                  A.     The Manufacturer Defendants' Two-Part Scheme to Increase Opioid Sales
                  3.     First, as part of a broader scheme to target all municipalities in the United States
       where the elements that are most conducive to opioid addiction were prevalent, Defendants
       ALLERGAN PLC; ACTAVIS PLC; ACTAVIS, INC.; WATSON PHARMACEUTICALS,
       INC. n/k/a ACTAVIS, INC.; WATSON LABORATORIES, INC.; ACTAVIS LLC;
       ACTAVIS PHARMA, INC. f/k/a WATSON PHARMA, INC.; MALLINCKRODT, LLC;
18     TEVA PHARMACEUTICAL INDUSTRIES, LTD.; TEVA PHARMACEUTICALS USA,
19     INC.; CEPHALON, INC.; ENDO HEALTH SOLUTIONS INC.; ENDO
20     PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICALS, INC.; ORTHO-
21     MCNEIL-JANSSEN PHARMACEUTICALS, INC. n/k/a JANSSEN
22     PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICA, INC. n/k/a JANSSEN
23     PHARMACEUTICALS, INC.; PURDUE PHARMA L.P.; PURDUE PHAR.MA INC.; THE
24
    The term "opiate" technically refers only to chemicals that occur naturally in the opium
       1
25
   plant, including morphine, codeine, thebaine and papaverine. "Opioid," by contrast, refers
26 instead to compounds that have the same effect as opiates but do not occur naturally in the
   opium plant, such as heroin, oxycodone, hydrocodone, hydromorphone and oxymorphone
27 ("semi-synthetic" opioids) as well as methadone, fentanyl, meperidine and tramadol
   ("synthetic" opioids).
28

            1159968.7/81650.01001


       14809093
t         Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 5 of 134




     1   PURDUE FREDERICK COMPANY, INC.; INSYS THERAPEUTICS, INC.; and the
     2   individual defendants JOHN KAPOOR; and MICHAEL BABICH ("the Manufacturer
     3   Defendants"), targeted the State of Arizona, including the residents of Yavapai County and
     4   Prescott. More specifically, the Manufacturer Defendants developed and engaged in a
     5   I sophisticated, manipulative scheme designed to increase the number of opioid prescriptions
     6   written across the state, including in Prescott. Defendants' scheme was particularly well-
     7   suited to Prescott, because Prescott is home to a multitude of economically and medically
     8 vulnerable populations that Defendants knew were uniquely predisposed to opioid addiction,

     9   including the elderly and veterans. Indeed, the only Arizona Health Care System hospital in
    10 Yavapai County (which is one of just three such hospitals in the entire State of Arizona) is

    11   located in Prescott and provides services to over 27,000 veterans across Northern Arizona.
    12 Prescott is also home to the Dr. Cameron McKinley Department of Veterans Affairs Veterans

    13 Center, which serves both veterans and their family members upon request.2

    14               4.       Second, the Defendant Manufacturers succeeded in dramatically increasing the
    15 number of opioid prescriptions being written in Prescott and across the country by (1)

    16 affirmatively concealing the truth about the risk of addiction and death associated with long-

    17 term use of their products, and (2) pressuring their respective sales forces to deceive (even

    18 bribe) local physician, physician assistant and nurse practitioner prescribers to flood

    19 Arizona—and Prescott—with enough opioid prescriptions for every single person in the city

    20 to have one.

    21

    22

    23

    24

    25

    26

    27
          2   Northern Arizona VA Health Care System, https://www.prescott.va.gov/about/; see also
    28 https://www.va.gov/directory/Ruide/facility.asp?ID=38 1.

                1159968.7/81650.01001                       2


          14809093
.              Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 6 of 134




           1
           2


           3


           4
                                                      opioid pil@Is w e r e
          5                                          pre-s=crlbed =in 201 6                                                                               ;



          6
                                                                      ~ ~ ~ • • • •
          7
           8                                enough for.every Arizonan
~g
w a
7•+T~ ~
          9
                                                    t®uhave a
zz~
     w 10
                                                             2.5 week supply
O         12                                                                                                                 ,~~~
                                                                                            _.                                 T~:
          13
                                                                                       llas      use
                                                                                                             ii4:g            {b4.1

~
O
          14
                                                                                                                                                  tIL:'
0         15
W                                                                                                114.7
                                                                                                                     r i26
                                                                                                                              I l!16
~         16
                                                                      tEk1.S                                                              184.5
                                                     ,aG.a
                                   D7.G                                                          96.S                                             97.9
          17                                                           47
                                                                                           97
                                                                                       ~....,., 94
                                                     SR5               w~"~ EAS                  !!.8
                                    g~~                     e.z
                                                              e                                              es.s    ~
          18                                         !2s                                   ,77   Mi.t                40.4    '~
                                                                                                                                 w"       Tq,4
                                    Tr.e
                                                                      81.5                                   s3.y              ~~ ,..,~,,,.rns
                                                                                                                                              74
                                                     Tl.s                                                            76S       77.9~~~+..... ~
          19                        75.5                                                                                                  73.7
                                                                                                                                                  Fa:
                                              ......_._...-- ---- ---------- - -------__
          20                         ---- _.---
                                   2007             20E18             20~t9            2010      2011        2012    2013     2014        2015    2U16


          21
                     Opioid Prescriptionsx Dispensed in Arizona 2007 to 2016 ("Per 100 persons)
          22
                          B.     The Distributor Defendants Turned a Blind Eye to the Manufacturers'
          23
               Scheme.
          24
                          5.     Defendants McKesson, AmerisourceBergen and Cardinal Health (the
          25
               "Distributor Defendants") shipped the Manufacturer Defendants' products throughout the
          26
               country, including to addresses in Prescott. Rather than meet their obligations under Arizona
          27
               law to report suspicious orders of opioids, the Distributor Defendants willfully ignored
          28
               impossibly large orders being shipped into geographic locations where it was simply
                   1159968.7/81650.01001                                                                 3



               14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 7 of 134




 1   inconceivable that any legitimate medical need could have come close to creating legitimate
 2   demand for opioids in the quantities shipped. They entirely failed to report any of these
 3   suspicious shipments despite being under clear statutory and common law obligations to do
 4   so, and in contravention the Distributor Defendants' own internal policies and procedures.
 5   The Distributor Defendants' breaches of their respective reporting obligations was willful,
 6   motivated entirely by the desire to maximize profits by any means necessary, no matter the
 7   cost to Plaintiff or its citizenry.
 8              C.        The Individual Defendants Directed Defendant Purdue's Scheme from
 9   Behind The Scenes, Downplaying Their Involvement to Enrich Themselves At Plaintiff s
10 Expense.
11              6.        Defendants Richard Sackler, Beverly Sackler, David Sackler, Ilene Sackler
12 Lefcourt, Jonathan Sackler, Kathe Sackler, Mortimer Sackler, and Theresa Sackler (the
13 "Sackler Defendants") controlled Purdue's misconduct from their respective seats on the
14 company's Board of Directors. Though the Sackler Defendants held a controlling majority of
15 the Board and wielding absolute power over Purdue Pharma Inc. and Purdue Pharma L.P.'s
16 sales and marketing practices, the Sackler Defendants constantly downplayed the significance
17 of their involvement in order to retain the anonymity and continue paying themselves and their
18 family billions of dollars.
19              7.        Defendant Dr. Richard Sackler, for example, who founded Defendant Purdue
20 I and both engineered and oversaw the company's scheme to increase sales of OxyContin, no
21 matter the cost, claimed at a deposition that he was unaware that Defendant Purdue's sales
22 representatives were "falsely represent[ing] that OxyContin ... resulted in less abuse
23 potential."3 During the same deposition, Dr. Sackler also pleaded ignorance to the fact that
24 Defendant Purdue had "[t]rained Purdue sales representatives and told some healthcare
25 providers that it was more difficult to extract the Oxycodone form an OxyContin tablet for the
26 purpose of intravenous abuse, although Purdue's own study showed that drug abuser could
27
     3   R. Sackler Depo., p. 253:24-25, 254:1-8 (Aug. 28, 2015).
28

           1159968.7/81650.01001
                                                       0
     14809093
4         Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 8 of 134




     1   extract approximately 68 percent of the Oxycodone from a single 10 milligram OxyContin
     2 I tablet by crushing the tablet, stirring it in water and drawing the solution through cotton into a

     3 I syringe."4

     4               8.     Despite Dr. Sackler insistence that his testimony was accurate and truthful,
     5   internal e-mails between the Individual Defendants expressly contradict this proposition.
     6 Indeed, on or about February 27, 1997 Robert Kaiko, the inventor of OxyContin, expressly

     7 admonished Dr. Sackler, emphasizing that "I don't believe we have a sufficiently strong case

     8 to argue that OxyContin has minimal or no abuse liability," as "oxycodone containing

     9 products are still among the most abused opioids in the U.S."5 In response to Robert Kaiko's

    10 warning, Dr. Sackler had only this to say: "How substantially would it improve your sales?"6

    11               9.     Two years later, Dr. Sackler became the CEO of Defendant Purdue, and worked
    12 hand-in=hand with Individual Defendants Jonathan Sackler, Kathe Sackler, Mortimer

    13 Sackler—Purdue's Vice Presidents at the time—to mail thousands of doctors promotional

    14 videos asserting the same false and misleading representations that Robert Kaiko had already

    15 debunked and warned them not to disseminate:

    16                      There's no question that our best, strongest pain medicines are
    17                      the opioids. But these are the same drugs that have a reputation
    18                      for causing addiction and other terrible things. Now, in fact, the
    19                      rate of addiction amongst pain patients who are treated by
    20                       doctors is much less than one percent. They don't wear out,
    21                      they go on working, they do not have serious medical side
    22                      effects.7

    23
         Id., at p. 237:18-25, 238:1-13.
          4
    24
       5 1997-02-27 e-mail from Robert Kaiko (explaining to Dr. Sackler that "[i]f OxyContin is
    25 uncontrolled, ... it is highly likely that it will eventually be abused"). (See Complaint, n. 62-
       63 (June 12, 2018), .Commonwealth of Massachusetts v. Purdue Pharma L.P., et al (C.A. No.
    26 1884-cv-01808 (BLS2) ("MA AG Complaint").)

    27 6 1997-03-02 e-mail from Richard Sackler.
       7 "I Got My Life Back" video, transcript. [FN 73 to MA AG Complaint] (emphases added).
    28

              1159968.7/81650.01001                         5

         114809093                               0
~         Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 9 of 134




     1               D.     The Prescriber Defendants Manipulated Their Patients to Enrich
     2   II Themselves.
     3               10.    Defendant Douglas J. Campbell, M.D. and Defendant Randy Joe Spicer, N.M.D.
     4   I I(the "Prescriber Defendants") were an important component of the Defendant Manufacturers'
     5   11 scheme to flood the State of Arizona, including Prescott, with a wildly inappropriate,
     6 11   medically unnecessary quantity of opioids. In return for bribes, kickbacks and all-expenses-
     7   I I Paid "speaking engagements," the Prescriber Defendants facilitated the Manufacturer .
     8    Defendants' scheme by (i) passing out "savings cards" to encourage patients who had never
     9 tried opioids before ("opioid naive" patients) to buy Defendants' drugs; (ii) increasing these

    10 patients' respective dosages until they became addicted; and (iii) withholding all treatment

    11    from patients who refused to take their prescribed dosages of opioids, even though the
    12 Defendant Prescribers knew their patients could not physically tolerate such a large amount of

    13 opioids without overdosing and/or dying.

    14               11.    Each of the Defendants was fully aware that their products placed patients at an
    15 I I unreasonable risk of opioid-related addiction and/or death, particularly patients who continued

    16 taking opioids for three or more consecutive months. Despite this knowledge, Defendants

    17 continued to manufacture, market, distribute and prescribe opioids to the nation at large, as

    18 well as to Plaintiff's local, and often its most vulnerable, citizens. This is the conduct that

    19 precipitated the opioid crisis that has ravaged Plaintiff's communities since the early 2000s,

    20 and will continue to do so for many years, even decades, to come. The extent to which

    21 Defendants' scheme succeeded cannot be overstated. The death toll they have caused in

    22 Prescott and elsewhere is unconscionable.Prescott dedicates substantial portions of its tax

    23 revenues to provide and pay for a broad array of services for its population, including health

    24 care, pharmaceutical care, law enforcement, foster care, public assistance and other necessary

    25 services and programs for families and children. However, as a result of the opioid epidemic,

    26 Prescott has been severely hampered in its ability to continue to provide the requisite level of

    27 service in each of these categories. This creates a perverse dichotomy. The overburdened

    28 service areas require a greater share of Prescott's scarce tax dollars, while at the same time,

              1159968.7/81650.01001
                                                            0
          14809093
              Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 10 of 134




              the crisis itself     decreases   the tax dollars Prescott can generate. That is because opioid
          2 addiction takes productive members of society out of the economy, usually due to death or the

              inability to work. Simply put, most who become addicted to opioids are no longer able to
          4 work, and therefore are no longer able to care for their families, earn a paycheck or spend

              money in the same way they did before they fell victim to addiction. That means Prescott's
              tax revenues have suffered. These harms are the direct and proximate result of Defendants'
          7 I scheme to increase their profits without regard for the end users of Defendants' drugs, or the
                                                                                                 r
              I municipalities that must bear the brunt of the increased demand for their services brought on
 ~a
 w a
          9 I by the epidemic.
 x~w     10               12.    In addition to its tax-related damages, Prescott, a thriving community of trade
  ~
 z=
 ~~      11   and tourism, has suffered irreparable damage to its reputation at the hands of Defendants. This
 C)
         12 I is due, in large measure, to the fact that Prescott in recent years became a destination city for

I~ 13 sober living homes and addiction rehabilitation treatment centers — facilities that would never

 ~       14 have existed anywhere, much less in Prescott, were it not for the opioid epidemic. g This local
 O
 Qp      15 phenomenon exploded to such a degree that Prescott, with its typical population hovering at
 w
 ~       16
              x Properly regulated addiction treatment facilities can be, and often are, a necessary
         17 element of any thriving community that is sensitive to the mental health of its population.

         18 That said, the sober living phenomenon in Prescott and elsewhere wrought by the opioid
              crisis has a far different character. All too often in light of the sudden demand for opioid
       - 19 addiction treatment centers, opportunistic operators have erected treatment or rehabilitation
              centers virtually overnight. (See D. Segal, City ofAddict Entrepreneurs, The New York
         20
              Times (Dec. 27, 2017), https://www.nytimes.com/interactive/2017/12/27/business/new-
         21   drug-rehabs.html.) The intent of these operators is to collect high fees from distraught
              families of loved ones who need help. And patients come in droves. But all too often
         22   shortly after paying the hefty enrollment fee, shady and unlicensed operators, including in
         23   Prescott, promptly evict these patients once funds from insurance or other sources dry up.
              Often opioid-addicted patients have come to these facilities in Prescott from all over the
         24   country. And once these addicts leave the sober living facilities, voluntarily or
              involuntarily, they are often left behind in the streets of Prescott. Addicts are more likely
         25
              to become homeless or commit crimes, either by stealing in order to fuel their addiction, or
         26   by participating in the illegal black market for illicit opioids like heroin. Either way,
              Prescott's social services are taxed in the extreme. These are some of the realities that
         27   Prescott has had to confront and combat — at great taxpayer expense — due to Defendants'
         28   intentional and callous conduct.

                   1159968.7/81650.01001                         7

               14809093
         Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 11 of 134
,




    1    around 42,000 people, was home in 2016 to at least 170 sober living homes.9
    2               13.      Plaintiff has been able to ameliorate this problem, to a degree, only by
    3    dedicating substantial—and previously unallocated—tax dollars to measures designed to
     4   restore its once sterling reputation as one of the most desirable communities in all of Arizona.
     5   As one example, on or about October 11, 2016, Plaintiff added a brand-new chapter to its
     6   municipal code dedicated exclusively to ensuring that all sober living homes operating in
     7   Prescott are properly licensed and operated in accordance with the standards of care that
     8   Plaintiff specifically designed to protect its community.' ° By taking proactive steps to address
     9   the sober living home problem, and thereby help to repair and preserve its reputation, Prescott
    10 has succeeded in reducing the number of these treatment facilities down to approximately 30

    11   as of December 2018." -
    12              The Daily Courier: "Most drug, alcohol group homes in City of Prescott
                                          [are] not state-licensed."
    13

    14

    15

    16

    17

    18

    19

    20

    21              14.      Things were not always this way in Prescott. Though Defendants have been

    22 manufacturing, marketing, selling and/or prescribing prescription opioids for decades—

    23 including brand-name drugs like OxyContin12 and Percocet, as well as generic formulations

    24
         9   Segal, supra at n. 8.
    25 lo
          See Prescott City Code, Ch. 4-11: Structured Sober Living Homes (effective Jan. 1,
    26 2017),
       https•//www codepublishing com/AZ/Prescott/html/Prescott04/Prescott041 l.html44-11.
    27 11
          Segal, supra at n. 8.
    28 12 OxyContin, the ratio of morphine to oxycodone is two-to-one—something which "[w]e

               1159968.7/81650.01001                      3

         14809093
         Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 12 of 134
,



         such as oxycodone and hydrocodone—only since the late 1990s have Defendants' powerful
     2   narcotic painkillers been used to treat more than just short-term, acute- or cancer-related pain.
     3   Indeed, for the vast majority of the twentieth century, Defendants' drugs were considered too
     4   addictive and debilitating for patients suffering from long-term (chronic) pain due to non-
     5   cancer conditions like arthritis, fibromyalgia and migraines.13
     6              15.    In the late 1990s, however, and continuing today, Defendants began a
     7   sophisticated marketing and distribution scheme premised on deception to persuade patients
     8   that opioids can and should be used to treat chronic pain. Defendants spent, and some continue
     9   to spend, millions of dollars on promotional activities and materials that falsely deny or
    10 trivialize the risks of opioids and overstate the benefits of opioids. As to the risks, Defendants

    11   falsely and misleadingly: (1) Downplayed the serious risk of addiction;14 (2) promoted the
    12 concept of "pseudoaddiction," claiming that the signs of addiction should be treated with more

    13 opioids; (3) exaggerated the effectiveness of screening tools in preventing addiction; (4)

    14 claimed that opioid dependence and withdrawal are easily managed; (5) denied the risks of

    15 higher opioid dosages; and (6) exaggerated the effectiveness of abuse-deterrent opioid

    16 formulations to prevent abuse and addiction. Defendants also falsely touted the benefits of

    17 long-term opioid use, including its supposed ability to improve function and quality of life,

    18 even though there was no good evidence to support those benefits.

    19              16.    Defendants knew that their longstanding and ongoing misrepresentations of the
    20 I risks and benefits of opioids were not supported by or were directly contrary to the scientific

    21 I evidence. Indeed, the falsity of Defendants' misrepresentations has been confirmed by the



    23 [Purdue] feared that the `cancer pain experts' would object to ....(Deposition of Richard
         Sackler, M.D. ("R. Sackler Dep.") at p. 79:12-14.)
    24   13 In this Complaint, "chronic pain" means non-cancer pain lasting three months or longer.

    25   14 Addiction is classified as a spectrum of "substance use disorders" that range from misuse
         and abuse of drugs to addiction. Patients suffer negative consequences wherever they fall on
    26   this spectrum. In this Complaint, "addiction" refers to the entire range of substance abuse
    27   disorders.    [American Society of Addiction Medicine Public Policy Statements:
         https://www.asam.org/docs/default-source/public-policy-statements/1-terminolog ~~-spectrum-
    28   sud-7-13.pdf?sfvrsn=d93c69c2 2.
             1159968.7/81650.01001
                                                          0

         14809093
                   Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 13 of 134
0




              1   J U.S. Food and Drug Administration (FDA) and the Centers for Disease Control and
              2   I Prevention (CDC), including by the CDC in its Guideline for Prescribing Opioids for Chronic
              3   I Pain, issued in 2016 and approved by the FDA (2016 CDC Guideline). Opioid manufacturers,
              4   I including Defendants Endo Pharmaceuticals, Inc. and Purdue Pharma L.P., have also entered
              5   I into agreements with public entities that prohibit them from making many of the
             6 I misrepresentations identified in this Complaint in other jurisdictions. Yet even now,
              7 I Defendants continue to misrepresent the risks and benefits of long-term opioid use in Arizona,
              8   including in Prescott, and continue to fail to correct their past misrepresentations.
    r4~
    w4        9               17.    Specifically, Defendants worked tirelessly to conceal what their own internal
    x~W      10 I documents and communications show they already knew, and had known for decades: not
    zz   A
             11   only were Defendants' opioids both medically unnecessary and, in fact, life-threatening for
    C)
             12 non-cancer patients with chronic pain, but further, none of Defendants' representations about
             13   the manageability or prevention of opioid addiction was true. For decades the Defendant
    ~
    O
             14 Manufacturers and Distributors—including, but not limited to, Defendants Purdue Pharma
    Qp       15 L.P., INSYS Therapeutics and Janssen—have made and continue to make a series of
    w
    ~        16 inaccurate claims about the risks and benefits associated with their opioids, essentially bribing
             17 Key Opinion Leader ("KOL") group to substantiate the veracity of Defendants' false
                  statements.15 In creating the illusion that Defendants opioids were the best treatment option
             19 for chronic pain, Defendants successfully targeted vulnerable patient populations like the
             20 elderly and veterans. And, they tainted the sources that some doctors and patients relied upon
             21 for guidance, including treatment guidelines, continuing medical education programs, medical
             22
                15 See, e.g., R. Sackler Depo., p. 255:5-16, (Aug. 28, 2015) (noting that "[s]ome of Purdue's
             23 new sales representatives were permitted ... to draw their own blood level graphs to falsely
             24 represent that OxyContin, unlike immediate-release or short-acting opioids, did not swing up
                and down between euphoria and pain and resulted in less abuse potential"; and further
             25 revealing that "[o]n or about May 1997, certain Purdue supervisors and employees stated that
                [while] they were well aware of the incorrect view held by many physicians that Oxycodone
             26
                was weaker than morphine, they did not want to do anything `to make physicians think that
             27 Oxycodone as stronger or equal to morphine' or to `take any steps in the form of promotional
                material, symposia, clinical publications, conventions or communications with the filed force
             28 that would affect the unique position that OxyContin had in many physicians' minds' ").

                       1159968.7/81650.01001                       10
                   14809093
         Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 14 of 134
,



     1   I conferences and seminars, and scientific articles. As a result, Defendants successfully
     2   I transformed the way doctors treat chronic pain, opening the floodgates of opioid prescribing
     3   I and use. Opioids are now the most prescribed class of drugs; they generated $11 billion in
     4   I revenue for drug companies in 2014 alone. This explosion in opioid prescriptions and use has
     5   I padded Defendants' profit margins at the expense of chronic pain patients. As the CDC
     6   I recently concluded, "for the vast majority of [those] patients, the known, serious, and too-
     7   I often-fatal risks far outweigh the unproven and transient benefits."16
     8               18.    The explosion in opioid prescriptions and use caused by Defendants has led to a
     9   I public health crisis in Arizona and, in particular, Prescott. Arizona faces skyrocketing opioid
    10i addiction and opioid-related overdoses and deaths as well as devastating social and economic

    11   consequences. This public health crisis is a public nuisance because it "is injurious to health"
    12 and interferes "with the comfortable enjoyment of life and property" (A.R.S. § 13-2917(A))

    13 and because it affects "entire communit[ies]" and "neighborhood[ s] " and "any considerable

    14 number of persons" (Id.) The effects of Defendants' deceptive marketing scheme are

    15 catastrophic and are only getting worse. This is especially so in Arizona. More than two

    16 Arizonians die each day from an opioid overdose. There has been a 74% increase in deaths

    17 among Arizona residents since 2012. As the FDA acknowledged in February 2016, "[t]hings

    18 are getting worse, not better, with the epidemic of opioid misuse, abuse and dependence."17

    19

    20

    21

    22

    23

    24

    25
          16 Thomas R. Frieden et al., Reducing the Risks of Relief — The CDC Opioid-Prescribing
    26 Guideline, 374 New Eng. J. Med. 1501-1504 (2016).

    27 17 FDA.gov, Califf, FDA top officials call for sweeping review of agency opioids policies,
          U.S. Food and Drug Administration ("FDA") News Release (Feb. 4, 2016),
    28 http ://www. fda. gov/NewsEvents/Newsroom/PressAnnouncements/ucm4 84765 .htm.

              1159968.7/81650.01001


          14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 15 of 134




 1
                                                                                                             M
 2                                                                                                          of

 3

                                                                    se;
 4                     -   ~.          ~   ~   =s:•n '   ~
                                                                                    s#5 .                          ~---__--'.~
                                                                                                                                 ---- - -
                                                                                                                                            . ..


                  .             .517

 5
                                                                     xm                     77A

 6


 7                                                                                           4

                                                                                    13?
                                                                     4?~

 8

 9              2007            2008           2009          2010   2011   2012.    2013    2014   201 s'   2016

10

11              19.             There is little doubt that Defendants' deceptive marketing and distribution
12 scheme has precipitated this public health crisis in Arizona, including in Prescott, by

13 dramatically increasing opioid prescriptions and use. An oversupply of prescription opioids

14 has provided a source for illicit use or sale of opioids (the supply), while the widespread use of

15 opioids has created a population of patients physically and psychologically dependent on them

16 (the demand). And when those patients can no longer afford or legitimately obtain opioids,

17 they often turn to the street to buy prescription opioids or even heroin.

18              20.             The effects of Defendants' deceptive marketing and distribution scheme have
19 further impacted in a foreseeable way such that Prescott must devote increased resources to

20 the burden of the addicted homeless who commit drug and property crimes, to feed their

21   addiction. For example, tax dollars are required to maintain public safety of places where the
22 addicted homeless attempt to congregate, including parks, schools and public lands. Tax

23 dollars are required to fight the infectious disease brought by the addicted and particularly the

24 addicted homeless. Hepatitis B and C, HIV, sexually transmitted disease and methicillin-

25 resistant Staphylococcus aureus (MRSA) have been demonstrated to be spread by opioid

26 abuse.

27              21.             Defendants' willful and wrongful conduct has further impacted Prescott by
28 creating a public nuisance in Prescott, which Defendants foresaw yet deliberately ignored. As

         1159968.7/81650.01001                                                 12


     14809093
       Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 16 of 134




 1     I a result, the City of Prescott, with its reputation as an affordable place to live with pleasant
 2     I weather and people, has attracted individuals from outside Prescott for attempted
 3     I rehabilitation. Unscrupulous opioid rehabilitation businesses recruited addicts nationally with
 4     I false and misleading promises of the medically supervised rehabilitation to help addicts
 5     I overcome their addiction. The promotion claimed that there was effective rehabilitation
 6     I available in Prescott. These for-profit rehabilitation businesses failed to provide proper
 7     I rehabilitation facilities. Investigations revealed that many provided substandard care
 8     I including use of physicians who have had their license revoked, operating staffs which do not
 9     actually supervise patients, and facilities that do not operate programs for addicts. Instead
10     these facilities brought addicts to Prescott, provided substandard care, and threw them out of
11     the facilities to be homeless in Prescott. These addicts brought to Prescott have further
12 contributed to Prescott's burden by discharging addicted homeless into the community who

13 require further care and rehabilitation at Prescott's expense, and who commit crimes in

14 Prescott in order to further feed their addictions. Defendants were aware at all relevant times

15 when they deceptively marketed their products as non-addictive that such addiction would be

16 highly difficult to overcome.

17                22.    The role of Defendants' deceptive marketing and distribution scheme in causing
18 I this public health crisis has become. well-recognized in recent years. Iri her May 2014

19 testimony to the Senate Caucus on International Narcotics Control on behalf ofthe National

20 Institutes of Health ("NIH"), Dr. Nora Volkow explained that "aggressive marketing by

21     pharmaceutical companies" is "likely to have contributed to the severity of the current
22 prescription drug abuse problem."' 8 In the years since her comments were initially published,

23 Dr. Volkow's message has become the dominant view of the top experts and influencers in

24 '   the medical community, who are finally realizing just how dangerous Defendants' opioids are,
25 and how devastating the economic and social costs of Defendants intentional deception has

26
    '8 N. Volkow, M.D., America's Addiction to Opioids: Heroin and Prescription DrugAbuse,
27
    National Institute on Drug Abuse, (May 14, 20014), available at:
28. https://www.dru a~gov/about-nida/legislative-activities/testimony-

           1159968.7/81650.01001                       13

       14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 17 of 134




 1   I been.19 Indeed, according to government estimates, some 50,000 Americans died from an
 2   I opioid overdose
 3               23.      Absent Defendants' deceptive marketing scheme, improper distribution, and
 4   I improper prescribing, opioid use, misuse, abuse, and addiction would not have become so
 5 I widespread, and the opioid epidemic that now exists would have been averted or much less

  I severe.
 6'

 7'              24.      By falsely downplaying the risks and grossly exaggerating the benefits of long-
 8   I term opioid use through their deceptive marketing claims despite their knowledge of the
 9   falsity of those claims, and by improperly distributing and prescribing prescription opioids as
10 set forth herein, Defendants have not only engaged in false advertising and unfair competition,

11 they have also created or assisted in the creation of a public nuisance. Although this

12 Complaint focuses on Defendants' misconduct during the past six years and only references

13 their earlier misconduct, every act of malfeasance committed by each Defendant since the late

14 1990's as part of its deceptive marketing and distribution scheme subjects that Defendant to

15 liability for public nuisance because there is no statute of limitations for a public nuisance

16 claim. (See A.R.S. § 13-2917(A)).

17               25.      Accordingly, Defendants' conduct, both individually and collectively, has
18 I violated and continues to violate Arizona's Public Nuisance Law, A.R.S. § 13-2917. Prescott

19 does not ask this Court to weigh the risks and benefits of long-term opioid use. Instead,

20 Prescott seeks order requiring Defendants to cease their unlawful promotion, distribution, and

21 prescribing of opioids, to correct their misrepresentations, and to abate the public nuisance

22 they have created. To redress and punish Defendants' previous and current violations of law

23 that cause and continue to cause harm to Prescott and its citizens, Prescott seeks a judgment

24 requiring Defendants to pay civil penalties, and any fees or costs permitted under law.

25               26.      By this action, Prescott further seeks to recoup tax dollars spent already for the
26

27 tocongress/2016/americas-addiction-to-opioids-heroin-prescription-drug-abuse.
      19   E. O'Brien, Here's What it Would Cost to Fix the Opioid Crisis, According to S Experts,
28 Time Money (Nov. 27, 2017), http://time.com/money/5032445/cost-fix-opioid-crisis/

            1159968.7/81650.01001                         14

      14809093
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 18 of 134




 1   I consequences of Defendants' wrongful conduct in causing the opioid epidemic and crisis and
 2    its impact on Prescott, and to abate the opioid nuisance so Prescott will not be required to
 3    spend further taxpayer dollars on the epidemic and crisis wrought by Defendants' wrongful
 4   I conduct.
 5   III.        PARTIES
 6               A.       Plaintiff
 7               27.      Prescott, Arizona, by and through its attorneys hereto, hereby brings this action
 8    on behalf of the People of Prescott to protect the public from false and misleading advertising,
 9    unlawful, unfair, and fraudulent business practices, and a public nuisance.
10'              28.      Prescott is a city in Yavapai County, Arizona. The population of the city is just
11    over 40,000. Prescott is known as Arizona's "big-little town" and as an affordable place to
12 live for families and retirees. Prescott's slogan is "Everybody's Hometown." Given that

13 Prescott is just two hours from Phoenix and enjoys pleasant weather year-round, Prescott's

14 economy relies heavily on tourism, including attracting visitors to its restaurants, golfing,

15 shopping, and outdoor activities.

16               B.       The Individual Defendants
17                        1.        The Sacklers
18               29.      Defendants Richard Sackler, Beverly Sackler, David Sackler, Ilene Sackler
19 Lefcourt, Jonathan Sackler, Kathe Sackler, Mortimer Sackler, and Theresa Sackler controlled

20 Purdue's misconduct. Each of them took a seat on the Board of Directors of Purdue Pharma

21    Inc. Together, they always held the controlling majority of the Board, which gave them full
22 power over both Purdue Pharma Inc. and Purdue Pharma L.P. They directed deceptive sales

23 and marketing practices deep within Purdue, sending hundreds of orders to executives and line

24 employees. From the money that Purdue collected selling opioids, they paid themselves and

25 their family billions of dollars.

26               30.      As a members of the boards of Purdue entities, the Sacklers oversaw all aspects
27 of marketing and promotion of opioid products. As board members who were personally

28 active in directing Purdue's operations, the Sackler Defendants knew, or should have known,

            1159968.7/81650.01001                         15

      14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 19 of 134




 1   I of the deceptive marketing tactics of opioid products.
 2              31.     The Sackler Defendants were also aware of specific examples of deceptive
 3   I marketing through receipt of call note reviews in their capacity as board members. On
 4   I information and belief, as board members, the Sacklers received reports of opioid overdoses
 5   I and reports of misuse and abuse. Adverse event reports circulated to the Sacklers included
 6   I reports of abuse, addiction, withdrawal, overdoses, and deaths from OxyContin.
 7              32.     The Sackler Defendants were personally aware that: (1) OxyContin was being
 8   I prescribed without proper care; (2) OxyContin was widely abused, including orally, and not
 9   just through snorting or injecting; (3) Purdue failed to adequately disclose the risks of abuse
10 and diversion; and (4) OxyContin was wrongly, and dangerously, perceived as safer than
11   morphine
12              33.      By 2006, prosecutors .found damning evidence that Purdue intentionally
13 I I deceived doctors and patients about its opioids. The Sacklers voted that the Purdue Frederick
14 Company should plead guilty to a felony for misbranding OxyContin as less addictive, less

15 subject to abuse and diversion, and less likely to cause adverse events and side effects than
16 other pain medications.20 The official court records containing the details of Defendant
17 Purdue's guilty plea prove that Defendant's scheme was grounded not in science, but rather

18 sales.21

19              34.    -The Sackler Defendants, as members of the family that owns Purdue, personally
20 I I benefitted from the success of OxyContin. At various points, as directors, they approved the

21 distribution of funds from Purdue to shareholders, including themselves and their extended
22 family

23              35.     As evidenced by Purdue's board minutes and other internal documents and
24
   20 B. Meier, Origins of an Epidemic: Purdue Pharma Knew Its Opioids Were WidelyAbused,
25 The New York Times (May 29, 2018), https://www.nytimes.com/2018/05/29/health/purdue-

26 opioids-oxycontin.html
   Zl R. Sackler Depo., p. 251:6-12 (Aug. 28, 2015) ("Remember that we tried to reposition
27 OxyContin as powerful as morphine and we could not, finally we decided not to mess with
28 this perception since it was helping us in the non-cancer market.").

         1159968. 7/81650.01001                      [Le,
     14809093
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 20 of 134




 1    communications, the Sackler Defendants were aware since at least 1999 of potential liability
 2 for Purdue, and those acting in concert with Purdue because of the addictive nature of

 3    OxyContin. Knowing full well that OxyContin was dangerously addictive and medically
 4    inappropriate for non-cancer patients for chronic pain, each of the Sackler Defendants was
 5    I active in directing Purdue to continue marketing the drug as the safest and effective treatment
 6    for these patients. Indeed, Dr. Richard Sackler, the founder and mastermind of Defendant
 7    Purdue's scheme, admitted during a deposition that he was aware of OxyContin's dangerous
 8    propensity for addiction, abuse, diversion and death as early as 2000.22
 9                36.    With the intention of shielding from creditors the proceeds of their wrongdoing,
10 the Sacicler Defendants have stripped Purdue and the Purdue-related entities each and every

11    year of hundreds of millions of dollars of profits from the sale of Oxycontin and other opioid-
12'    containing medications, including a generic form of Oxycontin sold by Defendant, Rhodes
13 Pharma. All such transfers were and are fraudulent and all such transferred funds should be

14 clawed_back from the Sackler Defendants in order to satisfy the opioid related liabilities of the

15 companies from which they were transferred.

16                37.    It is believed that Purdue may lack sufficient assets to satisfy their liabilities to
17 Plaintiff and to the multitude of other plaintiffs that have commenced litigation against Purdue

18 nationwide for their role in creating the opioid epidemic because billions of dollars of profits

19 have been distributed to the Sacklers since the 1980's. Accordingly, the Sacklers and their

20 controlled entities, including the Purdue Related Persons and/or Entities have also knowingly

21     participated in the wrongdoing of Purdue as alleged in the original complaint and knowingly
22 profited and received the benefits of that wrongdoing.

23                       2.        Directors, Executives and Officers of Purdue Pharma, L.P.
24                38.    Defendants Peter Boer, Judith Lewent, Cecil Pickett, Paulo Costa, and Ralph
25 Snyderman took seats on the Board and knowingly advanced the Sacklers' scheme.

26                39.    Defendants John Stewart, Mark Timney, and Craig Landau each directed
27
       zZ Dr. R. Sackler Depo., p. 269.
28

           1159968.7/81650.01001                          17


       14809093         ~

              t
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 21 of 134




 1    J Purdue's deception as CEO of Purdue Pharma Inc. and Purdue Pharma L.P. Defendant
 2     Russell Gasdia carried out the misconduct as Vice President of Sales and Marketing.
 3                40.    Beverly Sackler, Jonathan Sackler, Kathe Sackler, Paulo Costa, Mark Timney,
 4     and Craig Landau reside in Connecticut. David Sackler, Ilene Sackler Lefcourt, and Mortimer
 5     Sackler reside in New York. Richard Sackler, Peter Boer, and John Stewart reside in Florida.
 6     Judith Lewent and Cecil Pickett reside in New Jersey. Ralph Snyderman resides in North
 7     Carolina. Theresa Sackler resides in the United Kingdom. Russell Gasdia resides in
 8     Massachusetts.
 9                41.   . The Court has jurisdiction over all the Individual Defendants for the reasons set
10 I forth on Section III. below.

11                C.     Manufacturer Defendants
12                       1.        Allergan
13                42.    Allergan PLC is a public limited company incorporated in Ireland with its
14 principal place of business in Dublin, Ireland. Actavis PLC acquired Allergan PLC in March

15 2015, and the combined company changed its name to Allergan PLC in June 2015. Before

16-    that, Watson Pharmaceuticals, Inc. acquired Actavis, Inc. in October 2012, and the combined
17 company changed its name to Actavis, Inc. as of January 2013 and then Actavis PLC in

18 October 2013. Watson Laboratories, Inc. is a Nevada corporation with its principal place of

19 business in Corona, California, and is a wholly-owned subsidiary of Allergan PLC (f/k/a

20 Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.). Actavis Pharma, Inc. (f/k/a Actavis, Inc.) is

21     registered to do business in the State of Arizona as a Delaware corporation with its principal
22 place of business in New Jersey, and was formerly known as Watson Pharma, Inc. Actavis

23 PLC is a Delaware limited liability company with its principal place of business in Parsippany,

24 New Jersey. Each of these Defendants is owned by Allergan PLC, which uses them to market

25 and sell its drugs in the United States. Upon information and belief, Allergan PLC exercises

26 control over these marketing and sales efforts and profits from the sale of Allergan/Actavis

27 products ultimately inure to its benefit. (Allergan PLC, Actavis PLC, Actavis, Inc., Actavis

28 LLC, Actavis Pharma, Inc., Watson Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson

           1159968.7/81650.01001                         18

       14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 22 of 134




 1~ I Laboratories, Inc. are referred to in this Complaint as "Actavis.")

 2              43.    Actavis manufactures, promotes, sells, and distributes opioids, including the
 3   branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of
 4   Duragesic and Opana, in the U.S. and California. Actavis acquired the rights to Kadian from
 5   King Pharmaceuticals, Inc., on December 30, 2008 and began marketing Kadian in 2009.
 6                     2.        Cephalon
 7              44.    Cephalon, Inc. ("Cephalon") is a Delaware corporation with its principal place
 8   of business in Frazer, Pennsylvania. Teva Pharmaceutical Industries, Ltd. ("Teva Ltd.") is an
 9   Israeli corporation with its principal place of business in Petah Tikva, Israel. In 2011, Teva
10 Ltd. acquired Cephalon, Inc. Teva Pharmaceuticals USA, Inc. ("Teva USA") is a Delaware

11   corporation which is registered to do business in California and is a wholly owned subsidiary
12 of Teva Ltd. in Pennsylvania. Teva USA acquired Cephalon in October 2011.

13              45.    Cephalon manufactures, promotes, sells, and distributes opioids such as Actiq
14 and Fentora in the United States. Actiq has been approved by the FDA only for the

15 "management of breakthrough cancer pain in patients 16 years and older with malignancies

16 who are already receiving and who are tolerant to around-the-clock opioid therapy for the

17 underlying persistent cancer pain." Fentora has been approved by the FDA only for the

18 "management of breakthrough pain in cancer patients 18 years. of age and older who are

19 already receiving and who are tolerant to around-the-clock opioid therapy for their underlying

20 persistent cancer pain." In 2008, CEPHALON pled guilty to a criminal violation of the

     Federal Food, Drug and Cosmetic Act for its misleading promotion of Actiq and two other
22 drugs, and agreed to pay $425 million.

23                     3.        Endo
24              46.    Endo Health Solutions Inc. is a Delaware corporation with its principal place of
25 business in Malvern, Pennsylvania. Endo Pharmaceuticals, Inc. is a wholly owned subsidiary

26 of Endo Health Solutions Inc. and is a Delaware corporation with its principal place of

27 business in Malvern, Pennsylvania. (Endo Health Solutions Inc. and Erido Pharmaceuticals

28 Inc. are referred to as "ENDO.")

         1159968.7/81650.01001                        19

     14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 23 of 134




 1              47.    Endo develops, markets, and sells prescription drugs, including the opioids
 2   Opana/Opana ER, Percodan, Percocet, and Zydone, in the U.S. and California. Opioids made
 3   up roughly $403 million of ENDO's overall revenues of $3 billion in 2012. Opana ER yielded
 4   $1.15 billion in revenue from 2010 and 2013, and it accounted for 10% of ENDO's total
 5   revenue in 2012. ENDO also manufactures and sells generic opioids such as oxycodone,
 6i oxymorphone, hydromorphone, and hydrocodone products in the U.S. and Arizona, by itself

 7   and through its subsidiary, Qualitest Pharmaceuticals, Inc.
 8                     4.        Janssen
 9              48.    Janssen Pharmaceuticals, Inc. ("Janssen") (formerly known as Ortho-McNeil-
10 Janssen Pharmaceuticals, Inc. and Janssen Pharmaceutical) is a Pennsylvania corporation with

11   its principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of
12 Johnson & Johnson ("J&J"), a New Jersey corporation with its principal place of business in

13 New Brunswick, New Jersey. These entities, which are collectively referred to herein as

14 "Janssen," acted_in concert with one another—as agents and/or principals of one another—in

15 connection with the conduct described herein.

16              49.    J&J is the only company that owns more than 10% of Janssen Pharmaceuticals'
17 stock, and corresponds with the FDA regarding Janssen's products. Upon information and

18 belief, J&J controls the sale and development of Janssen Pharmaceuticals' drugs and Janssen's

19 profits inure to J&J's benefit.           (Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen
20 Pharmaceuticals, Inc., Janssen Pharmaceutical, Inc., and J&J are referred to as "Janssen").

21              50.    Janssen manufactures, promotes, sells, and distributes drugs in the U.S. and
22 California, including the opioid Duragesic. Before 2009, Duragesic accounted for at least $1

23 billion in annual sales. Until January 2015, Janssen developed, marketed, and sold the opioids

24 Nucynta and Nucynta ER, which also generated substantial sales revenue for the company,

25 accounting for $172 million in sales in 2014 alone.

26              51.    While Janssen has repeatedly disclaimed responsibility for its part in causing the
27 opioid crisis, insisting that "[e]verything that we [Janssen] have done with our products when

28 we've promote opioid products ... was appropriate and responsible," internal memoranda and

         1159968.7/81650.01001                         20

     14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 24 of 134




     I communications between high-level executives at Janssen show the company funded and
     I pushed bogus research to lend false credibility to a series of dangerous fictions, claiming that
     I"[m]any studies show that opioids are rarely addictive when used properly for the
     I management of chronic pain," and enabling "Janssen's representatives [to] promote[] Nucynta
     I and Nucynta ER as safer, milder, and less addictive than competitor opioids like
     I OxyContin."23
                        5.        Purdue
 8               52.    Purdue Pharma L.P. is a limited partnership organized under the laws of
 9   I Delaware. Purdue Pharma Inc. is a New York corporation with its principal place of business
10 in Stamford, Connecticut, and the Purdue Frederick Company is a Delaware corporation with

11    its principal place of business in Stamford, Connecticut (collectively, "Purdue")
12               53.    Purdue manufactures, promotes, sells, and distributes opioids such as
13 I OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER,24 and Targiniq ER in

14 the U.S. and California. OxyContin is Purdue's best-selling opioid. Since 2009, Purdue's

15 annual sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-

16 fold from its 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire

17 market for analgesic drugs (painkillers).

18                      6.        Mallinckrodt
19               54.    Defendant Mallinckrodt PLC is an Irish public limited company headquartered
20 in Staines-upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri.

21    Mallinckrodt PLC was incorporated in January 2013 for the purpose of holding the
22 pharmaceuticals business of Covidien PLC, which was fully transferred to Mallinckrodt in

23 June of that year. Mallinckrodt began as a U.S.-based company, with the founding of

24
      23 M. Aron, State sues Johnson & Johnson subsidiary for deceptively marketing opioids,
25 NJTV News (Nov. 13, 2018), https://www.njtvonline.org/news/video/state-sues johnson-

26 j ohnson-subsidiary-for-deceptivel_y-marketing-opioids/
      24 Long-acting or extended release (ER or ER/LA) opioids are designed to be taken once
27 or twice daily. Short-acting opioids, also known as immediate release (IR) opioids, last for

28 approximately 4-6 hours.

          1159968.7/81650.01001                      21

      14809093
       Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 25 of 134




 1    I Mallinckrodt & Co. in 1867; Tyco International Ltd. acquired the company in 2000. In 2008,
 2    I Tyco Healthcare Group separated from Tyco International and renamed itself Covidien.
 3                55.    Defendant Mallinckrodt, LLC is a limited liability company organized and
 4    I existing under the laws of the State of Delaware and licensed to do business in Arizona.
 5                56.    Mallinckrodt, LLC is a wholly owned subsidiary of Mallinckrodt, LLC.
 6    I Mallinckrodt PLC and Mallinckrodt, LLC are referred to as "Mallinckrodt."
 7                57.    Mallinckrodt manufactures, markets, and sells drugs in the United States. As of
 8    1 201.2,. it was the largest U.S. supplier of opioid pain medications. In particular, it is one of the
 9     largest manufacturers of oxycodone in the U.S.
10                58.    Mallinckrodt currently manufactures and markets two branded opioids: Exalgo,
11 I which is extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage strengths, and
12 Roxicodone, which is oxycodone, sold in 15 and 30 mg dosage strengths. In addition,
13 Mallinckrodt previously developed, promoted, and sold the following branded opioid
14 products: Magnacet, TussiCaps, and Xarternis XR.

15                59.     While it has sought to develop its branded opioid products, Mallinckrodt has
1.6   I long been a leading manufacturer of generic opioids. Mallinckrodt estimated that in 2015 it
17 received approximately 25% of the U.S. Drug Enforcement Administration's ("DEA") entire
18 annual quota for controlled substances that it manufactures. Mallinckrodt also estimated,
19 based on IMS Health data for the same period, that its generics claimed an approximately 23%
20 market share of DEA Schedules II and III opioid and oral solid dose medications.

21                60.    Mallinckrodt operates a vertically integrated business in the United States: (1)
22 I importing raw opioid materials, (2) manufacturing generic opioid products, primarily at its

23 facility in Hobart, New York, and (3) marketing and selling its products to drug distributors,

24 specialty pharmaceutical distributors, retail pharmacy chains, pharmaceutical benefit

25 managers that have mail-order pharmacies, and hospital buying groups.
26                61.    In 2017, Mallinckrodt agreed to settle for $35 million the Department of
27 I Justice's allegations regarding excessive sales of oxycodone in Florida. The Department of

28 Justice alleged that even though Mallinckrodt knew that its oxycodone was being diverted to

           1159968.7/81650.01001                        22

       14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 26 of 134




     I illicit use, it nonetheless continued to incentivize and supply these suspicious sales, and it
     I failed to notify the DEA of the suspicious orders in violation of its obligations as a registrant
     I under the Controlled Substances Act, 21 U.S.C. § 801 et seq. ("CSA").
                 62.    Defendants Actavis, Cephalon, Janssen, Purdue, Endo, and Mallinckrodt are
5 I collectively referred to as the "Manufacturer Defendants."

 6                      7.        Insys
 7               63.    Insys Therapeutics, Inc. ("Insys") is a Delaware corporation with its principal
 8   I place of business in Chandler, Arizona. INSYS manufactures, markets, sells and distributes
 9   nationwide several types of opioids, including Subsys—a fentanyl sublingual spray and semi-
10 synthetic opioid antagonist—as well as Syndros, a cannabinoid medicine used in adults to

11   treat common side-effects of opioid use, particularly for patients whose nausea and vomiting
12 have not improved with usual anti-nausea and vomiting medicines. The FDA approved '

13 Subsys in 2012, and Syndros in 2016.

14               64.    Subsys is indicated "for the management of breakthrough pain in cancer patients
15 118 years of age and older who are already receiving and are tolerant to opioid therapy for their

16 underlying persistent cancer pain."25 The indication also specifies that "Ssubsys is intended to

17 be used only in the care of cancer patients and only by oncologists and pain specialists who

18 are knowledgeable of and skilled in the use of Schedule II opioids to treat cancer pain." In

19 addition, the indication provides that "[p]atients must remain on around-the-clock opioids

20 when taking SUBSYS." Subsys is contraindicated for, among other ailments, the

21 " [m] anagement of acute or postoperative pain including headache/migraine and dental pain."

22 It is available in 100 mcg, 200 mcg, 400 mcg, 600 mcg and 800 mcg dosage strengths.

23               65.    Insys' revenue is derived almost entirely from Subsys. According to its Form
24 ~I 10-K for 2015, INSYS reported revenues of $331 million. Of that total, $329.5 million was

25
      25 The indication provides that "[p]atients considered opioid tolerant are those who are
26 taking around-the-clock medicine consisting of at least 60 mg of oral morphine daily, at

27 least 25 mcg of transdermal fentanyl/hour, at least 30 mg of oral oxycodone daily, at least
      8 mg of oral hydromorphone daily or an equianalgesic dose of another opioid daily for a
28 week or longer."

          1159968.7/81650.01001                        23

      14809093
          Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 27 of 134




      l   derived from sales of Subsys. The maj ority of Insys' sales of Subsys are through wholesalers,
      2 I including Defendants AmerisourceBergen, McKesson and Cardinal Health. In 2015, those

      3 I wholesalers respectively comprised 20%, 17% and 14% of INSYS' total gross sales of Subsys.

      4              66.     According to Dr. Andrew Kolodny, executive director of Physicians for
      5 I Responsible Opioid Prescribing and chief inedical officer of the Phoenix House Foundation

      6 I fentanyl products are "`the most potent and dangerous opioids on the market. `26

      7              67.     The dangers associated with Subsys are reflected by its extremely limited and
      8 I specific indication, as it is approved solely for BTP in cancer patients already receiving

~g
w4    9   opioids for persistent cancer-related pain.
x~
 ~   10          . 68.       Despite Subsys' limited indication and the potent danger associated with
 ~
zZ
~~   11   fentanyl, INSYS falsely and misleadingly marketed Subsys to doctors as an effective
~    12   treatment for back pain, neck pain and other off-label pain conditions.27 Moreover, as of June
I~   13   2012, INSYS defined BTP in cancer patients to include mild pain: a"flare of mild-to-severe
~
O
     14   pain in patients with otherwise stable persistent pain," based on a misleading citation to a

pw   15   paper written by Portenoy. 28 INSYS trained and instructed its sales representatives to use the
~    16   false definition of breakthrough pain and specifically to use a core visual aid, including the
     17   improper definition, whenever they detailed Subsys to a healthcare provider or provider's
     18   office.
     19              69.    According to a 2014 article in The New York Times, only 1% of prescriptions for
     20
          26 Dina Gusovsky, The Painkiller: A Drug Company Putting Profits Above Patients, NBC
     21
          News (Nov. 5, 2015), https://www.nbcnews.com/business/business-news/painkiller-drug_
     22   company-putting-profits-above-patients-n457511
          27 In the Matter of Insys Therapeutics, Inc., Notice of Unlawful Trade Practices and
     23
          Proposed Resolution (July 10, 2015).
     24   Zg Portenoy's paper, which was featured in the 1990 issue of Pain, actually defined

          breakthrough pain as "a transitory increase in pain to greater than moderate intensity—i.e.,
     25
          to an intensity of `severe' or `excruciating') ... on a baseline pain of moderate intensity or
     26   less." Russell K. Portenoy & Neil A. Hagen, Breakthrough pain: Definition, prevalence
          and characteristics, National Center for Biotechnology Information (July 1990),
     27   https://www.ncbi.nlm.nih.gov/
     28   pubmed/1697056.

              1159968.7/81650.01001                        ►.LI
          14809093
           Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 28 of 134




       1   Subsys were written by oncologists. Approximately half the prescriptions were written by pain
       2 ~ specialists, with others, including dentists and podiatrists, writing prescriptions as we11.29

      3               70.     On September 6, 2017, Senator McCaskill's report, "Fueling an Epidemic: Insys
       4 Therapeutics and the System Manipulation of Prior Authorization" was published. The report

       5 I found that INSYS manipulated the prior authorization process by misleading pharmacy benefit

       6 ~ managers about the role of Insys in the prior authorization process and the presence of
                                                                3o
      7 I breakthrough cancer pain in potential Subsys patients.
       8              71.     On September 12, 2017, Senator McCaskill convened a Roundtable Discussion
~s
w<    9 II on Opioid Marketing. During the hearing, Senator McCaskill stated:
x~w   10              The opioid epidemic is the direct result of a calculated marketing and sales
ZZ_                   strategy developed in the 90's, which delivered three simple messages to
      11              physicians. First, that chronic pain was severely undertreated in the United
C)                    States. Second, that opioids were the best tool to address that pain. And third,
      12              that opioids could treat pain without risk of serious addiction. As it turns out
                      these messages were exaggerations at best and outright lies at worst.31
I~ 13
                                                     *     *      *
~
O     14              Our national opioid epidemic is complex, but one explanation for this crisis is
                      simple, pure greed.
~     15
w                     72.     Less than two years later, Insys' former chief executive officer pleaded guilty to
~     16
           participating in a nationwide scheme to bribe doctors in exchange for prescribing Subsys.3Z
      17
           The Arizona Attorney General, Mark Brnovich, has also filed a lawsuit against INSYS on
      18
           behalf in connection with the aforementioned kickback scheme.33
      19
      20 29 Katie Thomas, Doubts Raised About Off-Label Use of Subsys, a Strong Painkiller, N.Y.
      21 Tt1vtES (May 13, 2014).
         3' HSGAC Minority Staff Report, Fueling an Epidemic—Insys Therapeutics and the
      22 Systemic Manipulation of Prior Authorization (2017).
         31 See, LIVESTREAM.• Insys Opioid Sales and Marketing Practices Roundtable,
      23
         September 12, 2017, at 31:03-31:37, https://www.youtube.com/watch?v=k9mrQa8_vAo
      24 (last accessed Mar. 17, 2019).

      25 32 Nate Raymon, Former Insys CEO pleads guilty to opioid kickback scheme, REUTERS
         (Jan. 9, 2019), https://www.reuters.com/article/us-insys-opioids/former-insys-ceo-pleads-
      26 guilty-to-opioid-kickback-scheme-idUSKCN 1 P312L.
           33 AG Brnovich Files LawsuitAgainst Opioid Manufacturer Insys Teherapeutics and
      27
         Three Arizona Doctors, AZAG.gov (Aug. 31, 2017), https://www.azag_gov/press-
      28 release/ag-brnovich-files-lawsuit-agai
                                              nst-opioid-manufacturer-insys-therapeutics-and-three
               1 159968.7/81650.01001                         25

           14809093
         Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 29 of 134
t




     1              D.     Distributor Defendants
    2                      1.        Teva
    3               73.    Teva Ltd.., Teva USA, and Cephalon work together closely to market and sell
    4    Cephalon products in the United States. Teva Ltd. conducts all sales and marketing activities
     5   for Cephalon in the United States through Teva USA and has done so since its October
     6   2011acquisition of Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva
    7' products to the public. Teva USA sells all former Cephalon branded products through its

     8   "specialty medicines" division. The FDA-approved prescribing information and medication
     9   guide, which is distributed with Cephalon opioids, discloses that the guide was submitted by
    10 Teva USA, and directs physicians to contact Teva USA to report adverse events.

    11              74.    All of Cephalon's promotional websites, including those for Actiq and Fentora,
    12. display Teva Ltd.'s logo. Teva Ltd.'s financial reports list Cephalon's and Teva USA's sales

    13 as its own, and its year-end report for 2012 — the year immediately following the Cephalon

    14 acquisition — attributed a 22% increase in its specialty medicine sales to "the inclusion of a full

    15 year of CEPHALON's specialty sales," including inter alia sales of Fentora. Through

    16 interrelated operations like these, Teva Ltd. operates in the United States through its

    17 subsidiaries Cephalon and Teva USA. The United States is the largest of Teva Ltd.'s global

    18 markets, representing 53% of its global revenue in 2015, and, were it not for the existence of

    19 Teva USA and Cephalon, Teva Ltd. would conduct those companies' business in the United

    20 States itself. Upon information and belief, Teva Ltd. directs the business .practices of

    21   Cephalon and Teva USA, and their profits inure to the benefit of Teva Ltd. as controlling
    22 shareholder. Teva Pharmaceutical Industries, Ltd., Teva Phar'maceuticals USA, Inc., and

    23 Cephalon, Inc. are referred to as "Cephalon" for the remainder of this Complaint.

    24                     2.        McKesson
    25              75.    Defendant Distributor McKesson Corporation ("McKesson") is a publicly-
    26 traded company headquartered in California, with its principal place of business at One Post

    27 Street, San Francisco, California 94104 and incorporated under the laws of Delaware. At all

    28 relevant times, McKesson was in the business of distributing substantial amounts of

             1159968.7/81650.01001                        26

         14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 30 of 134




 1   I prescription opioids to providers and retailers. McKesson has engaged in consensual
 2   I commercial dealings with the People of, Prescott and its residents, and has purposefully
 3   I availed itself of the advantages of conducting business with and within Prescott. McKesson is
 4   I in the chain of distribution of prescription opioids.
 5                      3.        AmerisourceBergen
 6               76.    Defendant Distributor AmerisourceBergen ("AmerisourceBergen") is a publicly
 7   I traded company headquartered in Pennsylvania and incorporated under the laws of Delaware.
 8   At all relevant times, AmerisourceBergen was in the business of distributing substantial
 9   amounts of prescription opioids to providers and retailers. AmerisourceBergen has engaged in
10 consensual commercial dealings with the People of Prescott and its residents, and has

11   purposefully availed itself of the advantages of conducting business with and within Prescott.
12 AmerisourceBergen is in the chain.of distribution of prescription opioids.

13                      4.        Cardinal Health
14               77.    Defendant Distributor Cardinal Health, Inc. (hereinafter "Cardinal Health") is a
15 I publicly traded company headquartered in the State of Ohio and incorporated under the laws

16 of Ohio. At all relevant times, Distributor Cardinal Health was in the business of distributing

17 substantial amounts of prescription opioids to providers and retailers. Cardinal Health has

18 engaged in consensual commercial dealings with the People of Prescott and its residents, and

19 has purposefully availed itself of the advantages of conducting business with and within

20 Prescott. Cardinal Health is in the chain of distribution of prescription opioids.

21               78.    Defendants Teva, Insys, McKesson, AmerisourceBergen, and Cardinal Health
22 II are collectively referred to as the "Distributor Defendants." Manufacturers of opioids have

23 transferred prescription opioids to the Distributor Defendants for years. The Distributor

24 Defendants dominate 85 to 90 percent of all revenues from drug distribution in the United

25 States, estimated to be at $378.4 billion in 2015. The Distributor Defendants supplied opioids

26 to hospitals, pharmacies, doctors and other healthcare providers, which then dispensed the

27 drugs to patients in Arizona, including in Prescott. The Distributor Defendants have had

28 substantial contacts and business relationships with the People of the Prescott. The Distributor

          1159968.7/81650.01001                        27

      14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 31 of 134
                                                                              ~




1    Defendants have purposefully availed themselves of business opportunities within Prescott.
2                E.        Prescriber Defendants
3                          1.        Dr. Douglas J. Campbell
 4               79.       Dr. Douglas J. Campbell, M.D. is a family medicine physician who formerly
 5   practiced and prescribed opioids in Prescott with a medical practice address at 1672 Oaklawn
 6 Drive, Prescott, Arizona 86305. On information and belief, Dr. Campbell currently practices

 7 at Cobre Valley Regional Medical Center, 5994 S. Hospital Drive, Globe, Arizona 85501.

 8                         2.        Dr. Randy Joe Spicer
 9               80.       Dr. Randy Joe Spicer, NMD, is a naturopathic doctor from Prescott. Prior to
10   being arrested on suspicion of prescription drug fraud and sentenced to over 13 years in prison
11   in June of 2013, Dr. Spicer operated his own medical practice at 343 S Montezum St, Prescott,
12 I AZ 868303.

13               F.        DOE Defendants
14               81.-- Prescott -is ignorant of the true names or capacities, whether individual,
15    corporate or otherwise, of the Defendants sued herein under the fictitious names DOES 1
16   I through 1000 inclusive, and they are therefore sued herein under Arizona Justice Court Rules
17   of Civil Procedure § 110. Prescott will amend this Complaint to show their true names and
18    capacities if and when they are ascertained. Prescott is informed and believes, and on such
19    information and belief alleges, that each of the Defendants named as a DOE is responsible in
20   some manner for the events and occurrences alleged in this Complaint and is liable for the
21    relief sought herein.
22    III.       JURISDICTION AND VENUE
23               82.       This Court has jurisdiction over this action. Defendants are engaging in false
24    and misleading advertising and unlawful, unfair, and deceptive business practices, and
25    creating or assisting in the creation of a public nuisance in Prescott, and the People of Prescott
26    through their attorneys have the right and authority to prosecute this case on behalf of the
27    People of Prescott.
28               83.       Venue is proper in this Court because Defendants transact business in Arizona,

             1159968.7/81650.01001                          28

     114809093
                    Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 32 of 134




              1      and in particular Prescott, which is located in Yavapai County. Some of the acts complained
              2      of also occurred in this venue. Further, Distributor Defendant INSYS' principal place of
              3 I business is in Arizona, INSYS conducted business and continues to do business throughout
              4 Arizona, and INSYS regularly and continuously distributes prescription opioids throughout

              5      Arizona, including in Prescott. (See A.R.S. § 12-401, subdivs. (7), (10) and (18).)
              6      IV.        FACTUAL ALLEGATIONS
              7                 A.        Background on Pain Medicine
              8                 84.       The practice of inedicine centers on informed risk management. Prescribers
    ~g
    wQ        9 I must weigh the potential risks and benefits of each treatment option, as well as risk of non-
    x~       10 treatment. Accordingly, the safe and effective treatment of chronic pain requires that a
    C7 N~
    zZ~
    ~0       11      physician be able to weigh the relative risk of prescribing opioids against both (a) the relative
    ~        12 benefits that may be expected during the course of opioid treatment and (b) the risks and
    I~ 13           I benefits of alternatives.
    ~
    O-       14                 85.       Opium has been recognized as a tool to relieve pain for millennia; so has the

    pw       15 magnitude of its potential for abuse, addiction, and_its dangers. Opioids are related to illegal

    ~        16 drugs like opium and heroin. In fact, types of fentanyl, a widely-distributed opioid in the
             17 United States, and have now been made illegal in China.

             181                86.      During the Civil War, opioids, then known as "tinctures of laudanum," gained
             19 popularity among doctors and pharmacists for their ability to reduce anxiety and relieve
             20 pain—particularly 'on the battlefield—and they were popularly used in a wide variety of

             21 commercial products ranging from pain elixirs to cough suppressants and beverages. By

             22 1900, an estimated 300,000 people were addicted to opioids in the United States. Many

'            23 1    doctors prescribed opioids solely to avoid patierits' withdrawal. Both the number of opioid
             24 I addicts and the difficulty in weaning patients from opioids made clear their highly addictive

             25 I nature.
             26                 87.      Due to concerns about their addictive properties, opioids have been regulated at
             27 the federal level as controlled substances by the U.S. Drug Enforcement Administration

         ,   281     ("DEA") since 1970. The labels for scheduled opioid drugs carry black box warnings of

                           1159968.7/81650.01001                        29
                    114809093
        Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 33 of 134




 1      potential addiction and "[s]erious, life-threatening, or fatal respiratory depression," as the
 2      I result of an excessive dose.
 3                  88.    Studies and articles from the 1970s and 1980s also made the reasons to avoid
 4      opioids clear. Scientists observed poor outcomes from long-term opioid therapy in pain
 5      managenlent programs; opioids' mixed record in reducing pain long-term and failure to
 6      improve patients' function; greater pain complaints as most patients developed tolerance to
 7      opioids; opioid patients' diminished ability to perform basic tasks; their inability to make use
  8     of complementary treatments like physical therapy due to the side effects of opioids; and
 9      addiction. Leading authorities discouraged, and even prohibited, the use of opioid therapy for
10 chronic pain.

11 I'               89.    Despite the fact that opioids are now routinely prescribed, there has never been
12 evidence of their safety and efficacy for long-term use. On the contrary, evidence shows that

13 opioid drugs are not effective to treat chronic pain, and may worsen patients' health.

14 Increasing duration of opioid use is strongly associated with an increasing prevalence of

15 mental health condition (depression, anxiety, post-traumatic stress disorder, or substance

16 abuse), increased psychological distress, and greater health care utilization.

17                  90.    Opioids are highly addictive. Patients using opioids for more than a few days
18 can experience severe withdrawal symptoms if they stop taking the drugs, including: anxiety,

19 insomnia, pain, blurry vision, rapid heartbeat, chills, panic attacks, nausea, vomiting, and

20 tremors. Withdrawal can last so long and be so painful that it is difficult to stop taking

21       opioids.
22                  91.    Putting patients on opioids puts them at risk. Patients who take opioids at higher
23 doses and for longer periods face higher and higher risk of addiction and death. Relative to

24 the general population, the risk of opioid-death is 35-times higher for patients receiving three

25 consecutive months of opioid therapy

26                  B.     The Manufacturer Defendants' Impact on the Perception and Prescribing
27                         of Opioids
28                  92.    Before the Manufacturer Defendants began the marketing campaign complained

             1159968.7/81650.01001                         30

         14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 34 of 134




 1   of herein, generally accepted standards of inedical practice dictated that opioids should only
 2   be used short-term, for acute pain, or for patients nearing the end of life. The Manufacturer
 3   Defendants changed this perception and took advantage of addiction to make money. The
 4   tradition of limiting opioids to short-term treatment ended after Defendants introduced and
 5   began aggressively marketing opioids with deceptive claims.
 6              93.   The Manufacturer Defendants' efforts were wildly successful. And they knew
 7   it, as evidenced by a Mid-Year Board Update for Defendant Purdue from 2016, which
 8   demonstrates just how much Defendants' scheme had shifted public opinion about the risks
 9   and benefits of opioids.
10              The Manufacturer Defendants' efforts were wildly successful. And they knew it, as
11   evidenced by a Mid-Year Board Update for Defendant Purdue from 2016, which demonstrates
12 just how much the Manufacturer Defendants' scheme had shifted public opinion about the

13 risks and benefits of opioids.

14              94.   The Manufacturer Defendants' marketing campaign resulted in skyrocketing
15 opioid prescriptions. The shocking increase in prescriptions has been a gold mine for the

16 Manufacturer Defendants. It has been a massacre and tragedy for patients and the People of

17 Prescott. Prescott has lost citizens young and old to the opioid epidemic — too many children

18 in Prescott have lost their parents and too many parents have buried their children. Too many

19 grandparents are raising their grandchildren.

20              95.   Patients who survive addiction need lengthy, difficult, and expensive treatment.
21   People who are addicted to opioids are often unable to work. The addiction of parents can
22 force their children into foster care. Babies are born addicted to opioids, because they are

23 exposed to the drugs in the womb. The Manufacturer Defendants' misconduct has imposed

24 heavy costs on the people of Prescott.

25
                       Critical Shifts: irl The Nationai Oiscussi:ori abpiat:Pai',rt
26                     Opioi.ds
                      ...~:~:..         ~.___.... _ .~....- ...~

27

28                                                  .~                   ;,
                                                                         ~,...   .-
                                 ~Jndertreatment of Pain            Qpioid'Epidemic
         1159968
                                         ~.
                         _,...            Abus e                        Aadiction
     14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 35 of 134




 6

 7

 8

 9              C.     The Manufacturer Defendants Engaged in a Deceptive and Unbranded
10                     Marketing Campaign
11              96.    To profit from their dangerous drugs, the Manufacturer Defendants engaged in a
12 deadly and illegal to deceive doctors and patients. First, the Manufacturer Defendants

13 deceived Prescott doctors and patients to get more people on their dangerous drugs. The

14 Manufacturer Defendants targeted vulnerable people who could be introduced to opioids,

15 including elderly patients, veterans, and people who had never taken opioids before. The

16 Manufacturer Defendants targeted these vulnerable patients even though the risks of long-term

17 opioid use were significantly greater for them. For example, the 2016 CDC Guideline

18 observed that existing evidence showed that elderly patients taking opioids suffer from

19 elevated fall and fracture risks, greater risk of hospitalization, and increased vulnerability to

20 adverse drug effects and interactions. The Guideline therefore concluded that there are

21 "special risks of long-term opioid use for elderly patients" and recommended that doctors use

ON "additional caution and increased monitoring" to minimize the risks of opioid use in elderly

23 patients. The same is true for veterans, who are more likely to use anti-anxiety drugs

24 (benzodiazepines) for posttraumatic stress disorder, which interact dangerously with opioids.

25              97.    Second, the Manufacturer Defendants misled them to take higher and more
26 dangerous doses.

27              98.    Third, the Manufacturer Defendants deceived them to stay on their drugs for
28 longer and more harmful periods of time.

         1159968.7/81650.01001                       32

     14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 36 of 134




 1              99.    All the while, the Manufacturer Defendants peddled falsehoods to keep patients
2    away from safer alternatives. Even when the Manufacturer Defendants knew people in
 3   Prescott were addicted and dying, the Manufacturer Defendants treated doctors and patients as
4 1 "targets" to sell more drugs.

 5              100. Each part of the scheme earned the Manufacturer Defendants more money from
 6   Prescott opioid sales and caused more addiction and death in Prescott. And each
 7   Manufacturer Defendant participated in and profited from the scheme in Prescott, as set forth
 8   below.
 9              D.     The Manufacturer Defendants Targeted Prescott With Their Unfair and
10                     Deceptive Sales Campaigns
11              101. Prescott patients died after taking the Manufacturer Defendants' drugs because
12 the Manufacturer Defendants targeted Prescott with a massive deceptive sales campaign. To

13 spread their false and misleading statements, the Manufacturer _Defendants deceptively

14 marketed their branded opioids directly to doctors and patients in Prescott. The Manufacturer

15 Defendants also deployed seemingly unbiased and independent third parties to spread their

16 false and misleading statements about the risks and benefits of opioids for the treatment of

17 chronic pain throughout Arizona and, specifically, in Prescott.

18                               Opioid Rx Rate Per 100
                                     Yeopie (2012)
19                                   ~

20                                   t   M1tv~aiify




21

22

23

24

25
                102. The Manufacturer Defendants' most powerful tools of deception were sending
26
     sales representatives to promote opioids to Prescott doctors, nurses, and pharmacists face to
27
     face. During sales visits, the Manufacturer Defendants' representatives made false and
28

         1159968.7/81650.01001                            33

     14809093
                 Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 37 of 134




             1 I misleading claims directly to the professionals who care for Prescott patients. The

             2 I Manufacturer Defendants assigned representatives to Prescott and gave them lists of Prescott

             3 I doctors to visit.

             4              103. Each of these visits cost the Manufacturer Defendants money. But the
             5 I Manufacturer Defendants made this money back many times over, because they convinced

             6 I doctors to prescribe their addictive drugs. The Manufacturer Defendants rewarded high

             7 I prescribing doctors with meals, money, and gifts. The Manufacturer Defendants' sales

             8 representatives who generated the most prescriptions won bonuses and prizes. These detailers

 w4         9 have spread and continue to spread misinformation regarding the risks and benefits of opioids
 x~~       10 to hundreds of thousands of doctors, including Prescott doctors.
z~~
      =~
            11              104. The Manufacturer Defendants' representatives have been reprimanded for their
 ~          12 I deceptive promotions. A July 2010 "Dear poctor" letter mandated by the FDA required

I~ 13 Actavis to acknowledge to the doctors to whom it marketed its drugs that "[b]etween June 2009

 ~          14 and February 2010, Actavis sales representatives distributed-. .. promotional materials that ...
 O
 pw         15 omitted and minimized serious risks associated with [Kadian]," including the risk of"[m]isuse,

 ~          16 [a]buse, and [d]iversion of [o]pioids" and, specifically, the risk that "[o]pioid[s] have the

            17 potential for being abused and are sought by drug abusers and people with addiction disorders

            18 and are subject to criminal diversion."

            19              105. The Manufacturer Defendants also conducted and continue to conduct
           20 I advertising campaigns touting the purported benefits of their branded drugs. For example, the

           21    Manufacturer Defendants spent more than $14 million on medical journal advertising of
           22 opioids in 2011, nearly triple what they spent in 2001. This amount included $8.3 million by

           23 Purdue, $4.9 million by Janssen, and $1.1 million by Endo.

           24               106: A number of the Manufacturer Defendants' branded ads deceptively portrayed
           25 II the benefits of opioids for chronic pain. For example, since at least May 21, 2011, Endo has

           26 distributed and made available on its website opana.com a pamphlet promoting Opana ER

           27 with photographs depicting patients with physically demanding jobs like construction worker

           28 and chef, misleadingly implying that the drug would provide long-term pain-relief and

                     1159968.7/81650.01001                      34

                 14809093
          Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 38 of 134




      1   I functional improvement. Purdue also ran a series of ads, called "Pain vignettes," for
      2   I OxyContin in 2012 in medical journals. These ads featured chronic pain patients and
      3   I recommended OxyContin for each. One ad described a"54-year old writer with osteoarthritis
      4   I of the hands" and implied that OxyContin would help the writer work more effectively. Endo
      5   I and Purdue agreed in late 2015 and 2016 to halt these misleading representations in New
      6   I York, but they may continue to disseminate them in Arizona.
      7              107. The Manufacturer Defendants34 also identified doctors to serve, for payment, on
      8   I their speakers' bureaus and to attend programs with speakers and meals paid for by the
      9   Manufacturer Defendants. These speaker programs provided: (1) an incentive for doctors to
     10 prescribe a particular opioid (so they might be selected to promote the drug); (2) recognition

     11   and compensation for the doctors selected as speakers; and (3) an opportunity to promote the
     12 drug through the speaker to his or her peers. These speakers give the false impression that

     13 they are providing unbiased and medically accurate presentations when they are, in fact,

--   14   presenting a script prepared by the Manufacturer Defendants. On information and belief, these
     15 presentations conveyed misleading information, omitted material information, and failed to

     16 correct the Manufacturer Defendants' prior misrepresentations about the risks and benefits of

     17 opioids.

     18              108. Each Manufacturer Defendant devoted and continues to devote massive
     19 II resources to direct sales contacts with doctors. In 2014 alone, the Manufacturer Defendants

     20 I spent $168 million on detailing branded opioids to doctors. This amount is twice as much as

     21 the Manufacturer Defendants spent on detailing in 2000. The amount includes $108 million

     22 spent by Purdue, $34 million by Janssen, $10 million by Endo, and $2 million by Actavis.

     23              109. The Manufacturer Defendants also deceptively marketed opioids in Arizona
     24 I I through unbranded advertising — i.e., advertising that promotes opioid use generally but does

     25 not name a specific opioid. This advertising was ostensibly created and disseminated by

     26 independent third parties. But by funding, directing, reviewing, editing, and distributing this

     27
          34 Upon information and belief, Actavis continued to carry out speaker programs after it
     28
          acquired Kadian.
              1159968.7/81650.01001                       35

          14809093
             Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 39 of 134




        1    unbranded advertising, the Manufacturer Defendants controlled the deceptive messages

        2    disseminated by these third parties and acted in concert with them to falsely and misleadingly
        3 promote opioids for the treatment of chronic pain.35

        4               110. The Manufacturer Defendants marketed through third-party, unbranded
        5 advertising to avoid regulatory scrutiny because that advertising is not submitted to and

        6 typically is not reviewed by the FDA. The Manufacturer Defendants also used third-party,

        7 unbranded advertising to give the false appearance that the deceptive messages came from an

        8 independent and objective source. Like tobacco companies, the Manufacturer Defendants used

 wQ 9        third parties that they funded, directed, and controlled to carry out and conceal their scheme to
 x~~ 10      deceive doctors and patients about the risks and benefits of long-term opioid use for chronic
 zz~~ 11
 ~"          pain.
 C)
       12               111. The Manufacturer Defendants' deceptive unbranded marketing often
I~ 13 contradicted what they said in their branded materials reviewed by the FDA. For example,

 ~
 O      14   Endo's unbranded advertising contradicted its concurrent, branded advertising for Opana ER:

 pw     15
                                    Pain: Opioid Therapy            Opana ER Advertisement
 ~      16                              (Unbranded)                       (Branded)

        17                                                            "All patients treated with
                                                                       opioids require careful
        18                                                          monitoring for signs of abuse
                                 "People who take opioids as         and addiction, since use of
        19
                                  prescribed usually do not          opioid analgesic products
       20                            become addicted."              carries the risk of addiction
                                                                      even under appropriate
       21                                                                   medical use."
       22

       23               112. The Manufacturer Defendants also spoke through a small circle of doctors who,
       24    upon information and belief, were selected, funded, and elevated by the Manufacturer
       25    Defendants because their public positions supported the use of opioids to treat chronic pain.
        26   These doctors became known as "key opinion leaders" or "KOLs." The Manufacturer
        27
             35 The phrase "acted in concert" includes conspiring to achieve some end and aiding and
        28
             abetting in the commission of acts necessary to achieve some end.
                 1159968.7/81650.01001                         36


                                                                                                ~
             14809093
       Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 40 of 134




 1     I Defendants paid these KOLs to serve as consultants or on their advisory boards and to give
 2     I talks or present continuing medical education programs ("CMEs"), and their support helped
 3     I these KOLs become respected industry experts. As they rose to prominence, these KOLs
 4     I touted the benefits of opioids to treat chronic pain, repaying the Manufacturer Defendants by
 5     I advancing their marketing goals. KOLs' professional reputations became dependent on
 6     I continuing to promote a pro-opioid message, even in activities that were not directly funded
 7     I by the Manufacturer Defendants.
 8                 113. Pro-opioid doctors are one of the most important avenues that the Manufacturer

 a I Defendants use to spread their false and misleading statements about the risks and benefits of
i[li   long-term opioid use. The Manufacturer Defendants know that doctors rely heavily and more
11 uncritically on their peers for guidance, and KOLs provide the false appearance of unbiased
12 and reliable support for chronic opioid therapy. For example, the New York Attorney General
13 ("NY AG") found in its settlement with Purdue that through March 2015 the Purdue website
14 In the Face of Pain failed to disclose that doctors who provided testimonials on the site were

15 paid by Purdue and concluded that Purdue's failure to disclose these financial connections

16 potentially misled consumers regarding the objectivity of the testimonials. KOLs have written,
17 consulted on, edited, and lent their names to books and articles, and given speeches and CMEs

18 supportive of chronic opioid therapy. The Manufacturer Defendants created opportunities for
19 KOLs.to participate in research studies Defendants suggested or chose and then cited and
20 promoted favorable studies or articles by their KOLs. By contrast, the Manufacturer
21 Defendants did not support, acknowledge, or disseminate publications of doctors unsupportive

22 or critical of chronic opioid therapy.

23                 114. The Manufacturer Defendants' KOLs also served on committees that developed
24 I treatment guidelines that strongly encourage the use of opioids to treat chronic pain and on the

25 boards of pro-opioid advocacy groups and professional societies that develop, select, and
26 present CMEs, These guidelines and CMEs were not supported by the scientific evidence at
27 the time they were created, and they are not supported by the scientific evidence today. The

28 Manufacturer Defendants were able to direct and exert control over each of these activities

            1159968.7/81650.01001                      37

        14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 41 of 134




 1   I through their KOLs. The 2016 CDC Guideline recognizes that treatment guidelines can
 2   I "change prescribing practices."
 3               115. The Manufacturer Defendants also entered into arrangements with seemingly
 4   I unbiased and independent patient and professional organizations to promote opioids for the
 5   I treatment of chronic pain. Under the direction and control of Defendants, these "Front
 6   ~ Groups"—which include, but are not limited to, the American Pain Foundation (APF) and the
 7   I American Academy of Pain Medicine—generated treatment guidelines, unbranded materials,
 8   and programs that favored chronic opioid therapy. These guidelines, materials, and programs
 9   were not supported by the evidence at the time they were created, and they are not supported
10 by the scientific evidence today. Indeed, they stand in marked contrast to the 2016 CDC

11   Guideline. These Front Groups also assisted the Manufacturer Defendants by responding to
12 negative articles, by advocating against regulatory changes that would limit opioid prescribing

13 in accordance with the scientific evidence, and by conducting outreach to vulnerable patient

14 populations targeted by the Manufacturer Defendants.

15               116. These Front Groups depended on the Manufacturer Defendants for funding and,
16 11 in some cases, for survival. Defendants also exercised control over programs and materials

17 created by these groups by collaborating on, editing, and approving their content, and by

18 funding their dissemination. For example, Purdue's consulting agreement with APF gave it

19 direct, contractual control over APF's work. In doing so, the Manufacturer Defendants made

20 sure that the Groups would generate only the messages the Manufacturer Defendants wanted

21   to distribute. Despite this, the Front Groups held themselves out as independent and serving
22 the needs of their members—whether patients suffering from pain or doctors treating those

23 patients.

24               117. The Manufacturer Defendants worked together, through Front Groups, to spread
25 I I their deceptive messages about the risks and benefits of long-term opioid therapy. For

26 example, the Manufacturer Defendants combined their efforts through the Pain Care Forum

27 ("PCF"), which began in 2004 as an APF project. PCF is comprised of representatives from

28 opioid manufacturers (including Endo, Janssen, and Purdue) and various Front Groups, almost

          1159968.7/81650.01001                      fc :

      14809093
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 42 of 134




 1    all of which received substantial funding from the Manufacturer Defendants. Among other
 2    projects, PCF worked to ensure that an FDA-mandated education project on opioids was not
 3    unacceptably negative and did not require mandatory participation by prescribers, which the
 4'   Manufacturer Defendants determined would reduce prescribing. PCF also worked to address
 5    a perceived "lack of coordination" among its members and developed "key" messages that
 6    were disseminated in programs and industry-run websites that were available and accessible
 7    after May 21, 2011.
 8               E.     The Manufacturer Defendants Deceived Doctors and Patients to Get More
 9                      People on Dangerous Drugs, at Higher poses, for Longer Periods
10               1-18: To convince doctors and patients in Arizona that opioids can and should be used
11    to treat chronic pain, the Manufacturer Defendants had to convince them that long-term opioid
12 use is both safe and helpful. Knowing that they could do so only by deceiving those doctors

13 and patients about the risks and benefits of long-term opioid use, the Manufacturer Defendants

14 made claims that were not supported by or were contrary to the scientific evidence. Even

15 though pronouncements by and guidance from the FDA and the CDC based on that evidence

16 confirm that their claims were false and misleading, Plaintiff is informed and believes the

17 Manufacturer Defendants have not corrected them and continue to spread them today,

18 including as set forth specifically below. -

19                      1.        Deception About Addiction
20               119. The Manufacturer Defendants always knew that their opioids carry grave risks
21    of addition and death. Instead of being honest about these risks, the Manufacturer Defendants
22 obscured them, including by falsely stating and implying that "appropriate patients" won't get

23 addicted. To convince doctors and patients that opioids are safe, the Manufacturer Defendants

24 deceptively trivialized and failed to disclose the risks of long-term opioid use, particularly the

25 risk of addiction, through a series of misrepresentations that have been conclusively debunked

26 by the FDA and CDC.

27               120. First, the Manufacturer Defendants falsely claimed that the risk of addiction is
28 11 low and that addiction is unlikely to develop when opioids are prescribed, as opposed to

          1159968.7/81650.01001                        39

      14809093
               Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 43 of 134




               obtained illicitly; and failed to disclose the greater risk of addiction with prolonged use of
         2 I opioids. Some illustrative examples of these false and misleading claims that were made by,

          3 I are continuing to be made by, and/or have not been corrected by the Manufacturer Defendants

          4 I after May 21, 2011 are described below:

          5                       a. Actavis's predecessor caused a patient education brochure to be distributed
                                     in 2007 that claimed opioid addiction is possible, but "less likely if you have
          31
                                     never had an addiction problem." Upon information and belief, based on
          7                          Actavis's acquisition of its predecessor's marketing materials along with the
                                     rights to Kadian, Actavis continued to use this brochure in 2009 and beyond.
         8
                                  b. Purdue and Cephalon sponsored APF's Treatment Options: A Guide for
w~       9
                                     People Living with Pain (2007), which instructed that addiction is rare and
x~                                   limited to extreme cases of unauthorized dose escalations, obtaining
z~~  Z
         10
                                     duplicative opioid prescriptions from multiple sources, or theft. This
  ~
~        11                          publication is still available online.
C)
         12
                                  c. Endo sponsored a website, Painknowledge.com, which claimed in 2009 that
I`& 13                               "[p]eople who take opioids as prescribed usually do not become addicted."
                                     Another Endo website, PainAction.com, stated "Did you know? Most
~        14                          chronic pain patients do not become addicted to the opioid medications that
O
                                     are prescribed for them." This website was still available online after May
pw       15
                                       21, 2011.
~        16
                                  d. Endo and Cephalon distributed a pamphlet with the Endo logo entitled
         17                          Living with Someone with Chronic Pain, which stated that: "Most health
                                     care providers who treat people with pain agree that most people do not
         18
                                     develop an addiction problem." A similar statement appeared on the Endo
         19                          website www.opana.com — which was accessible online after May 21, 2011.
         20                       e. Janssen reviewed, edited, approved, -and distributed a patient education
                                     guide entitled Finding Relief.• Pain Management for Older Adults (2009),
         21
                                     which described as "myth" the claim that opioids are addictive, and asserted
         22                          as fact that "[m]any studies show that opioids are rarely addictive when used
                                     properly for the management of chronic pain." This guide is still available
         23
                                     online.
         24
                                  f. Janssen runs a website, Prescriberesponsibly.com (last updated July 2,
         25                          2015), which claims that concerns about opioid addiction are
                                     "overestimated."
         26
                                  g. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain &
         27
                                     Its Management — which claims that less than 1% of children prescribed
         28                          opioids will become addicted and that pain is undertreated due to

                   I 159968.7/81650.01001                         40

               14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 44 of 134




 1                            "misconceptions about opioid addiction[]." This publication is still
                              available online.
 2

 3                       h. Since at least May 21, 2011, detailers for Purdue, Endo, Teva and Janssen in
                             California have minimized or omitted and continue to minimize or omit any
 4                           discussion with doctors or their medical staff in Arizona, including Prescott,
                             about the risk of addiction; misrepresented the potential for abuse of opioids
 5
                             with purportedly abuse-deterrent formulations; and routinely did not correct
 6                           the misrepresentations noted above.

 7              121. Moreover, Purdue, in a pamphlet for doctors, Providing Relief, Preventing
 8   Abuse: A Reference Guide to Controlled Substance Prescribing Practices, wrote that
 9
     I addiction "is not caused by drugs." Instead, Purdue assured doctors that addiction happens
10 when the wrong patients get drugs and abuse them: "it is triggered in a susceptible individual
   I
11                                                                  36
     I by exposure to drugs, most commonly through abuse."
12              122. Purdue also promoted its opioids to Prescott patients with marketing that was
13 designed to obscure the risk of addiction and even the fact that Purdue was behind the
   I
14 campaign. Purdue created a website, In the Face of Pain, that promoted pain treatment by

15 urging patients to "overcome" their "concerns about addiction." Testimonials on the website

16 that were presented as personal stories were in fact by Purdue consultants, whom Purdue had

17 paid tens of thousands of dollars to promote its drugs.37

18              123. Another Purdue publication, the Resource Guide for People with Pain, falsely
19 assured patients and doctors that opioid medications are not addictive:
   I
20                       "Many people living with pain and even some healthcare providers
21                       believe that opioid medications are addictive. The truth is that
                         when properly prescribed by a healthcare professional and taken
22                       as directed, these medications give relief — not a`high'. "38
23

24 36 Purdue Pharma LP, Providing Relief, Preventing Abuse (2008), pg. 12; see also K.
     Nelson, Purdue Pharma lawsuit: Terms you need to know to understand OxyContin blitz,
25 Knox News (July 13, 2018),

26 httns ://www.knoxnews. com/storv/news/health/2018/07/ 13/burdue-bharm a-lawsuit-terms-
     know-understand-oxycontin-blitz/779173 002/
27 37 Purdue Pharma LP, In the Face of Pain (Oct. 24, 2011).

28   38   Purdue Pharma LP, Resource Guide for People with Pain, p. 8(2009).

           1159968.7/81650.01001                         41

     14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 45 of 134




 1              124. Pursue falsely denied the risk of addiction, falsely implied that addiction
 2   requires patients to get "high," and falsely promised that patients would not get addicted if
 3   they took opioids as prescribed.
 4              125. Purdue funded and distributed many more publications that were similarly
 5   misleading. Exit Wounds: A Survival Guide to Pain Management for Returning Veterans and
 6   their Families misleadingly claimed: "Long experience with opioids shows that people who
 7   are not predisposed to addiction are unlikely to become addicted to opioid pain
 8   medications."39
 9              126.    Responsible Opioid Prescribing told doctors that only a"small minority of
10 people seeking treatment may not be reliable or trustworthy" and not suitable for addictive

11 I opioid drugs. 40

12              127. Over and over, Defendants said opioids could be given to "trusted" patients
13 II without risk of addiction, even though that was false. To promote their drugs, the

14 -Manufacturer Defendants pushed the myth that addiction is a character flaw, and

15 "trustworthy" people do not get addicted to drugs.

16              128. These claims are contrary to longstanding scientific evidence, as the FDA and
17 CDC have conclusively declared. As noted in the 2016 CDC Guideline approved by the FDA,

18 there is "extensive evidence" of the "possible harms of opioids (including opioid use disorder

19 [an alternative term for opioid addiction])." The Guideline points out that "[o]pioid pain

20 medication use presents serious risks, including ... opioid use disorder" and that "continuing

21   opioid therapy for 3 months substantially increases risk for opioid use disorder." (Emphasis
22 added.)

23              129. The FDA further exposed the falsity of the Manufacturer Defendants' claims
24 about the low risk of addiction when it announced changes to the labels for ER/LA opioids in

25 2013 and for IR opioids in 2016. In its announcements, the FDA found that "most opioid

26 drugs have `high potential for abuse"' and that opioids "are associated with a substantial risk

27
     39
          purdue Pharma LP, Exit Wounds, p. 107 (2009).
28

          1159968.7/81650.01001                     42

     14809093
              Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 46 of 134




          1 I of misuse, abuse, NOWS [neonatal opioid withdrawal syndrome], addiction, overdose, and
          2 I death." According to the FDA, because of the "known serious risks" associated with long-

          3'I term opioid use, including "risks of addiction, abuse, and misuse, even at recommended doses,

          4 I and because of the greater risks of overdose and death," opioids should be used only "in

          5 I patients for whom alternative treatment options" like non-opioid drugs have failed. The FDA

          6 I further acknowledged that the risk is not limited to patients who seek drugs illicitly; addiction
          7 I"can occur in patients appropriately prescribed [opioids]."
          8              130. Thus, the warnings on the Manufacturer Defendants' own FDA-approved drug
 ~3
 ~ 4
          9 Ilabels caution that opioids "expose[] users to risks of addiction, abuse and misuse, which can
   ~
   w     10 I lead to overdose and death," that the drugs contain "a substance with a high potential for
 zz  ~

         11 abuse," and that addiction "can occur in patients appropriately prescribed" opioids.
 C)
         12              131. The New York Attorney General, in a 2016 settlement agreement with Endo,
IC& 13 I found that opioid "use disorders appear to be highly prevalent in chronic pain patients treated

 ~
 O       14 with opioids, with up to 40% of chronic pain patients treated in specialty and primary care

 p
 w
         15   outpatient centers meeting the clinical criteria for an opioid use disorder." Endo had claimed
 ~       16 until at least Apri12012 on its www.opana.com website that "[m]ost healthcare providers who
         17 treat patients with pain agree that patients treated with prolonged opioid medicines usually do
         18 not become addicted," but the NY AG found that Endo had no evidence for that statement.
         19 Consistent with this, Endo agreed not to "make statements that ... opioids generally are non-
         20 addictive" or "that most patients who take opioids do not become addicted" in New York.
         21 Endo remains free, however, to make those statements in Arizona.

         22                     2.        Deception to Get Vulnerable Patients on Opioids
         23              132. Second, to expand the market for opioids, the Manufacturer Defendants also
         24 I trained sales reps to target vulnerable populations and encourage doctors to put them on

         25 opioids, without disclosing the risks. The Manufacturer Defendants deceptively promoted
         26 opioids for elderly patients, veterans, patients who had never taken opioids, and patients with

         27

         28 ao purdue Pharma LP, Responsible Opioid Prescribing, p. 11 (2007).

                  1159968.7/81650.01001                        43

              14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 47 of 134




 1   osteoarthritis—putting thousands more patients at risk.
 2              Elderly Patients
 3              133. The Manufacturer Defendants knew that prescribing opioids to elderly patients
4    increase their risk of death. Elderly patients are at greater risk of dangerous interactions
 5   between drugs. They are also at a greater risk of respiratory depression—in which patients
 6   suffocate and die. But the Manufacturer Defendants saw the opportunity to earn millions of
 7   I dollars by getting elderly patients on opioids because the public would pay through Medicare.
 8   For instance, Purdue's internal documents show it targeted "Patients over the age of 65 as
     more Medicare Part D coverage is achieved."al
                Veterans
                134. The Manufacturer Defendants also targeted veterans with its deceptive claims
     that they should take opioids. Like the elderly, many veterans' prescriptions are paid for by
     the public, providing another source of revenue when the Manufacturer Defendants got
     veterans on drugs.
                135. To target veterans, Purdue sponsored free webinars for, and disseminated
     misleading advertisements to, healthcare professionals in an attempt to persuade them to
17   I prescribe more opioids.
18
                                                                                            ~
19

20

21                      ..
                                .r'1113cATtt3\n.t.. W1'.itl~i,tRS z~t7i2 .1Ir?.A1,1'z~zC.,\TtI~ .Ii~R.El7^.F.,sSEl7N.tti.s
                                   PEt33ti1:\'I'F'[7 131" Pltftl)L 1: P7ldllEMA L.2?. INlf.I3ICAL LtA16i7Nti
22
                                                       }'rrrrlrrc.- ff e-er, j`i-onE 2011
23

24              136. In addition, Purdue funded a book, Exit Wounds, which as packaged as the story
25   of a wounded veteran but was really part of Purdue's deceptive marketing campaign. The
26   book repeated Purdue's lie that patients would not become addicted to opioids:
27                           The pain-relieving properties of opioids are unsurpassed; they are
28   41   Purdue Pharma LP, Pain PYoducts Presentation, p. 12 (Jan. 28, 2015).
           1159968.7/81650.01001


     14809093
           Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 48 of 134




       1                     today considered the `gold standard' of pain medications, and so
                             are often the main medications used in the treatment of chronic
       2                     pain. Yet, despite their great benefits, opioids are underused. For
                             a number of reasons, healthcare providers may be afraid to
       3                     prescribe them, and patients may be afraid to take them. At the
                             core of this wariness is the fear of addiction, so I want to tackle
       4                     this issue head-on .... Long experience with opioids show that
                             people who are not predisposed to addiction are unlikely to
       5                     become addicted to opioid pain medications."42
       6
                      Opioid-Naive Patients
       7
                      137. The Manufacturer Defendants also targeted patients who were not already taking
       8
           opioids, described in the field as "opioid-naive." The Manufacturer Defendants unfairly and
~g
wQ     9
x~~   10
           deceptively marketed their drugs as appropriate treatments for opioid-naive patients, without

zz~
~2~   11
           disclosing that they face even higher risks of overdose and death.

0                tWLOSE #f1
      12         Opitsid-csdive (5 mcg!hour):
                             • "Dt}Ctof ; 8ithE'r today or tofltorrow, d0 you atltirapate Seeing tl7'IS Gdt1'trilerCialiY
I~ 13                            irisured, opioid"rtdive patierit with mcuieratc: to severe chranic pairi, who you believe
                                    woutd. benefit from Butrans?
~
c)    14                                                   Iyurrliie scalea scr%pt fi•bna 2011
~     15
                      138. For instance, Purdue trained its sales reps to promote their drugs specifically for
~     16
           opioid-naive patients. In training calls, Purdue managers instructed:
      17
                      ■ "Your opportunity here is with the nai've community, let's use the nai've trial to
      18                make the case. "
      19
                      ■ "You created an epiphany with the doctor today (potentially) by reviewing the
      20                opiate naive patient profile. What made him more pat to write this for his patient,
                        being an amiable doctor, is the fact that he would not have to talk patients out of
      21                their short-acting [opioids]. "
                                ,
      22
                      ■ "This was an example of what a good call looks like ... [Dr.] was particularly
      23                interested in the RMcase study ofMarjorie, which generated a robust discussion of
                        opioid naive patients ... "
      24

      25              139. Purdue also promoted its drugs for opioid-nafve patients using the deceptive
      26 11 term "first line opioid." "First line" is a medical term for the preferred first step in treating a

      27
      28 1142 Purdue Pharma LP, Exit Wounds, p. 106-07 (2009).


               1159968.7/81650.01001                                 45

           14809093
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 49 of 134




 1 patient. Opioids are not an appropriate first line therapy. Nevertheless, Purdue's internal

 2 documents and testimony from sales reps show that Purdue repeatedly promoted OxyContin

 3 as "first line"—"the first thing they would take to treat the pain."

 4               140. The Manufacturer Defendants also found vulnerable opioid-naive patients by
 5    targeting prescribers with the least training in the risks of opioids. The Manufacturer
 6    Defendants determined that nurse practitioners, physician assistants, and primary care doctors
 7 were especially responsive to sales reps, so it targeted them to sell more drugs.

 8                                    . ...
                                   Oo You Nave:Patients Like Pam'T
 9'

10
                                                 ;
                                                 t
11                                                   T
                                                                                                  fwleditat histary:
                                                                                                                                  ri-:n..fl;_-.h;fapa.l. -

12
                                                                                                                   Ek = Jl

13

14
                                                                                                  Gsrent therapy:
15                                                                                                                        r
                          :..             ..
                                                                                  '                IL ,         '     7 I'                                 1       r;
                                                                 . ~..          ..~
                                                                                                          -r'              1(,'.nnQO~'llli•t
16
                          ~~ .:~                                         '                          ~   t,r..n a      - in tl:!'rr1 _ ,r..c :n~          ~r -e::r: •.~,._. ~ ~ .

17

18
                                   .                                     ~~'-                   ..~,:St.~...,, ,~~f)~`-'~i~c~ ,                                     ..
                         ~~.                                                                                                              . ...;•ai~r...
                                                                                                                                                      ;:z
19

20                        r:                                                                                             ~.~. ~. . • e.qn...
                                                                                                                        ,:...>               ...
                                                                                                                                     :..... ..... . .: . . . ...
21
                                                            ;                                                           ~..            _..
22                       .             .......       :.:...~..                                                                             •


23
                                                                     t~t~Kctt;~ r~~ir~r,~ ;,reiru~t:~ara fi•r~i~t ~~1~' ;
24

25               141. Opioids are not approved to treat osteoarthritis. For instance, Purdue conducted
26 a single study on osteoarthritis for Butrans, and it failed. Purdue admitted in internal

27 documents that its opioids "are not indicated for a specific disease" and "it is very important

28 that you never suggest to your HCP [health care professional] that OxyContin is indicated for

          1159968.7/81650.01001                                                             46


      14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 50 of 134




     I the treatment of a specific disease state such as Rheumatoid Arthritis or Osteoarthritis."
 2               142. Nevertheless, to meet their business goals, the Manufacturer Defendants trained
 3   their sales representatives to mislead doctors by promoting opioids for osteoarthritis. For
 4   instance, a Purdue marketing presentation concluded that its sales reps were "identifying
 5   appropriate patients" because osteoarthritis was specifically mentioned during at least 35% of
 6   sales visits.
 7               143. The Manufacturer Defendants also directed their sales reps to use marketing
 8   materials that highlight patients with osteoarthritis, even though their drugs were never indicated
9 for that disease.

10                               3.               The Manufacturer Defendants Deceived Doctors and Patients to Use
11                                                Higher and Higher poses
12               144. Third, the impetus behind the Manufacturer Defendants' scheme is as simple as
13 it is nefarious—enticed by the exponentially greater profits that would result from increases

14 in opioid dose mix, the Manufacturer Defendants deceived (or bribed) Prescott's local

15 prescribers in order to increase the supply of prescription opioids in Plaintiff s territory and

16 drown Plaintiff's community in a sea of highly addictive, medically unnecessary drugs.

17
                                   impact of changes in dose mix
18                                               ~t <xr ilht5tration c ur(; ~ses~
                                                                                                                       .., e:h.'.. I~^rt9 :?Cint{j:::rc! ttirr~ cp••yywn -        ~~ .
                                                                                                                       _Shift:-             ~         2"-     ~hift ,                _        ~St~,~-
                                                                                                                                                                                                   t
19                                                                                  ..                                          ,. ,...                .        ,.. .                          .,
                                    rn4            T7   -CCi                 > Uc,f,hl~,S-.-            i..i~✓.~~.i          S l:i[:,'l.tr..•~:i           $~-iF„s9.N.<f,n'               ::'k.:O.'i:-•_:::.G:
                                  ¢mp
20                                               : 16G,'61t.                  i J9;2C1.732               ':."79.Q73           594,.928. 62C                 O.57'„a
                                                                                                                                                                  `"9fi.11a9f               i.12• st;;.i~r",

                           '                      ,K11.,R'76I                S:it51..933,?19b           A:d'lS7a•~          "5~3.'iM.3.31.d11'7            S~3'54.91Y:383'                . .'.`.l.:ii'.~I r•r~J

21                                                 .5:19945                  Sa.9:4:%!?C+':%'g?L         5:1!/,9,[5         S_l.<.Y3:?litti7SL4            S.if>~3„7~)R~.7.9H:~          `::.S~:~i.:~:•~i..r•r+~
                                 101n0
                                                 'Y,sOR5.62A                 SS7.7,t9S.#3t•'            7.0715:024          .5'S7.3.4133.835               'i-437:463:835@               :s.~~.•7;»:x:i.N:t~: .

22                                                 • 86,'2.7L                $3'26,7:Y+,:LS~S'           4.,'q8„ETI          $S2G,70S;i,SS                 $325:'711S.1SS£           ~ $x3Zl~'7Yl;i,ts'::

                   ~       ~                       "1+11.LPtY                S fl31..a.e'S,~wlx          '.7SS![.190           S3.1.,P+tt1..'t02
                                arawl
23                             ._.. .. .. . . . . _._.,.,..~...                                                                                            =.SS 366,204             .S    2,SS         5;4SG:

                                                                                                               ....           _J                            J
                                                                                                   52     to~sa ,~                                                                                                 I
24                         ,                .~                                                                                            S4 , <~1_.ti~i:~
                           .                .
                                                                                                                           .I~;'~_ai
                                                                                                                                         r Fj .                                   t JI      7~3 " 3s

25                     1                                          ~.A          ~ ~ 1114 ~~9~~~~ .Y~~i 6'.l.,@ Il M1.'~_d •....,..~ ..
                                ~.~._.'i                                ~..~ _ F                                                                                                                    h
                           ~                                                                                                                                                 ~ ~.~•
             . ..~._~
26                                                                         iJu ~•t-tual ctrategy                                          fi-rJnJ 2012.

27

28
                                      ■$57 million                                                                                attributed to Iower
                                            demand                                 T-1O o;;s
          1159968.7 1                       ~$21 million due to tc)wer numbe~ of Ot►s per script than asaumed
                                              in budget;
      14809093                              ~$11, million due to lower overafl script volume than budgeted4MO~
              Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 51 of 134




          2

         3

         4

          5              145. The Manufacturer Defendants also falsely instructed doctors and patients that
          6 I the signs of addiction are actually signs of undertreated pain and should be treated by
          7 I prescribing more opioids. Defendants called this phenomenon "pseudoaddiction"—a term
          8 I coined by Dr. David Haddox, who went to work for Purdue, and popularized by Dr. Russell
 ~a
 wQ       9 I Portenoy, a KOL for Endo, Janssen, Teva, and Purdue—and falsely claimed that
 x~~     10   I pseudoaddiction is substantiated by scientific evidence. Some illustrative examples of these
     ~
 zZ
 ~o      I1   I deceptive claims that were made by, are continuing to be made by, and/or have not been
 C)
         12 corrected by the Manufacturer Defendants after May 21, 2011, are described below:

I`—      13                     a. Purdue, Cephalon and Endo sponsored Responsible Opioid Prescribing
                                   (2007), which taught that behaviors such as "requesting drugs by name",
 ~       14
 O                                 "demanding or manipulative behavior," seeing more than one doctor to
 ~       15                        obtain opioids, and hoarding, are all signs of pseudoaddiction, rather than
 w                                 true addiction. Responsible Opioid Prescribing remains for sale online.
 ~       16                        Endo also distributed this document before and after May 21, 2011.
         17
                                b. Janssen sponsored, funded, and edited the Let's Talk Pain website, which in
         18                        2009 stated: "pseudoaddiction ... refers to patient behaviors that may occur
                                   when pain is under-treated .... Pseudoaddiction is different from true
         19                        addiction because such behaviors can be resolved with effective pain
         20
                                   management." This website was accessible online until May 2012.

         21                      c. Endo sponsored a National Initiative on Pain Control (NIPC) CME program
                                    in 2009 titled Chronic Opioid Therapy: Understanding Risk While
         22                         Maximizing Analgesia, which promoted pseudoaddiction by teaching that a
                                    patient's aberrant behavior was the result of untreated pain. Endo
         23
                                    substantially controlled NIPC by funding NIPC projects; developing,
         24                         specifying, and reviewing content; and distributing NIPC materials. This
                                    CME program was still available after May 21, 2011. .
         25

         26
                                 d. Purdue published a pamphlet in 2011 entitled Providing Relief, Preventing
                                    Abuse, which described pseudoaddiction as a concept that "emerged in the
         27                         literature" to describe the inaccurate interpretation of [drug-seeking
                                    behaviors] in patients who have pain that has not been effectively treated."
         28
                                    This pamphlet was still distributed after May 21, 2011.
                  1159968.7/81650.01001                         .~
              14809093
        Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 52 of 134




 1                        e. Purdue sponsored a CME program entitled Path of the Patient, Managing
                              Chronic Pain in Younger Adults at Risk for Abuse in 2011. In a role play, a
 2
                              chronic pain patient with a history of drug abuse tells his doctor that he is
 3                            taking twice as many hydrocodone pills as directed. The narrator notes that
                              because of pseudoaddiction, the doctor should not assume the patient is
 4                            addicted even if he persistently asks for a specific drug, seems desperate,
                              hoards medicine, or "overindulges in unapproved escalating doses." The
 5
                              doctor treats this patient by prescribing a high-dose, long-acting opioid.
 6                            This CME program was still available after 1Vlay 21, 2011.
 7                     = f: Before and after May 21, 2011, detailers for Purdue have directed doctors
                             and their medical staffs in Arizona, including Prescott, to
 8
                             PartnersAgainstPain.com, which contained false and misleading materials
 9                           describing pseudoaddiction.
10                         g. Purdue and Cephalon sponsored APF's Treatment Options: A Guide for
                               People Living with Pain (2007), which states: "Pseudo-addiction describes
11                             patient behaviors that may occur when pain is undertreated ... Pseudo-
                               addiction can be distinguished from true addiction in that this behavior
12                             ceases when pain is effectively treated." (emphasis added.) This publication
                               is still available online.
13
                   146. The 2016 CDC Guideline rejects the concept of pseudoaddiction. The Guideline
14
        nowhere recommends that opioid dosages be increased if a patient is not experiencing pain
15
        relief. To the contrary, the Guideline explains that "[p] atients who do not experience clinically
16
        meaningful pain relief early in treatment ... are unlikely to experience pain relief with longer-
17
        term use," and that physicians should "reassess[] pain and function within 1 month" in order
18
        to decide whether to "minimize risks of long-term opioid use by discontinuing opioids"
19
        because the patient is "not receiving a clear benefit."
20
                   147. Even one of the Manufacturer Defendants has effectively repudiated the concept
21
        of pseudoaddiction. In finding that "[t]he pseudoaddiction concept has never been empirically
22
        validated and in fact has been abandoned by some of its proponents," the NY AG, in its 2016
23
        settlement with Endo, reported that "Endo's Vice President for Pharmacovigilance and Risk
24
        Management testified to [the NY AG] that he was not aware of any research validating the
25
        `pseudoaddiction' concept" and acknowledged the difficulty in distinguishing "between
26
        addiction and `pseudoaddiction.' " Consistent with this, Endo agreed not to "use the term
f►•VI
        `pseudoaddiction' in any training or marketing" in New York. Endo, however, remains free to
28

            i 159968.7/81650.01001                        49


        14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 53 of 134




 1   do so in Arizona.
 2              148. The Manufacturer Defendants falsely instructed doctors and patients that
 3   addiction risk screening tools, patient contracts, urine drug screens, and similar strategies
 4   allow them to reliably identify and safely prescribe opioids to patients predisposed to
 5   addiction. These misrepresentations were especially insidious because the Manufacturer
 6   Defendants aimed them at general practitioners and family doctors who lack the time and
7 expertise to closely manage higher-risk patients on opioids. The Manufacturer Defendants'
 8 misrepresentations made these doctors feel more comfortable prescribing opioids to their
9 patients, and patients more comfortable starting on opioid therapy for chronic pain. Some
10 illustrative examples of these deceptive claims that were made by, are continuing to be made
11 by, and/or have not been corrected by the Manufacturer Defendants after March 21, 2011 are
12 described below:
13                     a. Endo paid for a 2007 supplement in the Journal of Family Practice written
                          by a doctor who became a member of Endo's speakers bureau in 2010. The
14
                          supplement, entitled Pain Management Dilemmas in Primary Care: Use of
15                        Opioids, emphasized the effectiveness of screening tools, claiming that
                          patients at high risk of addiction could safely receive chronic opioid therapy
16                        using a"maximally structured approach" involving toxicology screens and
17                        pill counts.

18                     b. Purdue sponsored a November 2011 webinar, Managing Patient's Opioid
                          Use: Balancing the Need and Risk, which claimed that screening tools, urine
19                        tests, and patient agreements prevent "overuse of prescriptions" and
20                        "overdose deaths."

21                     c. As recently as 2015, Purdue has represented in scientific conferences that
                          "bad apple" patients — and not opioids — are the source of the addiction crisis
22                        and that once those "bad apples" are identified, doctors can safely prescribe
                          opioids without causing addiction.
23

24                     d. Since at least May 21, 2011, detailers for Purdue have touted and continue
                          to tout to doctors in Arizona, including Prescott, the reliability and
25                        effectiveness of screening or monitoring patients as a tool for managing
                          opioid abuse and addiction.
26

27              149. Once again, the 2016 CDC Guideline confirms that these statements were false,
28 I misleading, and unsupported at the time they were made by the Manufacturer Defendants.

         1159968.7/81650.01001                         50

     14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 54 of 134




     The Guideline notes that there are no studies assessing the effectiveness of risk mitigation
 2   strategies—such as screening tools, patient contracts, urine drug testing, or pill counts widely
3    believed by doctors to detect and deter abuse—"for improving outcomes related to overdose,
 4   addiction, abuse, or misuse." As a result, the Guideline recognizes that available risk
 5   screening tools "show insufficient accuracy for classification of patients as at low or high risk
 6   for [opioid] abuse or misuse" and counsels that doctors "should not overestimate the ability of
 7   these tools to rule out risks from long-term opioid therapy."
 8                       4.      The Manufacturer Defendants Peddled Falsehoods to Keep
 9                               Patients Away from Safer Alternatives
10                 -             A.    Deception about Lower-Dose Opioids
11              150. The Manufacturer Defendants deceptively claimed that its opioids provided
12 more effective pain relief than traditional immediate-release opioids (sometimes called IROs).

13 For instance, Purdue records show that the sales reps repeatedly claimed that OxyContin's

14 "steady state is better than peak and trough w/ [IROs]." Purdue claimed that OxyContin

15 provides a"full tank of gas," but immediate-release opioids require "stopping at each exit to

16 refuel."            Purdue bolstered these misrepresentations with marketing materials that
17 misrepresented data to indicate that Purdue drugs provided more consistent pain relief than

18 more frequently dosed, lower-dose opioids.

19                               B.    Deception about Quality of Life
20              151. The Manufacturer Defendants also steered patients away from safer alternatives
21   with the false claim that its opioids improve patients' "quality of life." For instance, Purdue's
22 internal documents admit that "Purdue has no clinical studies or other substantial evidence

23 demonstrating that a Purdue Product will improve the quality of a person's life."

24 Nevertheless, Purdue sales reps repeatedly claimed that its opioids improve quality of life.

25 Purdue also devised and funded third-party publications to say that opioids give patients the

26 "quality of life we deserve."

27                               C.    Deception about Risk of Abuse
28              152. In addition to visiting prescribers and pharmacists hundreds of thousands of

         1159968.7/81650.01001                        51

     14809093
            Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 55 of 134




        1 times, the Manufacturer Defendants distributed thousands of copies of its deceptive
        2 publications, including Providing Relief, Preventing Abuse; Resource Guide for People with

        3   Pain; Exit Wounds; Opioid Prescribing: Clinical Tools and Risk Management Strategies;
        4   Responsible Opioid Prescribing; and Clinical Issues in Opioid Prescribing. Purdue's In The
        5   Face of Pain.
        6                     5.        The Manufacturer Defendants Downplayed Opioids Withdrawal
        7              153. Fourth, to underplay the risk and impact of addiction and make doctors feel
        8 more comfortable starting patients on opioids, the Manufacturer Defendants falsely claimed

 WQ     9 that opioid dependence can easily be addressed by tapering and that opioid withdrawal is not a
 x~J   10 problem, and failed to disclose the increased difficulty of stopping opioids after long-term use.
 2=~
       11   For example, a 2011 non-credit educational program sponsored by Endo, entitled "Persistent
 ~     12 Pain in the Older Adult," claimed that withdrawal symptoms can be avoided by tapering a
I~ 13 patient's opioid dose by 10%-20% for 10 days. Purdue sponsored APF's A Policymaker's

 ~     14 Guide to Understanding Pain & Its Management, which claimed that "[s]ymptoms of physical
 O
0w
       15 dependence can often be ameliorated by gradually decreasing the dose of inedication during
 ~     16 discontinuation" without mentioning any hardships that might occur. This publication was
       17 available on APF's website until the organization dissolved in May 2012. And detailers for
       18 Janssen, since at least May 21, 2011, have told and continue to tell doctors in Arizona,
       19 including Prescott, that their patients would not experience withdrawal if they stopped using
       20 opioids.
       21              154. The Manufacturer Defendants deceptively minimized the significant symptoms
       22 of opioid withdrawal—which, as explained in the 2016 CDC Guideline, include drug craving,
       23 anxiety, insomnia, abdominal pain, vomiting, diarrhea, sweating, tremor, tachycardia (rapid
       24 heartbeat), spontaneous abortion and premature labor in pregnant women, and the unmasking
       25 of anxiety, depression, and addiction—and grossly understated the difficulty of tapering,
       26 particularly after long-term opioid use. Yet the 2016 CDC Guideline recognizes that the
       27 duration of opioid use and the dosage of opioids prescribed should be "limit[ed]" to "minimize
       28 the need to taper opioids to prevent distressing or unpleasant withdrawal symptoms," because

                1159968.7/81650.01001                      52
            14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 56 of 134




 1   "physical dependence on opioids is an expected physiologic response in patients exposed to
 2 opioids for more than a few days." (Emphasis added.) The Guideline further states that

 3 "tapering opioids can be especially challenging after years on high dosages because of

 4   physical and psychological dependence" and highlights the difficulties, including the need to
 5   carefully identify "a taper slow enough to minimize symptoms and signs of opioid
 6   withdrawal" and to "pause[] and restart[]" tapers depending on the patient's response. The
 7   CDC also acknowledges the lack of any "high-quality studies comparing the effectiveness of
 8   different tapering protocols for use when opioid dosage is reduced or opioids are
 9   discontinued."
10              155. Numerous Arizona patients struggling with opioid addiction, including in
11   Prescott, have described how difficult it is to stop taking prescription opioids due to the
12 extreme withdrawal symptoms. For example, one patient who was prescribed opioids for

13 chronic pain was told that tapering off the drugs would be easy. However, when the patient

14 became addicted and tried to stop taking opioids, she became so sick from opioid withdrawal

15 that she began buying opioids illicitly, and at one point even considered using heroin to get

16 through her withdrawal symptoms. While the patient ultimately opted to seek treatment for

17 her addiction rather than resort to heroin, she was unable to work during the time she was

18 receiving treatment.

19              156. Prescribers and patients in Prescott relied on the truth of the Defendant
20 Manufacturers' representations about both the benefits of opioid analgesics and the risks of

21   opioid addiction. Because each of the Manufacturer Defendants willfully concealed the truth
22 about their opioids despite knowing their representations were false at the time they were

23 made, Plaintiff's citizens have suffered and continue to suffer as a direct result of Defendants'

24 greed.

25                     6.        The Manufacturer Defendants Hid the Greater Risks to Patients at
26                               Higher posages of Opioids
27              157. The Manufacturer Defendants were in the best position to know, and in fact did
28 know, that—relative to the general population—the risk of opioid-related death increases

         1159968.7/81650.01001                        53

     14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 57 of 134




 1   exponentially after a patient takes opioids for several consecutive months.
 2              158. Specifically, the Manufacturer Defendants falsely claimed that doctors and
 3   patients could increase opioid dosages indefinitely without added risk and failed to disclose
 4   the greater risks to patients at higher dosages. The ability to escalate dosages was critical to
 5   the Manufacturer Defendants' efforts to market opioids for long-term use to treat chronic pain
 6   because, absent this misrepresentation, doctors would have abandoned treatment when
 7   patients built up tolerance and low.er dosages did not provide pain relief. Some illustrative
 8   examples of these deceptive claims that were made by, are continuing to be made by, and/or
9 have not been corrected by the Manufacturer Defendants after May 21, 2011 are described

10 below:

11                           a. Actavis's predecessor created a patient brochure for Kadian in 2007 that
                                stated, "Over time, your body may become tolerant of your current dose.
12
                                You may require a dose adjustment to get the right amount of pain relief.
13                              This is not addiction." Upon information and belief, based on Actavis's
                                acquisition of its predecessor's marketing materials along with the rights
14                              to Kadian, Actavis continued to use these materials in 2009 and beyond.
15                           b. Purdue and Cephalon sponsored APF's Treatment Options: A Guide for
                                People Living_with Pain (2007), which claims that some patients "need"
                                a larger dose of an opioid, regardless of the dose currently prescribed.
17                              The guide stated that opioids have "no ceiling dose" and are therefore
                                the most appropriate treatment for severe pain.43 This guide is still
18
                                available for sale online.
19
                             c. Endo sponsored a website, painknowledge.com, which claimed in 2009
20                              that opioid dosages may be increased until "you are on the right dose of
                                medication for your pain." The website was still accessible online after
21
                                May 21, 2011.
22
     43 The Manufacturer Defendants frequently contrasted the lack of a ceiling dosage for
23
     opioids with the risks of a competing class of analgesics: over-the-counter nonsteroidal
24   anti- inflamm atories (or NSAIDs). The Manufacturer Defendants deceptively describe the
25   risks from NSAIDs while failing to disclose the risks from opioids. (See, e.g., Case
     Challenges in Pain Management: Opioid Therapy for Chronic Pain (Endo) (describing
26   massive gastrointestinal bleeds from long-term use of NSAIDs and recommending
     opioids); Finding Relief Pain Management for Older Adults (Janssen) (NSAIDs caused
27
     kidney or liver damage and increased risk of heart attack and stroke, versus opioids, which
28   cause temporary "upset stomach or sleepiness" and constipation).)

          1159968.7/81650.01001                          54

     14809093
             Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 58 of 134




                                    d. Endo distributed a pamphlet edited by a KOL entitled Understanding
                                       Your Pain: Taking Oral Opioid Analgesics, which was still available
         a
                                       after May 21, 2011 on Endo's website. In Q&A format, it asked "If I
         3                             take the opioid now, will it work later when I really need it?" The
                                       response is, "The dose can be increased. ... You won't `run out' of pain
         4                             relief."
         5
                                    e. Janssen sponsored a patient education guide entitled Finding Relief
         6                             Pain Management for Older Adults (2009), which was distributed by its
                                       sales force. This guide listed dosage limitations as "disadvantages" of
         7                             other pain medicines but omitted any discussion of risks of increased
                                       opioid dosages. This guide is still available online.
         8

~3      9                           f. Through March 2015, Purdue's In the Face of Pain website promotes the
wQ                                     notion that if a patient's doctor does not prescribe what, in the patient's
x~
C7 ~~   10                             view, is a sufficient dosage of opioids, he or she should find another
zZ~                                    doctor who will.
~~      11
C)
        12
                                    g. Purdue sponsored APF's A Policymaker's Guide to UnderstandingPain
                                       & Its Management, which taught that dosage escalations are "sometimes
I~ 13                                  necessary," even unlimited ones, but did not disclose the risks from high
                                       opioid dosages. This publication is still available online.
~       14
O
                                    h. Purdue sponsored a CME entitled Overview of Management Options
~       15
w                                      that is still available for CME credit. The CME was edited by a KOL
~       16                             and taught that NSAIDs and other drugs, but not opioids, are unsafe at
                                       high dosages.
        17
                                    i. Purdue presented a 2015 paper at the College on the Problems of Drug
        18
                                       Dependence challenging the correlation between opioid dosage and
        19                             overdose.

        20                          j. Since at least May 21, 2011, Purdue's detailers have told doctors in
                                       California, including in Orange County, that they should increase the
        21                             dose of OxyContin, rather than the frequency of use, to address early
        22                             failure.

        23              159. Through a series of internal strategy presentations and other communications

        24 I with its sales force and prescriber-accomplices, Purdue aimed to "drive" patients toward

        25 I higher doses of opioids for longer periods by dramatically increasing the supply. Apparently

        26 I unsatisfied with a supply-centric strategy, however, Purdue also sought to increase consumer

        27 I demand for opioids, namely by offering discounts to patients on their first prescriptions.

        28 These discounts ultimately proved to be one of Purdue's most powerful tactics to keep patients

                 1159968.7/81650.01001                          55

             14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 59 of 134




 1   I on opioids longer, as Purdue's return on investment from these discounts was a staggering
 2 1 4.28—i.e.,     every $1,000,000 Purdue gave away in first-time patient discounts came back to
 3   I Purdue as $4,280,000 in revenue.
 4              160. Through a series of internal strategy presentations and other communications
 5   I with its sales force and prescriber-accomplices, Purdue aimed to "drive" patients toward
 6   higher doses of opioids for longer periods by dramatically increasing the supply. Apparently
 7   unsatisfied with a supply-centric strategy, however, Purdue also sought to increase consumer
 8   demand for opioids, namely by offering discounts to patients on their first prescriptions.
 9   These discounts ultimately proved to be one of Purdue's most powerful tactics to keep patients
10 on opioids longer, as Purdue's return on investment from these discounts was a staggering

11   4.28—i.e.,     every $1,000,000 Purdue gave away in first-time patient discounts came back to
12 Purdue as $4,280,000 in revenue.

13

14

15
                                            wtcrnc; `str:rtr~~~)r~r.x'rrrtrt,ic.Hi~frl~ni 201=
16

17              161. These claims conflict with the scientific evidence, as confirmed by the FDA and
18 II CDC. As the CDC explains in its 2016 Guideline, the "[b]enefits of high-dose opioids for

19 II chronic pain are not established" while the "risks for serious harms related to opioid therapy

20 II increase at higher opioid dosage." More specifically, the CDC explains that "there is now an

21 II established body of scientific evidence showing that overdose risk is increased at higher

22 II opioid dosages." The CDC also states that "there is an increased risk for opioid use disorder,

23 respiratory depression, and death at higher dosages." That is why the CDC advises doctors to

24 "avoid increasing dosages" above 90 morphine milligram equivalents per day.

25              162. The 2016 CDC Guideline reinforces earlier findings announced by the FDA. In
26 I1 2013, the FDA acknowledged "that the available data do suggest a relationship between

27 increasing opioid dose and risk of certain adverse events." For example, the FDA noted that

28 studies "appear to credibly suggest a positive association between high-dose opioid use and

         1159968.7/81650.01001                              56

     14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 60 of 134




 1   I the risk of overdose and/or overdose mortality." In fact, a recent study found that 92% of
 2   I persons who died from an opioid-related overdose were initially prescribed opioids for chronic
 3   I pain.
 4              163. Finally, the Manufacturer Defendants' deceptive marketing of the so-called
 5   I abuse-deterrent properties of some of their opioids has created false impressions that these
 6   I opioids can prevent and curb addiction and abuse. Indeed, in a 2014 survey of 1,000 primary
 7   I care physicians, nearly half reported that they believed abuse-deterrent formulations are
 8    inherently less addictive.
 9              164. These abuse deterrent formulations ("AD opioids") are harder to crush, chew, or
10 I grind; become gelatinous when combined with a liquid, making them harder to inject; or

11   contain a counteragent such as naloxone that is activated if the tablets are tampered.. Despite
12 this, AD opioids are "not impossible" to abuse.44 They can be defeated—often quickly and

13 easily—by those determined to do so. Moreover, they do not stop oral intake, the most

14 common avenue for opioid misuse and abuse, and do not reduce the rate of misuse and abuse

15 by patients who become addicted after using opioids long-term as prescribed or who escalate

16 their use by taking more pills or higher doses.

17              165. Because of these significant limitations on AD opioids and because of the
18 I heightened risk for misconceptions and for the false belief that AD opioids can be prescribed

19 safely, the FDA has cautioned that any communications from the sponsor companies

20 regarding AD properties must be truthful and not misleading (based on a product's labeling),

21   and supported by sound science taking into consideration the totality of the data for the
22 particular drug. Claims for AD opioid products that are false, misleading, and/or

23 insufficiently proven do not serve the public health.as

24              166. Despite this admonition, the Manufacturer Defendants have made and continue
25
     44
      See U.S. Food and Drug Administration ("FDA"). Abuse-Deterrent Opioids—
26
    Evaluation and Labeling: Guidance for Industry, p. 23 (Apr. 2015),
271 https://www.fda. aov/downloads/druas/auidancecombliancereaulatorvinformation/auidance
    s/ucm334743.pdf
28 45
      Ibid.
          ll 59968.7/81650.01001                     57

     14809093
               Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 61 of 134




              ~I to make misleading claims about the ability of their so-called abuse-deterrent opioid
         ~~   11 formulations to prevent or reduce abuse and addiction and the safety of these formulations.
         3                167. For example, Endo has marketed Opana ER as tamper- or crush-resistant and
         4    II less prone to misuse and abuse since at least May 21, 2011 even though: (1) the FDA rejected
         5    II Endo's petition to approve Opana ER as abuse-deterrent in 2012; (2) the FDA warned in a
         6 I1    2013 letter that there was no evidence that Opana ER "would provide a reduction in oral,
         7    II intranasal or intravenous abuse"; and (3) Endo's own studies, which it failed to disclose,
         8     showed that Opana ER could still be ground and chewed. Endo's advertisements for the 2012
 r-43   9 reformulation of Opana ER falsely claimed that it was designed to be crush resistant, in a way
 x4 ~ ~
 C7 ~
    ~  10 that suggested it was more difficult to abuse. And since 2012, detailers for Endo . have
 zZ ~
          informed Arizona doctors, including doctors in Prescott, that Opana ER is harder to abuse, and
 ~      12     nurse practitioners have reported receiving tamper- and crush-resistant messages regarding
I`—     13     Opana ER and demonstrations of Opana ER's purposed abuse deterrent properties.
 ~
 O      14                168. In a 2016 settlement with the NY AG, Endo agreed not to make statements in

 pw     15    I I New-York that Opana ER was "designed to be, or is crush resistant." The NY AG found those
 ~      16     statements false and misleading because there was no difference in the ability to extract the
        17     narcotic from Opana ER. The NY AG also found that Endo failed to disclose its own
        18     knowledge of the crushability of redesigned Opana ER in its marketing to formulary
        19     committees and pharmacy benefit managers.
        20                169. Because Opana ER could be "readily prepared for injection" and was linked to
        21    11 outbreaks of HIV and a serious blood disease, in May 2017, an FDA advisory committee
        22     recommended that Opana ER be withdrawn from the market. The FDA adopted this
        23     recommendation on June 8, 2017 and requested that Endo withdraw Opana ER from the
        24     market.46
        25                170. Likewise, Purdue has engaged and continues to engage in deceptive marketing
        26
            46 FDA News Release, FDA requests removal of Opana ER for risks related to abuse
        27
            (June 8, 2017),
        28, httns://www.fda. aov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm

                   1159968.7/81650.01001                      58


               14809093
              Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 62 of 134




              of its AD opioids—i.e., reformulated Oxycontin and Hysingla—since at least May 21, 2011.
          2 I Before Apri12013, Purdue did not market its opioids based on their abuse deterrent properties.
          3 I However, numerous Arizona prescribers report that, begirining in 2013 and continuing today,

          4 I detailers from Purdue regularly use the so-called abuse deterrent properties of Purdue's opioid

          5 I products as a primary selling point to differentiate those products from their competitors.

          6 I Specifically, these detailers: (1) claim that Purdue's AD opioids prevent tampering and cannot

          7 I be crushed or snorted; (2) claim that Purdue's AD opioids prevent or reduce opioid misuse,

          8 I abuse, and diversion, are less likely to yield a euphoric high, and are disfavored by opioid

 ~a
 w a
         9 abusers; (3) Purdue's AD opioids are "safer" than other opioids; and (4) fail to disclose that
x~w      10 Purdue's AD opioids do not impact oral abuse or misuse and that its abuse deterrent properties
zz~
~e       11   can be defeated.
 0
         12              171. These statements and omissions by Purdue are false and misleading and conflict
I~ 13 I with or are inconsistent with the FDA-approved label for Purdue's AD opioids—which

 ~
 O
         14 indicates that abusers do seek them because of their high likability when snorted, that their
 Q
 ~-      15 abuse deterrent properties can be defeated, and that they can be abused orally notwithstanding
 w
 F       16 their abuse deterrent properties and which does not indicate that AD opioids prevent or reduce
         17 abuse, misuse, or diversion.
         18              172. To the contrary, testimony in litigation against Purdue and other evidence
     -   19 I I indicates that Purdue knew and should have known that "reformulated OxyContin is not better
     _   20 at tamper resistance than the original OxyContin" and is still regularly tampered with and
         21 abused. Websites and message boards used by drug abusers, such as bluelight.org and reddit,
         22 also report a variety of ways to tamper with OxyContin and Hysingla, including through
         23 II grinding, microwaving then freezing, or drinking soda or fruit juice in which the tablet has
         24 II been dissolved. Even Purdue's own website describes a study it conducted that found
         25 I I continued abuse of OxyContin with so-called abuse deterrent properties. Finally, there are no
         26 11 studies indicating that Purdue's AD opioids are safer than any other opioid products.
         27              173. A 2015 study also shows that many opioid addicts are abusing Purdue's AD
         28 ~I opioids through oral intake or by defeating the abuse deterrent mechanism. Indeed, one-third

                  1159968.7/81650.01001                      59
              14809093
                Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 63 of 134




            1 I of the patients in the study defeated the abuse deterrent mechanism and were able to continue

           2li inhaling or injecting the drug. And to the extent that the abuse of Purdue's AD opioids was

           31 reduced, those addicts simply shifted to other drugs such as heroin.47 Despite this, J. David

           4 I Haddox, the Vice President of Health Policy for Purdue, falsely claimed in 2016 that the

            5 I evidence does not show that Purdue's AD opioids are being abused in large numbers.

            6              174. Similarly, the 2016 CDC Guideline states that "[n]o studies" support the notion
            7 I that "abuse-deterrent technologies [are] a risk mitigation strategy for deterring or preventing

            8 abuse," noting that the technologies "do not prevent opioid abuse through oral intake, the most

 ~g
 w4         9 common route of opioid abuse, and can still be abused by nonoral routes." Tom Frieden, the
 x~~      10 Director of the CDC, has further reported that his staff could not find "any evidence showing
 z
 ~2
    = 0
           11   the updated opioids [ADFs] actually reduce rates of addiction, overdoses, or death."48
 0
           12              175. These false and misleading claims about the abuse deterrent properties of their
I~ 13 I opioids are especially troubling. First, the Manufacturer Defendants are using these claims in a

 ~         14 spurious attempt to rehabilitate their image as responsible opioid manufacturers. Indeed,
 O
 Qp        15 several California prescribers have reported that Purdue has conveyed that its sale of AD
 w
 ~         16   opioids is "atonement" for its earlier sins even though its true motive was to preserve the
           17 profits it would have lost when its patent for OxyContin expired. Indeed, Purdue introduced its

           18 first AD opioid days before that patent would have expired and petitioned the FDA to

           19 withdraw its non-AD opioid as unsafe and; thereby, prevent generic competition. Second,

           20 these claims are falsely assuaging doctors' concerns about the toll caused by the explosion in

           21   opioid prescriptions and use and encouraging doctors to prescribe AD opioids under the
           22 mistaken belief that these opioids are safer, even though they are not. Finally, these claims are

           23 causing doctors to prescribe more AD opioids -- which are far more expensive than other

           24 opioid products even though they provide little or no additional benefit.

           25
                47 Cicero, Theodore J., and Matthew S. E11is, Abuse-deterrent formulations and the
           26 prescription opioid abuse epidemic in the United States: lessons learned from Oxycontin,

           27 72.5 JAMA Psychiatry, 424-30 (2015).
                48   Perrone, Drugmakers push profatable, but unproven, opioid solution (Dec. 15, 2016).
           28

                      1159968.7/81650.01001                     •1

                14809093
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 64 of 134




 1                176. These numerous, longstanding misrepresentations of the risks of long-term
 2    opioid use spread by Defendants successfully convinced doctors and patients to discount those
 3    risks.
 4                       7.        The Manufacturer Defendants Grossly Overstated the Benefits of
 5                                 Chronic Opioid Therapy
 6                177. To convince doctors and patients that opioids should be used to treat chronic
 7    pain, the Manufacturer Defendants also had to persuade them that there was a significant
 8    upside to long-term opioid use. But as the 2016 CDC Guideline makes clear, there is
 9    "insufficient evidence to determine the long-term benefits of opioid therapy for chronic pain."
10 (Emphasis added.) .In fact, the CDC found that "[n]o evidence shows a long-term benefit of
11 opioids in pain and function versus no opioids for chronic pain with outcomes examined at
12 least 1 year later (with most placebo-controlled randomized trials < 6 weeks in duration)" and
13 that other treatments were more or equally beneficial and less harmful than long-term opioid
14 use. The FDA, too, has recognized the lack of evidence to support long-term opioid use. In
15 2013, the FDA stated that it was "not aware of adequate and well-controlled studies of opioids
1-6   use longer than 12 weeks." Despite this, the Manufacturer Defendants falsely and
17 misleadingly touted the benefits of long-term opioid use and falsely and misleadingly
18 suggested that these benefits were supported by scientific evidence. Not only have the
19 Manufacturer Defendants failed to correct these false and misleading claims, they continue to
20 make them today.                              ,
21                178. For example, the Manufacturer Defendants falsely claimed that long-term opioid
22 use improved patients' function and quality of life. Some illustrative examples of these
23 deceptive claims that were made by, are continuing to be made by, and/or have not been
24 corrected by the Manufacturer Defendants after May 21, 2011 are described below:
25                       a. Actavis distributed an advertisement that claimed that the use of Kadian to
                            treat chronic pain would allow patients to return to work, relieve "stress on
26                          your body and your mental health," and help patients enjoy their lives.
27
                         b. Endo distributed advertisements that claimed that the use of Opana ER for
28                          chronic pain would allow patients to perform demanding tasks like

           1159968.7/81650.01001
                                                        a
      114809093
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 65 of 134




 1                           construction work or work as a chef and portrayed seemingly healthy,
                             unimpaired subjects. These advertisements continued to be distributed after
 2
                             May 21, 2011.
 3
                        c. Janssen sponsored and edited a patient education guide entitled Finding
 4                         Relief Pain Management for Older Adults (2009) — which states as "a fact"
                           that "opioids may make it easier for people to live normally." The guide
 5
                           lists expected functional improvements from opioid use, including sleeping
 6                         through the night, returning to work, recreation, sex, walking, and climbing
                           stairs and states that "[u]sed properly, opioid medications can make it
 7                         possible for people with chronic pain to `return to normal. "' This guide was
 8
                           still available after May 21, 2011.

 9                      d. Purdue ran a series of advertisements for OxyContin in 2012 in medical
                           j ournals entitled "Pain vignettes," which were case studies featuring patients
10                         with pain conditions persisting over several months and recoinmending
11.
                           OxyContin for them. The ads implied that OxyContin improves patients'
                           function.
12
                        e. Responsible Opioid Prescribing (2007), sponsored and distributed by Endo,
13                         Cephalon and Purdue, taught that relief of pain by opioids, by itself,
14                         improved patients' function. The book remains for sale online.

15                      f. Purdue and Cephalon sponsored APF's Treatment Options: A Guide for
                           People Living with Pain (2007), which counseled patients that opioids "give
16                         [pain patients] a quality of life we deserve." The guide was available online
                           until APF shut its doors in May 2012.
17

18                      g. Endo's NIPC website painknowledge.com claimed in 2009 that with
                           opioids, "your level of function should improve; you may find you are now
19                         able to participate in activities of daily living, such as work and hobbies, that
                           you were not able to enjoy when your pain was worse." Elsewhere, the
20
                           website touted improved quality of life (as well as "improved function") as
21                         benefits of opioid therapy. The grant request that Endo approved for this
                           proj ect specifically indicated NIPC's intent to make misleading claims about
22                         function, and Endo closely tracked visits to the site. This website was still
23                         accessible online after May 21, 2011.

24                      h. Endo was the sole sponsor, through NIPC, of a series of non-credit
                           educational programs titled Persistent Pain in the Older Patient, which
25                         claimed that chronic opioid therapy has been "shown to reduce pain and
26                         improve depressive symptoms and cognitive functioning." The CME was
                           disseminated via webcast.
27
                        i. Janssen sponsored, funded, and edited a website, Let's Talk Pain, in 2009,
28                         which featured an interview edited by Janssen claiming that opioids allowed
          1159968.7/81650.01001                          62

      14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 66 of 134




                            a patient to "continue to function." This video is still available today on
                            YouTube.
2

3                      j. Purdue sponsored the development and distribution of APF's A
                          Policymaker's Guide to Understanding Pain & Its Management, which
4                         claimed that "multiple clinical studies" have shown that opioids are effective
                          in improving daily function, psychological health, and health-related quality
5
                          of life for chronic pain patients." The Policymaker's Guide was originally
6                         published in 2011 and is still available online today.

 7                     k. In a 2015 video on Forbes.com discussing the introduction of Hysingla ER,
                          Purdue's Vice President of Health Policy, J. David Haddox, talked about the
8
                          importance of opioids, including Purdue's opioids, to chronic pain patients'
9                         "quality of life," and complained that CDC statistics do not take into
                          account that patients could be driven to suicide without pain relief.
10
                       1. Since at least May 21, 2011, Purdue's, Endo's, Teva's and Janssen's sales
                           representatives have conveyed and continue to convey to prescribers in
12                         California, including in Orange County, the message that opioids will
                           improve patient function.
13
                179. These claims find no support in the scientific literature. The FDA and other
14
     federal agencies have made this clear for years. Most recently, the 2016 CDC Guideline
15
     approved by the FDA concluded that "there is no good evidence that opioids improve pain or
16
     function with long-term use, and ... complete relief of pain is unlikely." The CDC reinforced
17
     this conclusion throughout its 2016 Guideline:
18
                   •   "No evidence shows a long-term benefit of opioids in pain and function
19                     versus no opioids for chronic pain with outcomes examined at least I year
20                     later.. . . "

21                 •   "Although opioids can reduce pain during short-term use, the clinical
22                     evidence review found insufficient evidence to determine whether pain relief
                       is sustained and whether function or quality of life improves with long-term
23                     opioid therapy. "
24
                   •   "[E]vidence is limited or insufficient for improved pain or function with
25                     long-term use of opioids for several chronic pain conditions for which
                       opioids are commonly prescribed, such as low back pain, headache, and
26                     fibromyalgia. "
27
                180. The CDC also noted that the risks of addiction and death "can cause distress and
28
     inability to fulfill major role obligations." As a matter of common sense (and medical
         1159968.7/81650.01001                         63

     14809093
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 67 of 134




 1    I evidence), drugs that can kill patients or commit them to a life of addiction or recovery do not
2     I improve their function and quality of life.
 3                181. The 2016 CDC Guideline was not the first time a federal agency repudiated
4     I Defendants' claim that opioids improved function and quality of life. In 2010, the FDA

 5    I warned Actavis, in response to its advertising described above, that "[w]e are not aware of
 6    I substantial evidence or substantial clinical experience demonstrating that the magnitude of the
7.I effect of the drug [Kadian] has in alleviating pain, taken together with any drug-related side

 8     effects patients may experience ... results in any overall positive impact on a patient's work,
 9     physical and mental functioning, daily activities, or enjoyment of life." And in 2008, the FDA
10 sent a warning letter to an opioid manufacturer, making it publicly made clear "that [the claim

11     that] patients who are treated with the drug experience an improvement in their overall
12 function, social function, and ability to perform daily activities ... has not been demonstrated

13 by substantial evidence or substantial clinical experience."

14                182. The Manufacturer Defendants also falsely and misleadingly emphasized or
15 exaggerated the risks of competing products like NSAIDs, so that doctors and patients would

16 look to opioids first for the treatment of chronic pain. For example, the Manufacturer

17 Defendants, before and after May 21, 2011, have 'overstated the number of deaths from

18-    NSAIDS and have prominently featured the risks of NSAIDS, while minimizing or failing to
19 mention the serious risks of opioids. Once again, these misrepresentations by the

20 Manufacturer Defendants contravene pronouncements by and guidance from the FDA and

21     CDC based on the scientific evidence. Indeed, the FDA changed the labels for ER/LA opioids
22 in 2013 and IR opioids in 2016 to state that opioids should only be used as a last resort "in

23 patients for which alternative treatment options" like non-opioid drugs "are inadequate." And

24 the 2016 CDC Guideline states that NSAIDs, not opioids, should be the first-line treatment for

25 chronic pain, particularly arthritis and lower back pain.

26                183. In addition, since at least May 21, 2011, Purdue has misleadingly promoted
27 11 OxyContin as being unique among opioids in providing 12 continuous hours of pain relief

28 with one dose.

           1159968.7/81650.01001                      64

       14809093
         Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 68 of 134
~




     1              184. In fact, OxyContin does not last for 12 hours—a fact that Purdue has known at
     2 all times relevant to this action. According to Purdue's own research, OxyContin wears off in

     3 I under six hours in one quarter of patients and in under 10 hours in more than half. This is

     4 I because OxyContin tablets release approximately 40% of their active medicine immediately,

     5 after which release tapers. This triggers a powerful initial response, but provides little or no

     6 pain relief at the end of the dosing period, when less medicine is released. This phenomenon

     7 is known as "end of dose" failure, and the FDA found in 2008 that a"substantial number" of

     8 chronic pain patients taking OxyContin experience it. This not only renders Purdue's promise

     9 of 12 hours of relief false and misleading, it also makes OxyContin more dangerous because

    10 the declining pain relief patients experience toward the end of each dosing period drives them

    11 to take more OxyContin before the next dosing period begins, quickly increasing the amount

    12 of drug they are taking and spurring growing dependence.

    13              185. Indeed, Purdue's internal strategy presentation from 2012 confirms the company
    14 was well aware of the fact that no direct relationship exists between OxyContin LoT and dose.

    15

    16

    17

    18

    19

    20
                                      r eee-sioia^ i:vt.:+rxxsl svvr~~.rw,~y~ f,rtr.>r-rasikr~i's3ft~WM 2012

    21

    22              186. Purdue's competitors were aware of this problem. For example, Endo ran
    23 advertisements for Opana ER referring to "real" 12-hour dosing. Nevertheless, Purdue falsely

    24 promoted OxyContin as if it were effective for a full 12 hours since at least May 21, 2011.

    25 And at Purdue's instruction, Purdue's sales representatives continue to tell Arizona doctors

    26 that OxyContin lasts a full 12 hours. If a doctor suggests that OxyContin does not last 12

    27 hours, these sales representatives—also at Purdue's instruction—recommend increasing the

    28 dose, rather than the frequency of use. Purdue gave its sales representatives these instructions

             I 159968.7/81650.01001
                                                                                a
         14809093
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 69 of 134




 1I   I to prevent, doctors from switching to a different drug and to address the unwillingness of
 2 11   insurers to pay for more frequent use of OxyContin.
 3                      8.        The Manufacturer Defendants Also Engaged in Other Unlawful and
 4                                Unfair Misconduct
 5               187. Since at least May 21, 2010, Purdue's sales representatives have pressed doctors
 6   I I to prescribe its opioids in order to be rewarded with talks paid by Purdue.
 7               188. Although the U.S. Drug Enforcement Agency (DEA) has repeatedly informed
 8_ I Purdue about its legal "obligation to design and operate a system to disclose ... suspicious

 9    orders of controlled substances" and to inform the DEA "of suspicious orders when
10 discovered," Purdue also unlawfully and unfairly failed to report or address illicit and

11    unlawful prescribing of its drugs after May 21, 2010, despite knowing about it for years.
12               189. For over a decade, Purdue has been able to track the distribution and prescribing
13 11 of its opioids down to the retail and prescriber levels. Through its extensive network of sales

14 representatives, Purdue had and continues to have knowledge of the prescribing practices of

15 thousands of doctors in Arizona and could identify Arizona doctors who displayed red flags

16 for diversion such as those whose waiting rooms were overcrowded, whose parking lots had

17 numerous out-of-state vehicles, and whose patients seemed young and healthy or homeless.

18 Using this information, Purdue has maintained a database since 2002 of doctors suspected of

19 inappropriately prescribing its drugs. Rather than report these doctors to state medical boards

20 or law enforcement authorities (as Purdue is legally obligated to do) or cease marketing to

21 them, Purdue used the list to demonstrate the high rate of diversion of OxyContin—the same

22 OxyContin that Purdue had promoted as less addictive—in order to persuade the FDA to bar

23 the manufacture and sale of generic copies of the drug because the drug was too likely to be

24 abused. In an interview with the Los Angeles Times, Purdue's senior compliance officer

25 acknowledged that in five years of investigating suspicious pharmacies, Purdue failed to take

26 action—even where Purdue employees personally witnessed the diversion of its drugs. The

27 same was true of prescribers; despite Purdue's knowledge of illegal prescribing, Purdue did

28 not report until after law enforcement shut down Arizona clinics that overprescribed

          1159968.7/81650.01001                        . .


      14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 70 of 134




 1   OxyContin tablets and that Purdue's district manager described internally as "an organized
 2   drug ring." In doing so, Purdue protected its own profits at the expense of public health and
 3   I safety.
 4               190. This misconduct by Purdue is ongoing. In 2016, the NY AG found that,
 5   between January 1, 2008 and March 7, 2015, Purdue's sales representatives, at various times,
 6   I failed to timely report suspicious prescribing and continued to detail those prescribers even
 7   after they were placed on a"no-call" list.
 8               191. As Dr. Mitchell Katz, director of the Los Angeles County Department of Health
 9 Services, said in a Los Angeles Times article, "Any drug company that has information about

10 physicians potentially engaged in illegal prescribing or prescribing that is endangering

11   people's lives has a responsibility to report it." The NY AG's settlement with Purdue
12 specifically cited the company for failing to adequately address suspicious prescribing. Yet,

13 on information and belief, Purdue continues to profit from the prescriptions of such prolific

14 prescribers in Arizona, including in Prescott.

15               192. Like Purdue, Endo has been cited for its failure to set up an effective system for
16 identifying and reporting suspicious prescribing. In its settlement agreement with Endo, the

17 NY AG found that Endo failed to require sales representatives to report signs of abuse,

18 diversion, and inappropriate prescribing; paid bonuses to sales representatives for detailing

19 prescribers who were subsequently arrested or convicted for illegal prescribing; and failed to

20 prevent sales representatives from visiting prescribers whose suspicious conduct had caused

21    them to be placed on a no-call list. The NY AG also found that, in certain cases where Endo's
22 sales representatives detailed prescribers who. were convicted of illegal prescribing of opioids

23 after May 21, 2011, those representatives could have recognized potential signs of diversion

24 and reported those prescribers but failed to do so.

25               F.      Although the Manufacturer Defendants Knew That Their Marketing of
26                       Opioids Was False and Misleading, They Fraudulently Concealed Their
27                       Misconduct
28               193. The Manufacturer Defendants, both individually and collectively, made,
          I 159968.7/81650.01001                       67

      14809093
              Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 71 of 134




          1 I promoted, and profited from their misrepresentations about the risks and benefits of opioids
          2 I for chronic pain even though they knew that their misrepresentations were false and
          3 I misleading. The history of opioids, as well as research and clinical experience over the last 20
          4 I years, established that opioids were highly addictive and responsible for a long list of very
          5 I serious adverse outcomes. The FDA and other regulators warned the Manufacturer
          6 I Defendants of this, and Purdue entered into settlements in the hundreds of millions of dollars
          7 I to address similar misconduct that occurred before 2008. The Manufacturer Defendants had
          8 access to scientific studies, detailed prescription data, and reports of adverse events, including
~s
w a
          9 reports of addiction, hospitalization, and deaths—all of which made clear the harms from
x~       10 long-term opioid use and that patients are suffering from addiction, overdoses, and death in
C7 NW
zZ
u

^
         11   alarming numbers. More recently, the FDA and CDC have issued pronouncements based on
~        12 the medical evidence that conclusively expose the known falsity of the Manufacturer

I~      13 Defendants' misrepresentations, and Endo and Purdue have recently entered agreements

~        14 prohibiting them from making some of the same misrepresentations described in this
O
~        15 Complaint in New York.
w
~        16              194. Moreover, at all times relevant to this Complaint, the Manufacturer Defendants
         17 I took steps to avoid detection of and to fraudulently conceal their deceptive marketing and

         18      lawful, unfair, and fraudulent conduct. For example, the Manufacturer Defendants
         19 disguised their own role in the deceptive marketing of chronic opioid therapy by funding and

         20 working through third parties like Front Groups and KOLs. The Manufacturer Defendants

         21   purposefully hid behind the assumed credibility of these individuals and organizations and
         22 relied on them to vouch for the accuracy and integrity of the Manufacturer Defendants' false

         23 and misleading statements about the risks and benefits of long-term opioid use for chronic

         24 pain.

         25              195. The Manufacturer Defendants also never disclosed their role in shaping, editing,
         26 I and approving the content of information and materials disseminated by these third parties

         27 The Manufacturer Defendants exerted considerable influence on these promotional and

         28 11 "educational" materials in emails, correspondence, and meetings with KOLs, Front Gr'oups,

                  1159968.7/81650.01001                       . :~
              14809093
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 72 of 134




      and public relations companies that were not, and have not yet become, public. For example,
 2    painknowl edge. org, which is run by the NIPC, did not disclose Endo's involvement. Other
 3    Manufacturer Defendants, such as Purdue and Janssen, ran similar websites that masked their
 4    own direct role.
 5               196. Finally, the Manufacturer Defendants manipulated their promotional materials
 6    and the scientific literature to make it appear that these items were accurate, truthful, and
 7    supported by objective evidence when they were not. The Manufacturer Defendants distorted
 8    the meaning or import of studies they cited and offered them as evidence for propositions the
 9    studies did not support. The lack of support for the Maniifacturer Defendants' deceptive
10 messages was not apparent to medical professionals who relied upon them in making
11 treatment.decisions, nor could it have been detected by Plaintiff.
12               197. As detailed in allegations below, the Sacklers were intimately aware of the
13 potential liabilities against the Purdue entities.because.the Sacklers controlled the companies.
14 The Sacklers personally participated in the misconduct or at least acquiesced to the
15 misconduct by way of their knowledge of the wrongful acts combined with their failure to act.
16 The Sacklers also performed multiple fraudulent transfers of billions of dollars to enrich
17 themselves while leaving the Purdue entities hopelessly undercapitalized if ever forced to pay
18 for the injuries they had caused.
19
20
21
22
23
24
25
26
27
281

          1159968.7/81650.01001


      14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 73 of 134




                G.     By Knowingly Causing an Explosion in Opioid Prescribing, Use, Misuse,
 2                     Abuse, and Addiction Through Their Deceptive Marketing Schemes and
 3                     Unlawful and Unfair Business Practices, Each Manufacturer Defendant
 4                     Has Created or Assisted in the Creation of a Public Nuisance in Prescott
 5                     1.        The Manufacturer Defendants' Deceptive Marketing Scheme Has
 6                               Caused and Continues to Cause a Huge Increase in Opioid
 7                               Prescriptions and Use in Prescott
 8              198. The Manufacturer Defendants' misrepresentations deceived and continue to
 9   deceive doctors and patients in Prescott about the risks and benefits of long-term opioid use.
10 Studies also reveal that some doctors and many patients are not aware of or do not understand

11   these risks and benefits. Indeed, patients often report that they were not warned they might
12 become addicted to opioids prescribed to them. As reported in January 2016, a 2015 survey of

13 more than 1,000 opioid patients found that 4 out of 10 were not told opioids were potentially

14 addictive. Indeed, Arizona residents in treatment for opioid addiction, including residents of

15 Prescott, confirm that-they were never told that they might become addicted to opioids when

16 they started taking them, were told that they could easily stop using opioids, or were told that

17 the opioids they were prescribed were less addictive than other opioids.

18              199. The Manufacturer Defendants knew and should have known that their
19 misrepresentations about the risks and benefits of long-term opioid use were false and

20 misleading when they made them.

                200.   The Manufacturer Defendants' deceptive marketing scheme and their unlawful
22 and unfair business practices caused and continue to cause doctors in Prescott to prescribe

23 opioids for chronic pain conditions such as back pain, headaches, arthritis, and fibromyalgia.

24 Absent the Manufacturer Defendants' deceptive marketing scheme and their unlawful and

25 unfair business practices, these doctors would not have prescribed as many opioids to as many

26 patients, and there would not have been as many opioids available for misuse and abuse or as

27 much demand for those opioids.

28              201. The Manufacturer Defendants' deceptive marketing scheme and their unlawful

         1159968.7/81650.01001                         70
     14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 74 of 134




 1 I and unfair business practices also caused and continue to cause patients in Arizona, including

2 I patients in Prescott, to purchase and use opioids for their chronic pain believing they are safe

3 I and effective. Absent Defendants' deceptive marketing scheme, fewer patients would be

 4 I using opioids long-term to treat chronic pain, and those patients using opioids would be using

 5 ( less of tliem. The Manufacturer Defendants' deceptive marketing and their unlawful and

 6 I unfair business practices have caused and continue to cause the prescribing and use of opioids

 7 I to explode in Plaintiff's city.

 8              202. In Prescott, the Manufacturer Defendants' deceptive marketing of the abuse-

 a I deterrent properties of their opioids during the past few years has been particularly effective.
10 For example, one survey reports that pain specialists were more likely to recognize that

11   OxyContin had abuse deterrent properties and to prescribe OxyContin specifically because of
12 those properties. Further, prescribers who knew of OxyContin's abuse deterrent properties

13 were using more of it than those who did not know it was an AD opioid. Although sales of

14 AD opioids still represent only a small fraction of opioids sold (less than 5% of all opioids

15 sold in 2015), they represent a disproportionate share of opioid sales revenue ($2.4 billion or

16 approximately 25% in opioid sales revenue in 2015).

17              203. The dramatic increase in opioid prescriptions and use corresponds with the
18 11 dramatic increase in the Manufacturer Defendants' spending on their deceptive marketing

19 scheme. The Manufacturer Defendants' spending on opioid marketing totaled approximately

20 $91 million in 2000. By 2011, that spending had tripled to $288 million.

21                     2.        By Causing an Explosion in Opioid Prescriptions and Use, the
22                               Manufacturer Defendants Have Created or Assisted in the Creation
23                               of a Public Nuisance in Prescott
24              204. The escalating number of opioid prescriptions written by doctors who were
25 11 deceived by the Manufacturer Defendants' deceptive marketing scheme is the cause of a

26 correspondingly dramatic increase in opioid addiction, overdose, and death throughout the

27 U.S. and Arizona, including in Prescott.

28              205. Representing the NIH's National Institute of Drug Abuse in hearings before the

         1159968.7/81650.01001                         71

     14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 75 of 134




 1   I Senate Caucus on International Narcotics Control in May 2014, Dr. Nora Volkow explained
 2   I. that "aggressive marketing by pharmaceutical companies" is "likely to have contributed to the
 3   I severity of the current prescription drug abuse problem."
 4               206.   In August 2016, U. S. Surgeon General Vivek Murthy published an open letter to
 5   I be sent to physicians nationwide, enlisting their help in combating this "urgent health crisis"
 6   I and linking that crisis to deceptive marketing. He wrote that the push to aggressively treat
.7   I pain, and the "devastating" results that followed, had "coincided with heavy marketing to
 8   doctors .... [m]any of [whom] were even taught — incorrectly — that opioids are not addictive
 9   when prescribed for legitimate pain."
10               207.   Scientific evidence demonstrates a strong correlation between opioid
11   prescriptions and opioid abuse. In a 2016 report, the CDC explained that "[o]pioid pain
12 reliever prescribing has quadrupled since 1999 and has increased in parallel with [opioid]

13 overdoses." Patients receiving prescription opioids for chronic pain account for the majority

14 of overdoses. For these reasons, the CDC concluded that efforts to rein in the prescribing of

15 opioids for chronic pain are critical "to reverse the epidemic of opioid drug overdose deaths

16 and prevent opioid-related morbidity."

17               208.   Contrary to the Manufacturer Defendants' misrepresentations, most opioid
18 I addiction begins with legitimately prescribed opioids. In 2011, 71% of people who abused

19 prescription opioids got them through friends or relatives, not from pill mills, drug dealers or

20 the internet. Numerous doctors and substance abuse counselors in Arizona note that many of

21   their patients who misuse or abuse opioids started with legitimate prescriptions, confirming
22 the important role that doctors' prescribing habits have played in the opioid epidemic.

23               209.   As the FDA observed in 2016, the opioid epidemic is getting worse, not better.
24 I The overprescribing of opioids for chronic pain caused by the Manufacturer Defendants'

25 deceptive marketing scheme has also resulted in a dramatic rise in the number of infants in

26 Arizona who are born addicted to opioids due to prenatal exposure and suffer from neonatal

27 abstinence syndrome. These infants face painful withdrawal and may suffer long-term

28 neurologic and cognitive impacts.

          1159968.7/81650.01001                       72

      14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 76 of 134


                                           a


 1               210.   The Manufacturer Defendants' creation, through false and misleading
 2   advertising and other unlawful and unfair conduct, of a virtually limitless opioid market has
 3   significantly harmed Prescott. The Manufacturer Defendants' success in extending the market
 4   for opioids to new patients and chronic pain conditions has created an abundance of drugs
 5   available for non-medical and criminal use and fueled a new wave of addiction and injury. It
 6   has been estimated that 60% of the opioids that are abused come, directly or indirectly,
 7   I through doctors' prescriptions.
 8               211.   The rise in opioid addiction caused by the Manufacturer Defendants' deceptive
 9   marketing scheme has also resulted in an explosion in heroin use. Almost 80% of those who
10 used heroin in_the past year previously abused prescription opioids.

11               212.   Many patients who become addicted to opioids will lose their jobs. Some will
12 lose their homes and their families. Some will get treatment and fewer will successfully

13 complete it; many of those patients will relapse, returning to opioids or some other drug. Of

14 those who continue to take opioids, some will overdose—some fatally, some not. Others will

15 die prematurely from related causes—falling or getting into traffic accidents due to opioid-

16 induced somnolence; dying in their sleep from opioid-induced respiratory depression;

17 suffering assaults while engaging in illicit drug transactions; or dying from opioid-induced

18 heart or neurological disease.

19       -       213. Absent each Manufacturer Defendants' deceptive marketing scheme and their
20 unlawful and unfair business practices, the public health crisis caused by opioid misuse, abuse,

21 and addiction in Prescott, would have been averted or much less severe.

22               214. These harms in Prescott, caused by the Manufacturer Defendants' deceptive
23 marketing schemes and unlawful and unfair business practices are a public nuisance because

24 they are "injurious to health" and interfere "with the comfortable enjoyment of life" and

25 "property," and because they "affect[] at the same time" "entire communit[ies]" and

26 "neighborhoods" and "any considerable number of persons." (A.R.S. 13-2917(A).)

27

28

          1159968.7/81650.01001                       73

      14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 77 of 134




 1                     3.        The Manufacturer Defendants Knew and Should Have Known That
 2                               Their Deceptive Marketing Schemes Would Create or Assist in the
 3                               Creation of This Public Nuisance in Prescott
 4              215. The Manufacturer Defendants knew and should have known about these harms
 5   that their deceptive marketing and unlawful and unfair business practices have caused and
 6   continue to cause in Prescott. The Manufacturer Defendants closely monitored their sales and
 7   the habits of prescribing doctors. Their sales representatives, who visited doctors and attended
 8   CMEs, knew which doctors were receiving their messages and how they were responding.
 9   The Manufacturer Defendants also had access to and watched carefully government and other
10 data that tracked the explosive rise in opioid use, addiction, injury, and death. They knew—

11   and, indeed, intended—that their misrepresentations would persuade doctors in Prescott to
12 prescribe, and patients in Prescott to use, their opioids for chronic pain.

13                     4.        The Manufacturer Defendants' Conduct and Role .in Creating or
14                               Assisting in the Creation of the Public Nuisance Is Not Excused by
15                               the Actions of any Third Parties
16              216.   The Manufacturer Defendants' actions are not permitted nor excused by the fact
17 that their drug labels may have allowed or did not exclude the use of opioids for chronic pain.

18 FDA approval of opioids for certain uses did not give the Manufacturer Defendants license to

19 misrepresent the risks and benefits of opioids. Indeed, the Manufacturer Defendants'

20 misrepresentations were directly contrary to pronouncements by and guidance from the FDA

21   based on the medical evidence and their own labels.
22              217.   Nor is the Manufacturer Defendants' causal role broken by the involvement of
23 doctors. Defendants' marketing efforts were ubiquitous and highly persuasive. Their

24 deceptive messages tainted virtually every source doctors could rely on for information and

25 prevented them from making informed treatment decisions. The Manufacturer Defendants

26 also were able to harness and hijack what doctors wanted to believe—namely, that opioids

27 represented a means of relieving their patients' suffering and of practicing medicine more

28 compassionately.

         1159968.7/81650.01001                         74

     14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 78 of 134




 1              H.     The Manufacturer Defendants' Fraudulent Marketing Has Led To Record
2                      Profits
3               218. While the use of opioids has taken an enormous toll on Prescott and its residents,
4    the Manufacturer Defendants have realized blockbuster profits. In 2014 alone, opioids
 5   generated $11 billion in revenue for drug companies like the Manufacturer Defendants.
6 Indeed, financial information indicates that each Manufacturer Defendant experienced a

7 material increase in sales, revenue, and profits from the false and misleading advertising and

 8   other unlawful and unfair conduct described above.
 9              I.     The Individual Defendants Led Purdue's Misconduct
10              219.   This. section of the Complaint identifies the individuals who are personally
11   responsible-for Purdue's illegal scheme (the "Individual Defendants"). Arizona laws against
12 both the creation of a public nuisance as well as unfair and deceptive conduct in commerce

13 applies to individuals regardless of whether they are officers, directors, or employees.

14 Holding individuals personally liable for their misconduct does not require piercing a

15 corporate veil. Individuals are personally liable if: (a) they participated in the misconduct; or

16 (b) they knew-about the misconduct and failed to stop it; or (c) they should have known about

17 the misconduct and they failed to stop it.49 In this case, the Individual Defendants made the

18 decisions to break the law; they controlled the unfair and deceptive conduct; and they

19 personally collected many millions of dollars from the deception.

20                     1.        Summary Of The Individuals' Misconduct
21              220.   The individual defendants were the chief architects and beneficiaries of Purdue's
22 deception. In summary:

23              221.   The individual defendants controlled the misconduct described in paragraphs 1-
24 208, above.

25              222.   Each individual defendant knowingly and intentionally sent sales representatives
26 to promote opioids to prescribers in Arizona thousands of times.

27
     49 See     A.R.S. § 10-830.
28

         1159968.7/81650.01001                         75

     14809093
          Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 79 of 134




    1               223. Each individual defendant knew and intended that the sales reps in Arizona
    2     would unfairly and deceptively promote opioid sales that are risky for patients, including by:
    3               •    falsely blaming the dangers of opioids on patients instead of the addictive drugs;
    4               •    pushing opioids for elderly patients, without disclosing the higher risks;
    5               •    pushing opioids for patients who had never taken them before, without disclosing
                         the
    6
                    •    higher risks;
    7
                    •    pushing opioids as substitutes for safer medications, with improper comparative
    8
                    •    claims;
    9
                    •    falsely assuring doctors and patients that reformulated OxyContin was safe;
   10
                    •    pushing doctors and patients to use higher doses of opioids, without disclosing the
   11
                    •    higher risks;
   12
                    •    pushing doctors and patients to use opioids for longer periods of time, without
   13
                    •    disclosing the higher risks; and
   14
                    •    pushing opioid prescriptions by doctors that Purdue knew were writing dangerous
   15                    prescriptions.
   16
                    224.     Each individual defendant knew and intended that the sales reps would not tell
   17
          doctors and patients in Arizona and Prescott about the truth about Purdue's opioids. Indeed,
. . 181
          they knew and intended these unfair and deceptive tactics achieved their purpose by
   19
          concealing the truth.
   20
                    225.     Each individual defendant knew and intended that prescribers, pharmacists, and
   21
          patients in Arizona would rely on Purdue's deceptive sales campaign to prescribe, dispense,
   22
          and take Purdue opioids. Securing that reliance was the purpose of the sales campaign.
   23
                    226.      Each individual defendant knew and intended that staff reporting to them would
   24
          pay top prescribers tens of thousands of dollars to encourage other doctors to write dangerous
   25
          prescriptions across the State of Arizona as well as in Prescott.
   26
                    227.      Each individual defendant knew and intended that staff reporting to them would
   27
          reinforce these misleading acts through thousands of additional acts in Prescott including by
   28

             l 159968.7/81650.0 ] 001                       76

        114809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 80 of 134




 1   sending deceptive publications to Plaintiff's local doctors and deceptively promoting Purdue
 2   opioids at Plaintiff's local healthcare facilities and other institutions.
 3               228. Each individual defendant knew and intended that staff reporting to them would
 4   reinforce these misleading acts through thousands of additional acts in Arizona, including by
 5   sending deceptive publications to_ Arizona doctors and deceptively promoting Purdue's
 6   I opioids in Prescott.
 7               229. Each individual defendant knowingly and intentionally took money from
 8   Purdue's deceptive business in Arizona.
 9               230. Each individual defendant knowingly and intentionally sought to conceal his or
10 I her misconduct.

11                      2.        Richard Sackler, Beverly Sackler, David Sackler, Ilene Sackler
12                                Lefcourt, Jonathan Sackler, Kathe Sackler, Mortimer Sackler, and
13                                Theresa Sackler
14               231. The opioid epidemic can be largely traced back to 8 people in a single family—
15 the Sacklers—who made decisions for their own pecuniary benefit that caused much of the

16 opioid epidemic. The Sackler family owns Purdue, and have always held a majority of the

17 seats on its Board. They controlled their own privately held drug company, and as a result, the

18 I Sacklers had the power to decide how their addictive narcotics were sold. They hired

19 hundreds of workers to carry out their plan, and they fired those who failed to sell enough

20 drugs. They got more patients on opioids, at higher doses, and for longer, than ever before.

21    And to reward themselves, they paid themselves billions of dollars. They are responsible for
22 addiction, overdose, and death that damaged millions of lives. They should be held

23 accountable now.

24                      3.        The Sacklers' Misconduct Leading To The 2007 Judgment
25               232. The misconduct of Richard, Beverly, Ilene, Jonathan, Kathe, Mortimer, and
26 Theresa Sackler was neither new, nor accidental. Indeed, it was particularly unfair, deceptive,

27 unreasonable, and unlawful because they already had been given a second chance. From the

28 1990s until 2007, they presided over a decade of illegal and immoral conduct, which led to

          1159968.7/81650.01001                        77

     114809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 81 of 134




     criminal convictions, a judgment of this Court, and commitments that Purdue would not
21 deceive doctors and patients again. That background confirms that their subsequent and
                                   ~
 3   sustained misconduct was knowing and intentional.
Cm              233.     Purdue Frederick Company, the Scakler's first drug company, was purchased by
 5   them in 1952. In 1990, they created Purdue Pharma Inc. and Purdue Pharma L.P. Richard,
 6   Beverly, Ilene, Jonathan, Kathe, Mortimer, and Theresa Sackler took seats on the Board.50 For
 7   events before July 2012, this Complaint uses "the Sacklers" to refer to them. David Sackler
 8   joined the Board in July 2012. From that time forward, "the Sacklers" includes him as well.
 9              234.     The Sacklers insisted that the family control Purdue at all times. From 1990 until
101 I today, the family has consistently held the majority of seats on the Board. In 1994, Jonathan

11   Sackler issued a memorandum to Purdue staff requiring that the Sacklers should receive "all
12 I Quarterly Reports and any other reports directed to the Board."

13              235.     Purdue launched OxyContin in 1996. It quickly earned the superlative "honor"
14 of becoming one of the deadliest drugs of all time. The FDA scientist, Curtis Wright, who

15 evaluated OxyContin wrote in his original review: "Care should be taken to limit competitive

16 promotion."51 The Sacklers disagreed. From its inception, the Sacklers viewed limits on

17 opioids as an obstacle to profits. To make more money, the Sacklers considered whether they

18 could sell OxyContin in some countries as an uncontrolled drug. Staff reported to Richard

19 Sackler that selling OxyContin as "non-narcotic," without the safeguards that protect patients

20 from addictive drugs, would provide "a vast increase of the market potential." The inventor of

21   OxyContin, Robert Kaiko, wrote to Richard to oppose this dangerous idea. Kaiko wrote that
22 he was "very concerned" about the danger of selling OxyContin without strict controls. Kaiko

23 warned: "I don't believe we have a sufficiently strong case to argue that OxyContin has

24
     so purdue Pharma Inc.'s 1991 filings with the Secretary of State of Connecticut state that it
25 was incorporated in New York on October 2, 1990. Richard, Ilene, Jonathan, and Kathe

26 Sackler are all listed as directors on the earliest (1991) report. Beverly, Mortimer, and
   Theresa all appear on the 1995 report. (See The Office of Secretary of State Denise W.
27 Merill, https://www.concord-sots.ct.gov/CONCORD/online?sn=Publiclnquiry&eid=9740.)

28   51   Curtis Wright, ultimately approved OxyContin for wide use. Shortly after approval, he

           1159968.7/81650.01001                         78

     14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 82 of 134




 1   minimal or no abuse liability." To the contrary, Kaiko wrote, "oxycodone containing products
 2   are still among the most abused opioids in the U.S." Kaiko predicted: "If OxyContin is
 3   uncontrolled, ... it is highly likely that it will eventually be abused." In response, Richard
 4   Sackler asked, "How substantially would it improve your sales?"
 5              236.   As widely told, at the OxyContin launch party, Richard Sackler spoke as the
 6   I Senior Vice President responsible for sales. He asked the audience to imagine a series of
 7   natural disasters: an earthquake, a volcanic eruption, a hurricane, and a blizzard. He said: "the
 8   launch of OxyContin Tablets will be followed by a blizzard of prescriptions that will bury the
9.   competition. The prescription blizzard will be so deep, dense, and white...." Over the next
10   twenty years, the Sacklers made Richard's boast come true. They created a manmade disaster.
11   Their blizzard of dangerous prescriptions buried children and parents and grandparents across
12   Massachusetts, and the burials continue.
13              237.   The Sacklers were—and have always been—behind Purdue's decision to
14   deceive doctors and patients about the risks and benefits of Purdue's opioids. In 1997,
15   Richard Sackler, Kathe Sackler, and other Purdue executives determined—and recorded in
16   internal correspondence—that doctors had the beneficial but crucial misconception that
17   OxyContin was weaker than morphine, which led them to prescribe OxyContin much more
18   often, even as a substitute for Tylenol. The truth was that OxyContin is more potent than
19   morphine. Richard directed Purdue staff not to tell doctors the truth, because the truth would
20   reduce OxyContin sales.
21              238.   Above all else, the Sacklers cared about money. Why aim for millions when
22   there were billions to be had on the, literally, aching backs of patients? There is little doubt
23   that this family cared more about money than about patients, their employees, or the truth. In
24   1999, when employee Michael Friedman reported to Richard Sackler that Purdue was making
25   more than $20,000,000 per week, Richard replied with disappointment, noting that sales were
26   "not so great." "After all, if we are to do 900M this year, we should be running at 75M/month.
27

28   left the FDA, joining Purdue within two years of his departure.

         1159968.7/81650.01001                      we,

     14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 83 of 134




 1   I So it looks like this month could be 80 or 90M. Blah, humbug. Yawn. Where was I?"
 2               239.   In 1999, Richard Sackler became the President of Purdue. Jonathan, Kathe, and
 3    Mortimer were Vice Presidents. The company hired hundreds of sales representatives and
 4    taught them all the false claims they would need to sell drugs. Purdue managers tested the
 5    sales representatives on the most important false statements during training at company
 6    headquarters. On the crucial issue of addiction, which would destory so many lives, Purdue
 7    trained its sales representatives to deceive doctors by insisting that the risk of addiction was
 8   "less than one percent."52 Purdue mailed thousands of doctors promotional videos with that
 9    same false claim:
10                      "There's no question that our best, strongest pain medicines are
                        the opioids. But these are the same drugs that have a reputation
11                      for__causing addiction and other terrible things. Now, in fact, the
                        rate of addiction amongst pain patients who are treated by doctors
12                      is much less than one percent. They don't wear out, they go on
                        working, they do not have serious medical side effects."
13

14 I A sales representative told a reporter: "We were directed to lie. Why mince words about it?

15 I Greed took hold and overruled everything. They saw that potential for billions of dollars and

16 just went after it."53

17               240.   In 2000, the Sacklers were warned that a reporter was "sniffing about the
18 I OxyContin abuse story." The Sackler family put the threat on the agenda for the next Board

19 I meeting and began covering their tracks. They planned a response that "deflects attention

20 I away from the company owners."

21               241.   In January 2001, a Purdue sales representative contacted Richard Sackler with a
22 dire message to report. The sales representative described a community meeting at a local high

23 school, organized by mothers whose children overdosed on OxyContin and died. "Statements

24 were made that OxyContin sales were at the expense of dead children and the only difference

25 between heroin and OxyContin is that you can get OxyContin from a doctor."

26               242.   The next month, a federal prosecutor reported 59 deaths from OxyContin in a
27
      52 Barry Meier; Pain Killer (1 ed. 2003) at 99.
28
       53 C. Glazek, The Secretive Family Making Billions From The Opioid Crisis, Esquire
          1159968.7/81650.01001                         80


     114809093
        Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 84 of 134




  1I single state. As awful as that statistic was, the Sacklers knew that the reality was worse and

 21 that the reports underestimated the death and destruction. Richard Sackler wrote to Purdue

 3      executives: "This is not too bad. It could have been far worse." The next week, on February
 i
 4      14, a mother wrote a letter to Purdue:
 5                        "My son was only 28 years old when he died from Oxycontin on
                          New Year's Day. We all miss him very much, his wife especially
 6                        on Valentines' Day. Why would a company make a product that
                          strong (80 and 160 mg) when they know they will kill young
_.7                       people? My son had a bad back and could have taken Motrin but
                          his Dr. started him on Vicodin, then Oxycontin then Oxycontin
  8                       SR. Now he is dead!"
 9
        A prescient (or just perceptive) Purdue staff inember noted: "I see a liability issue here. Any
10 l,
        suggestions?"
11
                   243.   Also in February of 2001, Richard Sackler came up with Purdue's grand plan for
12
        the onslaught of negative publicity for his massive money-maker: blame and stigmatize people
13
        who become addicted to opioids. Sackler wrote, "We have to hammer on the abusers in every
-14
        way possible. They are the culprits and the problem. They are reckless criminals." Richard
15
        followed that strategy for the rest of his career: collect millions from selling addictive drugs,
16
        and blame the terrible consequences on the people who became addicted. By their
17
        misconduct, the Sacklers have hammered Arizona families in every way possible. And the
18
        stigma they used to attack the victims, added insult to injury, and escalated the crisis.
19
                   244.   Not long after the devastated mother's Valentine's Day letter to Purdue, the
20
        Sacklers delighted in their success by landing on the front page of the New York Times which
21
        reported that "OxyContin's sales have hit $1 billion, more than even Viagra's." The only dark
22
        spot? The article reported that "OxyContin has been a factor in the deaths of at least 120
23
        people, and medical examiners are still counting."
24
                   245.   When Time magazine published an article about OxyContin deaths, Purdue
25
        employees told Richard Sackler they were worried. Richard responded with his thematic
26
        message to the staff: Time's coverage of people who lost their lives to OxyContin was not
27

28
          Magazine (Oct. 16, 2017).
            11599683/81650.01001                         81

        14809093
             Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 85 of 134




         1~ I"balanced," and the deaths were the fault of "the drug addicts," instead of Purdue. "We intend
         2'I to stay the course and speak out for people in pain—who far outnumber the drug addicts

         3 I abusing our product."

         4              246.   In the spring of 2001, Purdue executives met with the U.S. Drug Enforcement
         5   Agency ("DEA"). A senior DEA official sat across from Richard Sackler. Before the meeting
         6.I ended, she leaned over the table and told Richard: "People are dying. Do you understand

         7 I that?"54

         8              247.   Meanwhile, Purdue kept pushing opioids and people kept dying. Soon, the

w4       9 I company was engulfed in a wave of investigations by state attorneys general, the DEA, and
x~~~    10 the U.S. Department of Justice. In 2003, Richard Sackler left his position as President of
C7 ~
2Z ~
        11   Purdue. After a few more years of investigation, Jonathan, Kathe, and Mortimer Sackler
~       12 resigned from their positions as Vice Presidents. But those resignations were superficial. The

I~     13 Sacklers remained in control of the company. They still owned Purdue. They still controlled

~       14 the Board. They still paid themselves the profits. And they continued to direct Purdue's
O
~       15 I deceptive marketing campaign.
w
~       16              248.   By 2006, prosecutors found damning evidence that Purdue intentionally
        17 I deceived doctors and patients about its opioids.55 In May 2007, The Purdue Frederick

        18 Company confessed to a felony and effectively went out of business.56 However, the Sacklers

        19 continued their opioid business in two other companies: Purdue Pharma Inc. and Purdue

        20 Pharma L.P.

        21              249.   The Sacklers voted to admit in an Agreed Statement Of Facts that, for more than
        22 I I six years, supervisors and employees intentionally used to deceive doctors about OxyContin:

        23
           54 pain Killer: A"Wonder " Drug's Trail of Addiction and Death by Barry Meier, pg. 158
        24
           (2003) (describing 2001 meeting).
        25 55 purdue Pharma LP Board minutes (Oct. 25, 2006); U.S. Department of Justice,
           Statement of U.S. Attorney John Brownlee on the Guilty Plea of the Purdue Frederick
        26 Company and Its Executes for Illegally Misbranding OxyContin (Oct. 25, 2006),

        27 httns://www.ctnewsi unkie.com/upload/2016/02/usdoi-purdue-auiltv-plea-5-10-2007.pdf
           56 Purdue Pharma LP Board minutes (May 3, 2007).
        28

                 1159968.7/81650.01001                        82

             14809093
             Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 86 of 134




             "Beginning on or about December 12, 1995, and continuing until on or about June 30, 2000,
         2 I certain Purdue supervisors and employees, with the intent to defraud or mislead, marketed and

         3 I promoted OxyContin as less addictive, less subject to abuse and diversion, and less likely to

         4 I cause tolerance and withdrawal than other pain medications."57

         5              250.    Straight to the point, the Sacklers entered into a plea agreement that stated:
         6 I"Purdue is pleading guilty as described above because Purdue is in fact guilty."58 Those

         7 I intentional violations of the law happened while Richard Sackler was President; Jonathan,

         8 I Kathe, and Mortimer were Vice Presidents; and Richard, Jonathan, Kathe, Mortimer, Ilene,

~g
w a
         9 Beverly, and Theresa Sackler were all on the Board. Their fingerprints were everywhere. They
x~      10 were officially a billionaire crime family.
~w~
    ~
zZ
                        251.    The Sacklers also voted for Purdue to enter a Corporate Integrity Agreement
~       12 I with the U.S. government. The agreement required the Sacklers to ensure that Purdue did not
        13   deceive doctors and patients again. As part of the agreement, the family promised to comply
~
O
        14 with rules that prohibit deception about Purdue opioids. They were required to complete

0
w
        15 hours of training to ensure that they understood the rules. They were required to report any
~       16 deception. Richard, Beverly, Ilene, Jonathan, Kathe, Mortimer, and Theresa Sackler each
        17 certified in writing to the government that he or she had read and understood the rules and

        18 would obey them.59
        19              252.    Finally, the Sacklers voted to enter into a Consent Judgment in this Court ("2007
        20 I Judgment"). The 2007 Judgment ordered that Purdue "shall not make any written or oral claim
        21
           57 To remove any doubt, the Sacklers voted to enter into a plea agreement that stated:
        22 "Purdue is pleading guilty as described above because Purdue is in fact guilty." Those

        23 intentional violations of the law happened while Richard Sackler was CEO; Jonathan,
           Kathe, and Mortimer were Vice Presidents; and Richard, Jonathan, Kathe, Mortimer, Ilene,
        24 Beverly, and Theresa Sackler were all on the Board. 2007 Agreed Statement of Facts, on
           file with the Department of Justice at
        25
           httns://www.ctnewsiunkie.com/ubload/2016/02/usdoi-nurdue-auiltv-Dlea-5-10-2007.pdf
        26 5' 2007-05-09 Plea Agreement. https://www.ctnewsjunkie.com/upload/2016/02/usdoi
           purdue-guilty-plea-5 -10-2007.pdf
        27
           59 2007-05-09 Plea Agreement. https://www.ctnews,junkie.com/upload/2016/02/usdoi
        28 purdue- uilty-plea-5-10-2007.pdf

                 1159968.7/81650.01001                         83
             14809093
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 87 of 134




 1   I that is false, misleading, or deceptive" in the promotion or marketing of OxyContin. The
 2   I judgment further required that Purdue provide balance regarding risks and benefits in all
 3   I promotion of OxyContin. That judgment required balance in presentation of the risks of taking
 4   ~ higher doses for longer periods and the risks of addiction, overdose, and death.60
 5               253.   The 2007 Judgment also required that Purdue establish and follow an abuse and
 6   I diversion detection program to identify high-prescribing doctors who show signs of
 7   I inappropriate prescribing, stop promoting drugs to them, and report them to the authorities:
 8                      "Upon identification of potential abuse or diversion," Purdue
                        must conduct an inquiry and take appropriate action, "which may
 9                      include ceasing to promote Purdue products to the particular
                        Health Care Professional, providing further education to the
10'                     Health Care Professional about appropriate use of opioids, or
  I                     providing notice of such potential abuse or diversion to
11                      appropriate medical, regulatory or law enforcement authorities."61
12               254.   The 2007 Judgment and related agreements should have ended the Sacklers'
13 I misconduct for good. Instead, the Sacklers decided to break the law again and again,

14 I expanding their deceptive sales campaign to make more money from more patients on more

15 I dangerous doses of opioids.

16                      4.        The Sacklers Continue Their Misconduct From The 2007 Judgment
17                                Until Today
18               255.   From the 2007 Judgment to 2018, the Sackler family controlled Purdue's
19 I deceptive sales campaign. They directed the company to hire hundreds more sales

20 representatives to visit doctors thousands more times than they otherwise could. They insisted

21 that sales representatives repeatedly visit the most prolific prescribers. They directed

22 representatives to encourage doctors to prescribe more of the highest doses of opioids. They

23 studied and adopted unlawful tactics to keep patients on opioids longer and then ordered staff

24 to use them. They asked for detailed reports about doctors suspected of misconduct, how

25 much money Purdue made from them, and how few of them Purdue had reported to the

26
      60 2007-05-15 Consent Judgment, Commonwealth v. Purdue Pharma L.P. et al., No. 07-
27 1967(B), Mass. Super. Ct.

28 61 Id.

          1159968.7/81650.01001                        84

      14809093
            Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 88 of 134




        1   I authorities. None of this was accidental. The family was well informed: They sometimes
        2   demanded more detail than anyone else in the entire company, so staff had to create special
        3   reports just for them. Richard Sackler even went into the field to promote opioids to doctors
        4   I and supervise representatives face-to-face.
        5              256.   The Sacklers' micromanagement was so intrusive that staff sought relief. The
        6   VP of Sales and Marketing wrote to Purdue's CEO:
        7                     "Anythin~ you can do to reduce the direct contact of Richard into
                              the organization is appreciated."
        8
                       257.   The Sacklers' iron rule impacted everyone in the company from the top down.
r-4g   9
WQ
x" ~        When they berated sales managers, the managers turned around and passed angry messages to
   w   10
zz
 ~
~U     11
            the sales representatives in the field. When Richard complained to sales managers, sales
            manager threatened their sales representatives with termination.
~      12
                       258.   In July 2007, staff informed the Sacklers that more than 5,000 cases of"adverse
       13
            events" had been reported to Purdue in just the first three months of 2007. Staff also told the
~      14
O           Sacklers that Purdue received 572 "Reports of Concern" about abuse and diversion of Purdue
~      15
W           opioids during Q2 2007. Shockingly, staff reported to the Sacklers that they completed only
~      16
            21 field inquiries in response to these reports. Staff also told the Sacklers that they received
       17
            more than 100 calls to Purdue's compliance hotline during the quarter, which was a
       18
            "significant increase," but Purdue did not report any of the hotline calls or Reports of Concern
       19
            to the FDA, DEA, Department of Justice, or state authorities.
       20
                       259.   Purdue's intentional failure to report abuse and diversion continued unabated,
       21
            even though the 2007 Judgment required Purdue to report "potential abuse or diversion to
       22
            appropriate medical, regulatory or law enforcement authorities." Instead of reporting
       23
            dangerous prescribers, or even directing sales representatives to stop visiting them, the
       24
            Sacklers, like any ambitious drug dealer, chose to keep pushing opioids to whoever prescribed
       25
            the most.
       26
                       260.   The Sacklers were further aware that Purdue staff inembers continued to mail
       27
            out thousands of deceptive marketing materials, including 12,528 publications in the first half
       28

                1159968.7/81650.01001                        85

            14809093
                 Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 89 of 134
~




            1    I of 2007. The single most-distributed material was volume # 1 of Purdue's "Focused and
            2    ~ Customized Education Topic Selections in Pain Management" (FACETS). In FACETS,
            3    I Purdue falsely instructed doctors and patients that physical dependence on opioids is not
            4    I dangerous and instead improves patients' "quality of life." In the same material, Purdue also
            5    I falsely told doctors and patients that signs of addiction are actually "pseudoaddiction," and
            6    I that doctors should respond by prescribing more opioids. Staff told the Sacklers that another
            7    I of the publications they had sent most often to doctors was "Complexities in Caring for People
             8   in Pain." In it, Purdue repeated again its false claim that warning signs of addiction are really
    ~s      9 i "pseudoaddiction" that should be treated with more opioids.
    w4
    x~w    10                261.     At the same time, staff also reported to the Sacklers that Purdue was making
    zz~
    ~~     11    I more money than expected. A few months earlier, they had projected a profit of -
    0
           12 1$407,000,000; now they expected more than $600,000,000. The Sacklers were assured that
    I~    13 "sales effort" was a key reason that profits were high.62 Staff told the Sacklers that Purdue
    ~
    O      14 employed 301 sales representatives to promote opioids and that sales representatives were the
    pp     15 largest group of Purdue employees by far. In comparison, Purdue employed only 34 people in
    w
    ~      16 drug discovery.
           17                262.   As a result of Purdue's overwhelming number of sales representatives—which
           18 I varied from a low of 300 reps in mid-2007 to a peak of over 700 reps in 2015—the impact of
           19 Purdue on Arizona and Prescott was significant and direct—from the 2007 felony conviction

           20 to 2018, Purdue sales representatives visited Plaintiff's local prescribers at least once a month.
           21                263.     In August of 2007, Howard Udell was still serving as Purdue's top lawyer,
           22 I even after his 2007 criminal conviction for assisting Purdue in misleading doctors and patients

           23 by claiming that OxyContin was less prone to abuse than similar drugs. He wrote to Richard,
           24 Ilene, Jonathan, Kathe, Mortimer, and Theresa Sackler: "Over the last week there have been

           25 numerous news stories across the nation reporting on the Associated Press's analysis of DEA

           26 data showing very large increases in the use of opioids analgesics (particularly OxyContin)

           27
                  62 Purdue Pharma LP Board Report, p. 46 (July 15, 2007).
           28

                      1159968.7/81650.01001                        86

                  14809093
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 90 of 134




 l    between the years 1997 and 2005. Many of these articles have suggested that this increase is a
 2    negative development suggesting over promotion and increasing abuse and diversiori of these
 3 I products."
 4I              264.   In October, staff told the Sacklers that Purdue received 284 Reports of Concern
 5    about abuse and diversion of Purdue's opioids in Q3 2007, and they conducted only 46 field
 6    inquiries in response. Staff reported to the Sacklers that they received 39 tips to Purdue's
 7    compliance hotline during the quarter, but Purdue did not report any of them to the authorities.
 8               265.   The Sacklers had also been informed by Purdue staff that Purdue had hired more
 9    sales representatives and was succeeding at promoting its highest doses of opioids:
10 "OxyContin 80mg is at Rx levels not seen in over 2 years."

11               266.   In preparation for an upcoming Board meeting in late 2007, Richard Sackler
12 instructed staff to give him the spreadsheets underlying their sales analysis, so that he could do

13 his own calculations. The spreadsheets showed that, in 2007, Purdue expected to collect more

14 than half its total revenue from sales of 80mg OxyContin—its most powerful, most profitable,

15 and most dangerous pill.

16               267.   In January 2008, the Sacklers again heard that Purdue still employed 304 sales
17 representatives and they were succeeding at the goal of promoting higher doses of opioids:

18 "OxyContin 80mg continues to grow." Staff told the Sacklers that, in 2007, Purdue's net sales

19 were just over $1 billion, almost double what the company had projected. OxyContin
20 accounted for more than 90% of those sales.
21               268.   The Sacklers were informed by Purdue staff that Purdue received 689 Reports of
22 Concern about abuse and diversion of Purdue's opioids in Q4 2007, and they conducted only
23 21 field inquiries in response. Staff also reported to the Sacklers that they received 83 tips to
24 Purdue's compliance hotline during the quarter, but Purdue did not report any of them to the
25 authorities. The Sacklers did nothing to comply with their obligations.
26               269.   Instead of being alarmed at these staff reports and complying with their legal
27 obligations, the Sacklers wanted more details on tactics for pushing sales. Richard Sackler
28 wrote to Russell Gasdia, Vice President of Sales and Marketing (hereinafter "Sales VP"),

          1159968.7/81650.01001                        87
      14809093
         Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 91 of 134
4




     1   I seeking information about Purdue's opioid savings cards. He asked Gasdia how long the
     2   I opioid savings cards lasted, how much savings they offered a patient, and whether there had
     3   I been any changes since he had last been briefed on the opioid savings card scheme. Richard
     4   I sent Gasdia a detailed hypothetical scenario to make sure he understood the sales tactic down
     5   I to the smallest details. Staff followed up with a presentation about opioid savings cards to-the
     6   I Sacklers at the next Board meeting.
     7               270.   Meanwhile, when staff proposed a plan to get pharmacies to increase their
     8   I inventory of OxyContin from 2 bottles to 3 bottles, Richard Sackler demanded to know why
     9   they couldn't get up to 4 bottles or more. Such micromanagement was the modus operandi of
    10 Purdue, as the Sacklers made it a point to become personally involved in various decision-

    11   making process of the company, ranging from selling opioids door-to-door and arranging in-
    12 person visits to doctor's offices and hospitals, to pressuring Purdue's sales forces to increase

    13 orders—whatever the cost.

    14               271.   The Sacklers also ensured that their top-performing sales representatives were
    15 I rewarded. For example, top sales representatives were rewarded with bonuses and lavish, all-

    16 I expense-paid vacations to tropical islands, hoping all the while that Purdue's relatively less

    17 productive sales representatives would hone in on the perks of increasing their sales, and

    18 ignore the clear risks of pushing higher doses of Purdue's opioids on vulnerable patients.

    19               272.   By 2008, Purdue was working on a crush-proof reformulation of OxyContin to
    20 I extend Purdue's patent monopoly. The Sacklers learned that another company was planning

    21 I clinical research to test whether crush-proof opioids are safer for patients. Mortimer Sackler

    22 suggested that Purdue conduct similar studies to find out whether reformulated OxyContin

    23 was really safer before selling it to millions of patients. He wrote to Richard Sackler: "Purdue

    24 should be leading the charge on this type of research and should be generating the research to

    25 support our formulation. Why are we playing catch up ...? Shouldn't we have studies like this

    26 ...?" The Sacklers decided not to do the research because they wanted the profits from a new

    27 product, regardless of whether the deaths continued. Richard didn't want a paper trail, so he

    28 instructed Mortimer to call him, and CEO John Stewart met with his staff to plan how to

              1159968.7/81650.01001                       88

          14809093
          Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 92 of 134
a




          I phrase a carefully worded reply Later that month, Stewart wrote to Richard that
          I reformulating OxyContin "will not stop patients from the simple act of taking too many
          I pills."63
                      273.   The Sackler family, including Jonathan, Kathe, Mortimer and Richard Sackler
          I received projections indicating that OxyContin sales could plateau. Mortimer demanded
          I explanations for why sales would not grow. Richard, too, wanted answers immediately. Staff
          I emailed among themselves about how the Sacklers' demands were unrealistic and harmful and
           then decided it was safer to discuss the problem by phone.
                      274. -- In March, Richard Sackler focused on Purdue's strategy for selling more
    10 I OxyContin. He directed sales and marketing staff to turn over thousands of pieces of data

    11 I about sales trends, including data to distinguish the kilograms of active drug from the number

    12 I of prescriptions, so he could analyze higher doses. Staff delivered the data early one Sunday

    13 I morning; Richard responded with detailed instructions for new data that he wanted that same

    1.4   I day. An employee sent-Richar.d the additional data only a few hours later and pleaded with
    15 I Richard: "I have done as much as I can." The employee explained that he needed to attend to

    16 I family visiting from out of town. . Richard responded by calling him at home, insisting that the

    17 I sales forecast was too low, and threatening that he would have the Board reject it. On

    18
           63 Five years later, Purdue published two studies about the crush-proof formulation.
    19 Neither concluded the crush-proof tablets lowered the risks of addiction, overdose and

    20 death associated with_OxyContin use. One was a single-session research study conducted
           by three full-time Purdue employees and a paid Purdue consultant to assess "the
    21 attractiveness" of the crush-proof tablets to recreational drug users. Thirty recreational
           opioid users were interviewed by two researchers. "This study did not include safety,
    22
           pharmacokinetic, or efficacy evaluations, and no drugs were administered." Participants'
    23     answers to "open-ended questions" indicated that the crush-proof tablets "might be less
           attractive to recreational opioid abusers" than original OxyContin. The study concluded
    24     that "among the available opioid products that we included in this study, recreational
    25     opioid users judged [crush-proof OxyContin tablets] to be the least attractive, the least
           valuable and the least desirable, with the least likelihood for tampering and the lowest
    26     street value." In the second study, by the same Purdue authors, volunteers snorted
           OxyContin (original and crush-proof), oxycodone, and a placebo over a seven-day
    27
           treatment phase and rated the drugs. The study concluded that "reformulated OxyContin
    28     has a reduced abuse potential compared to the original formulation upon intranasal

               1159968.7/81650.01001                      89

           14809093
          Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 93 of 134
,




     l II Monday, staff emailed among themselves to prepare for meeting with Richard, highlighting
     2 II that Richard was looking for results that could only be achieved by hiring more sales reps.

     3 I I Meanwhile, Richard met with John Stewart to discuss his analysis of the weekend's data and

     4 I I new graphs Richard had made.

     5           - 275. In response to clear indications that Purdue's VP of Sales, Russell Gasdia, had

     011 doubts about the company's increasingly aggressive sales tactics, Richard Sackler
     7 11 immediately ramped up the pressure, both pushing staff to sell more of the highest doses of

     8 opioids and get more pills in each prescription, as well as sending Gasdia another set of

     9    instructions, directing him to identify tactics for "exceeding 2007 Rx numbers on an adjusted
    10 basis (adjusted for strength and average number of tablets per Rx)."64 Gasdia quickly bent to
    11 Richard Sackler's will and, the very next day, started writing up plans for how adding sales
    12 reps, opioid savings cards, and promoting more intermediate doses of OxyContin could help
    13 increase sales.
    14-              276.   True to form, and at the same time, Jonathan, Kathe, and Mortimer Sackler were
    15 I I pushing. staff about sales. Staff told these Sacklers that they would use opioid savings cards to
    16 meet the challenge of keeping OxyContin scripts at the same level in 2008 as in 2007, "in
    17 spite of all the pressures." Kathe demanded that staff identify the "pressures" and provide
    18 "quantification of their negative impact on projected sales."
    19               277.   In April of 2008, staff told the Sacklers that Purdue employed 304 sales
    20 I I representatives and that the representatives had obtained data showing which pharmacies
    21 stocked higher strengths of OxyContin, which helped them convince area doctors to prescribe
    22 the highest doses. At that time, the Sacklers learned that Purdue received 853 Reports of
    23 Concern about abuse and diversion of Purdue opioids in Q1 2008, and they had conducted
    24 only 17 field inquiries in response. Staff also reported to the Sacklers that they received 83
    25 tips to Purdue's compliance hotline during the quarter, but did not report any of them to the
    26
    27 administration." Purdue amended its OxyContin label to reference these studies in 2013.
       64 2008-03-08 email from Richard Sackler,
    28

              1159968.7/81650.01001
                                                          a
          14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 94 of 134




 1   I authorities.
 2               278.   On April 18, 2008, Richard Sackler sent Kathe, Ilene, David, Jonathan, and
 3   Mortimer Sackler a memorandum about how to keep money flowing to their family. Richard
 4 wrote that Purdue's business posed a"dangerous concentration of risk." Ever concerned

 5 about their own bottom line above all else, and in light of the criminal investigations that

 6   almost reached the Sacklers, Richard wrote that it was crucial to install a CEO who would be
 7    loyal to the family: "People who will shift their loyalties rapidly under stress and temptation
 8 can become a liability from the owners' viewpoint." Richard recommended John Stewart for

 9   CEO because of his loyalty. Richard also proposed that the family should either sell Purdue in
10 2008 or, if they could not find a buyer, milk the profits out of the business and "distribute

11    more free cash flow" to themselves.
12               279.   When the Sacklers directed Purdue to pay their family, they knew and intended
13 that they were paying themselves from opioid sales in Arizona. Purdue and the Sacklers

14 tracked revenue and staff reported to the Sacklers that prescriptions of Purdue's highest doses

15 provided seven-figure revenues per year and represented a significant percentage of Purdue's

16 overall revenues from high-dose opioids.

17               280.   Richard Sackler also sent Sales VP Russell Gasdia a series of questions about
18 Purdue's efforts to get patients to take higher doses and stay on opioids for longer times.

19 Richard Sackler specifically wanted to know how many Purdue patients had insurance that

20 would let them take unlimited quantities of Purdue opioids; how many patients were limited to

21 60 tablets per month; and how many patients had any limit on the number of tablets or dose or

22 number of tablets per day.

23               281.   In May of 2008, the Sacklers received more ideas from Purdue staff about ways
24 to promote Purdue's opioids. One strategy that particularly pleased the Sacklers was to deflect

25 blame from Purdue's addictive drugs by stigmatizing people who become addicted. "KEY

26 MESSAGES THAT WORK" included this dangerous lie: "It's not addiction, it's abuse. It's

27 about personal responsibility."

28               282.   Meanwhile, Richard Sackler asked sales staff for more information about

          1159968.7/81650.01001                       91

      14809093
                Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 95 of 134




            1 II Purdue's opioid savings cards. Staff reported to Richard, Jonathan, Kathe, and Mortime"r
            2 II Sackler that 67,951 patients had used Purdue's opioid savings cards, and that the cards
            3 I provided a discount on a patient's first five prescriptions.
            4              283.    Predictably, after five prescriptions, many patients would face significant
            5 withdrawal symptoms if they tried to stop taking opioids. Staff told Richard, Jonathan, Kathe,
            6 I and Mortimer Sackler that 27% of patients (more than 18,000 people) had used the cards for
            7 I all five prescriptions.
            8              284.    In July, Purdue's Fleet Department reported to the Sacklers that Purdue had
 wa        9 I bought one hundred new Pontiac Vibes for the expanded sales force. Staff also told the
 x~~      10 Sacklers that Purdue received 890 Reports of Concern regarding abuse and diversion of
z~"
      ~
      =
          11 Purdue's opioids in Q2 2008 and had conducted only 25 field inquiries in response. Staff
 C)
           12 reported to the Sacklers that they received 93 tips to Purdue's compliance hotline during the
& 13 quarter, but did not report any of them to the authorities.
 ~         14              285.    Staff also told the Sacklers that they promoted Purdue opioids in various
 O
 pw        15 I presentations, which echoed the company's messaging from presentations such as "The
 ~        16 Assessment and Management of Chronic Pain with an Emphasis on the Appropriate Use of
          17 Opioid Analgesics" and "The Role of Urine Drug and other Biofluid Assays in Pain
          18 Management."              Through these presentations, the Sacklets intentionally ensured that a

           a I dangerous (and false) message would be disseminated to Arizona doctors and elsewhere—i. e.,
          20 Purdue opioids were the best way to manage chronic pain and that urine tests protected

          21 patients from addiction were both part of Purdue's unfair and deceptive scheme.

          22               286.    In October of 2008, staff told the Sacklers that surveillance data monitored by
          23 I Purdue indicated a"wide geographic dispersion" of abuse and diversion of OxyContiri

          24 "throughout the United States." Staff told the Sacklers that "availability of the product" and

          25 "prescribing practices" were key factors driving abuse and diversion of OxyContin." On the
          26 same day, staff told the Sacklers that Purdue had begun a new "Toppers Club sales contest"

          27 for sales reps to win bonuses, based on how much a rep increased OxyContin use in her

          28 territory and how much the rep increased the broader prescribing of opioids—the same

                    1159968.7/81650.01001                         92

                14809093
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 96 of 134




 1   I I"availability of product" and "prescribing practices" factors that worsen the risk of diversion
 2   II and abuse. In the same report, staff told the S.acklers that they received 163 tips to Purdue's
 3   I compliance hotline during Q3 2008, but did not report any of them to the authorities.
 4               287. To the contrary, the Sacklers' decided to expand Purdue's sales forces, which
 5   I effectively increased both the number of in-person visits toArizona prescribers, as well as the
 6   I I disastrous consequences that would follow.
 7               288. In 2009, Kathe Sackler iristructed staff to report on Purdue's grants and
 8   II donations, including in Arizona. The Sacklers were also tracking the ever-increasing size of
 9 Purdue's sales forces, as well as the dramatic success they were having in promoting Purdue's
10 high-dose opioids. Staff reported to the Sacklers that "for the first time since January 2008,
11 OxyContin 80mg strength tablets exceeded the 40mg strength."65 In connection with those
12 reports, the Sacklers had a detailed conversation with Sales VP Russell Gasdia about the
13 staffing of the sales force, how many sales representatives the company should employ, and
14 how many prescribers each representative would visit each year.bb The Sacklers told sales
15 executives to hire a new staff inember who would contact prescribers electronically and would
16 promote Purdue opioids through the deceptive website Partners Against Pain.67
17               289.    Further, staff informed the Sacklers that they received 122 tips to Purdue's
18 I I compliance hotline during the first quarter of 2009, one of which was from an outside monitor.
19 I I Staff explained to the Sacklers that the compliance problems included improper use of
20 I~ OxyContin marketing materials and opioid savings cards.bg
21               290.    In addition to disregarding non-compliance, the Saclkers further instructed
22 I I Purdue management to disregard supervision requirements under federal law mandating
23 I I that—in order to mitigate the high risk of misconduct by sales representatives—Purdue
24
   65 Purdue Pharma LP Board Report, p. 5, 28 (Apr. 16, 2009).
25
   66 2009-04-21 email from Russell Gasdia.
26 67 2009-04-30 email from Russell Gasdia.
27 68 2009-04-16 Board report, p. 24-25.
28

          1159968. 7/81650.01001                       93
      14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 97 of 134




 1   I managers needed to supervise sales representatives in-person at least five days each year.69
 2               291.    In June, Richard Sackler asked sales staff how a competing drug company had
 3'l increased sales: "What is happening???"70 Staff replied that it was all about sales

4'I representatives:

 5                       "They have 500 reps actively promoting to top decile MDs ...
                         Their messaging is `we are not OxyContin,' alluding to not
 6                       having the `baggage' that comes with OxyContin.
 7                       Interestingly, their share is highest with MDs we have not called
                         on due to our downsizing and up until last year, having half as
 8                       many reps. Where we are competing head to head, we decrease
                         their share by about 50%.1171
 9
                 292.    A few days later, seemingly in response to this threat to market share, staff
10
     reported to the Sacklers that Purdue had expanded its sales force at the Board's direction: "As
11
     approved in the 2009 Budget, 50 New Sales Territories have been created." Staff told the
12
     Sacklers the expansion was focused on the most prolific opioid prescribers, because "there are
13
     a significant number of the top prescribers" that Purdue had not been able to visit with its
14
     smaller force of sales reps.72
15
                 293.    In July, staff told the Sacklers that Purdue employed 429 sales reps.73 Richard
16
     Sackler was not satisfied with that number, and demanded that the Board modify its agenda to
17
     discuss a plan to "boost" them.74
18
                 294.    In August, Richard Sackler convened a meeting of Board members and staff
19
     about "all the efforts Sales and Marketing is doing and planning to do to reverse the decline in
20
     OxyContin tablets market." Richard Sackler emphasized that $200,000,000 in profit was at
21
     stake.75 At the meeting, staff told the Sacklers that the 80mg OxyContin pill was far-and-
22

23 69 Purdue Corporate Integrity Agreement section III.K.

24    702009-06-12 email from Richard Sackler.
     71 2009-06-13 email from Russell Gasdia.
25
     72 2009-06-16 email from Pamela Taylor; 2009-05-20 Executive Committee notes.
26   73 2009-07-30 Board report, pg. 19.

27   74 2009-07-20 email from Richard Sackler, PPLPC012000232016.

     75 2009-08-12 email from Richard Sackler, PPLPC012000234970-971; see also 2009-08-
28   10 email from John Stewart, PPLPC012000234801 ("Richard has asked me about this at
           1159968.7/81650.01001


      14809093
              Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 98 of 134




              away Purdue's best performing drug. Purdue sold many more kilograms of active ingredient
          2   ~ in the 80mg dose than any other dose (about 1,000 kilograms: literally a ton of oxycodone).76
          3              295.    Staff also reported to the Sacklers about their newest OxyContin sales campaign,
          4   ~ with the slogan: Options.77 The Options campaign exemplifies the strategy that Purdue would
          5   I follow for years to come—pushing doctors and patients up the ladder to higher doses. To
          6   I make it easy for sales reps to promote higher doses, the campaign materials emphasized the
          7 I"range of tablet strengths," provided a picture of each dose, and said: "You can adjust your
          8 I patient's dose every 1 to 2 days." Staff told the Sacklers that they would advertise the Options
 ~g
 w a
          9 campaign in medical journals reaching 245,000 doctors.78
 x~
  ~
 ~W
         10              296.     Staff also reported to the Sacklers that more than 160,000 patients had used
 zZ  ~


              I Purdue's opioid savings cards, more than doubling the result reported to the Sacklers the
 0
         12 summer before.79 Staff also told the Sacklers that they would advertise OxyContin using a

I~ 13 I special television network and that thousands of doctors would be given free digital video
 ~
 O       14 recorders for their home televisions, in exchange for watching advertisements for drugs.80
 ~       15              297.    As set forth throughout this complaint, the Sackler Defendants paved tlie way
 w
 ~       16 I for the opioid epidemic in Prescott by organizing and ensuring the execution of an intentional,
         17 underhanded strategy to combine strong-arm sales tactics with misrepresentation about the

         18 benefits and risks of Purdue's opioids, and to debase and defame Purdue's victims. The
         19 Sacklers accomplished their goal through not only their individual and combined actions, but

         20 also through the actions of their executive-agents, including Peter Boer, Judith Lewent, Cecil

         21 Pickett, Paulo Costa, Ralph Snyderman, John Stewart, Russel Gasdia, Mark Timney and Craig
         22

         23 least 5 times over the past few weeks").
            76 2009-08-19 Board slides, slide 7.
         24
            77 2009-08-12 email from Russell Gasdia.
         25 78 2009-08-19 Board slides, slides 12, 16; see also Options marketing materials.

         26    2009-08-19 Board slides, slide 12.
              79

            80 2009-08-19 Board slides, slide 19; see also 2009-04-27 email from Lindsay Wolf
         27 (showing that Purdue spent approximately $100 for each doctor who watched the

         28 advertisement, but it made the money back when the doctors prescribed Purdue's opioids).

                   1159968.7/81650.01001                        95
              14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 99 of 134




 1   Landau. And they did so while making themselves extraordinarily wealthy. Ultimately, a
 2   single family, the Sacklers, drove much of the opioid epidemic, at the expense of Prescott,
 3   Arizona, as well as the entire nation.
 4               J.     Distributor Defendants' Violation of Duty
 5               298.    Distributor Defendants have a duty to exercise reasonable care under the
 6   I circumstances. This involves a duty not to create a foreseeable risk of harm to 'others.
7I I Additionally, one who engages in affirmative conduct and thereafter realizes or should realize

 8   that such conduct has created an unreasonable risk of harm to another is under a duty to
 9   exercise reasonable care to prevent the threatened harm.
10               299.   Specifically, under A.R.S. § 36-2523(A), all "[p]ersons registered to
11   manufacture, distribute or dispense controlled substances"—i.e., "Registrants"—are obligated
12 to design and operate a system to disclose to the registrant suspicious orders of controlled

13 substances, especially opioids. Each of the Distributor Defendants is a registrant for purposes

14 of this section and, therefore, must satisfy certain reporting requirements of any and all

15 "suspicious orders." Orders of controlled substances that are either unusual in size or

16 frequency, or otherwise substantially deviate from a normal pattern, qualify as "suspicious

17 orders."

18               K.     Distributor Defendants Knew or should have Known they were Facilitating
19                      Widespread Opioid Diversion
20               300.   Opioid diversion in the supply chain has always been a widespread problem and
21   has been highly publicized. Numerous publications, studies, federal agencies, Arizona
22 agencies, and professional health organizations have highlighted the epidemic rate of opioid

23 abuse and overdose rates in Prescott, as well as throughout the United States.

24               301.   Prescription drug abuse is the fastest-growing drug problem in the United States,
25 particularly in Arizona. In 2010-201 l, 4/76%-6.37% of Arizonians engaged in non-medical

26 use of pain relievers.

27

28

          1159968.7/81650.01001                         we

      14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 100 of 134




 1
                                           Average Past Year Prevalence of Non-Medical Use
 2                                                             of Pain Relievers, 2010-2011
                                                                     Persons Aged 12 and Otder
 3

 4

 5

 6
                            ~•~-   .   :   -'~-

 7
                                                                                                      vn
                                                                              RV '

 8                                                                                                NC:



 9                                                                                        ,....
                                                                      ~   n          GA                    fi1 t1- ! {1BS1 Ytil
                                                                                                           Q +i:7?a•++a[y

10                                                                                                                        .       y




                                                                                                           ®r .i~C.#e.fr.~a.: ••,
11                                                               ~~       ~~~~fl                  ~



12
                                                                                                           4P";
13

14              302.   To combat the problem of opioid diversion, the DEA has provided guidance to
15 distributors on the requirements of suspicious order reporting in numerous venues,

16 publications, documents, and final agency actions.

17              303.    Since 2006, the DEA has conducted one-on-one briefings with distributors
18 regarding downstream customer sales, their due diligence responsibilities, and their legal and

19 regulatory responsibilities (including the responsibility to know their customers and report

20 suspicious orders to the DEA)). The DEA provided distributors with data on controlled

21   substance distribution patterns and trends, including data on the volume of orders, frequency
22 of orders, and percentage of controlled vs. non-controlled purchases. The distributors were

23 also given case •studies, legal findings against other registrants, and ARCOS profiles of their

24 customers whose previous purchases may have reflected suspicious ordering patterns. The

25 DEA pointed out "red flags" distributors should look for in order to identify potential

26 diversion. This initiative was created to help distributors understand their duties with respect

27 to diversion control.

28              304.   Since 2007, the DEA has hosted at least five conferences to provide registrants
         1159968.7/81650.01001                          97

     14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 101 of 134




 1   with updated information about diversion trends and regulatory changes that affect the drug
 2 supply chain, the distributor initiative, and suspicious order reporting. All of the major

 3 distributors, including McKesson, AmerisourceBergen, and Cardinal Health attended at least

 4 one of these conferences. The conferences allowed the registrants to ask questions and raise

 5   concerns. These registrants could also request clarification on DEA policies and procedures.
 6              305.   Since 2008, the DEA has participated in numerous meetings and events with the
 7 legacy Healthcare Distribution Management Association (HDMA), now known as the

 8 Healthcare Distribution Alliance (HAD), an industry trade association for wholesalers and

 9 distributors. DEA representatives have provided guidance to the association concerning

10 suspicious order monitoring, and the association has published guidance documents for its

11   members on suspicious order monitoring, reporting requirements, and the diversion of
12 controlled substances. (HDMA, "Industry Compliance Guidelines: Reporting Suspicious

13 Orders and Preventing Diversion of Controlled Substances," (2008).

14              306.   On September 27, 2006 and again on December 27, 2007, the DEA Office of
15 Diversion Control sent letters to all registered distributors providing guidance on suspicious

16 order monitoring of controlled substances and the responsibilities and obligations of the

17 registrant to conduct due diligence on controlled substance customers as part of a program to

18 maintain effective controls against diversion. These letters reminded registrants that they were

19 required by law to exercise due diligence to avoid filling orders that may be diverted into the

20 illicit market. These letters explained that as part of the legal obligation to maintain effective

21   controls against diversion, the distributor is required to exercise due care in confirming the
22 legitimacy of all orders prior to filling.

23              307.   On December 27, 2007, the Office of Diversion Control sent a follow-up letter
24 to DEA registrants providing guidance and reinforcing the legal requirements outlined in the

25 September 2006 correspondence. The December 2007 letter reminded registrants that

26 suspicious orders must be reported when discovered and monthly transaction reports of

27 excessive purchases did not meet the regulatory criteria for suspicious order reporting. The

28 letter also advised registrants that they must perform an independent analysis of a suspicious

         1159968.7/81650.01001                        . ;~

     14809093
         Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 102 of 134
.




     1   I order prior to the sale to determine if controlled substances would likely be diverted, and that
     2   filing a suspicious order and then completing the sale does not absolve the registrant from
     3   legal responsibility.
     4               308. The Distributor Defendants were on notice that their own industry group, the
     5   Healthcare Distribution Management Association, published Industry Compliance Guidelines
     6   titled "Reporting Suspicious Orders and Preventing Diversion of Controlled Substances" that
     7   stressed the critical role of each member of the supply chain in distributing controlled
     8   substances.
     9               309. Opioid distributors themselves recognized the magnitude of the problem and, at
    10 least rhetorically, their legal responsibilities to prevent diversion. They have made statements

    11    assuring the public they are supposedly undertaking a duty to curb the opioid epidemic.
    12               310. For example, a Cardinal executive recently claimed that it uses "advanced
    13 analytics" to monitor its supply chain; Cardinal assured the public it was being "as effective

    14 and efficient as possible in constantly monitoring, identifying, and eliminating any outside

    15 criminal activity."

    16               311. McKesson has publicly stated that it has a"best-in-class controlled substance
    17 monitoring program to help identify suspicious orders" and claimed it is "deeply passionate

    18 about curbing the opioid epidemic in our country."

    19               312. These assurances, in addition to obligations imposed by law, show that
    20 Distributor Defendants understand and have undertaken a duty to protect the public against

    21    diversion from their supply chains, and to curb the opioid epidemic.
    22               313. However, despite these statements and duties, Distributor Defendants have
    23 knowingly or negligently allowed diversion. Their misconduct has resulted in numerous civil

    24 fines and o.ther penalties recovered by state and federal agencies, including actions by the

    25 DEA.

    26               314. In 2008, Cardinal Health paid a$34 million penalty to settle allegations about
    27 opioid diversion taking place at seven warehouses around the United States. Again in 2012,

    28 Cardinal reached an administrative settlement with the DEA relating to opioid diversion

              1159968.7/81650.01001


          14809093
.
         Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 103 of 134




     1   I between 2009 and 2012 in multiple states. Even very recently, in December 2016, a
     2   I Department of Justice press release announced that, in connection with CSA violations, the
     3   I United States reached a$34 million settlement for civil penalties under the CSA. During the
     4   I investigation of Cardinal, the DEA discovered evidence that Cardinal's own investigator
     5   I warned Cardinal against selling opioids to a particular pharmacy in Florida that was suspected
     6   I of opioid diversion. Cardinal took no action and failed to notify the DEA or cut off the supply
     7   I of drugs to the pharmacy. Instead, Cardinal's opioid shipments to the pharmacy increased to
     8   almost 2 million doses of oxycodone in one year, while other comparable pharmacies were
     9   receiving approximately 69,000 doses/year.
    10               315.   In May 2008, McKesson entered into a settlement agreement with the DEA to
         I settle claims that McKesson failed to maintain effective controls against diversion of
    12 I controlled substances. McKesson allegedly failed to report suspicious orders from rogue

    13 I Internet pharmacies around the country, resulting in millions of doses of controlled substances

    14 I being diverted. McKesson agreed to pay a$13.25 million civil fine. After 2008, McKesson

    15 I still failed adhere to its duties and it was discovered that in Colorado, from 2008 to 2013, it

    16 I filled more than 1.6 million orders, for tens of millions of controlled substances, but it

    17 I reported just 16 orders as suspicious, all from only a single consumer. Early_this year in 2017,

    18 I it was reported that McKesson agreed to pay $150 million to the government to settle certain

    19 opioid diversion claims that it allowed drug diversion at 12 distribution centers in 11 states.

    20               316. - In 2007, AmerisourceBergen lost its license to send controlled substances from a
    21 I distribution center amid allegations that it was not controlling shipments of prescription

    22 opioids to Internet pharmacies. Again in 2012, AmerisourceBergen was implicated for failing

    23 to protect against the diversion of particular controlled substances into non-medically

    24 necessary channels. It has been reported that the U.S. Department of Justice has subpoenaed

    25 AmerisourceBergen for documents in connection with a grand jury proceeding seeking

    26 information on the company's "program for controlling and monitoring diversion of controlled

    27 substances into channels other than for legitimate medical, scientific and industrial purposes."

    28               317. Although these Distributor Defendants have been penalized by law enforcement

              1159968.7/81650.01001                        100

          14809093
         Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 104 of 134
.




     1   authorities, these penalties have not changed their conduct. They pay fines as a cost of doing
     2   business in an iridustry which generates billions of dollars in revenue.
     3              L.       Local Prescriber Defendants Facilitated Widespread Opioid Diversion
     4                       1.        Defendants' Sales Representatives Were Required to Visit Local
    5                                  Prescribers
     6              318. The Manufacturer Defendants worked hand-in-hand with local prescribers in
     7   Prescott to establish the supply and demand of opioids that Defendants needed to meet their
     8   respective sales projections. As Defendant Purdue's internal board documents reveal, the
    9! Defendant Manufacturers impacted every state in the nation, particularly rural areas like

    10 Yavapai County and Prescott.

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22              319. Despite the fact that Defendant Purdue and three of its former executives
    23 pleaded guilty in 2007 to criminal charges that they misled regulators, doctors and patients

    24 about OxyContin's risk of addiction and potential for abuse81, Defendant Purdue continued to

    25 leverage and instruct its army of sales representatives to visit, persuade and deceive Plaintiff's

    26 local prescribers, just as Defendant had done in the past.

    27
         g   ' B. Meier, In Guilty Plea, OxyContin Maker to Pay $600 Million, The New York Times
    28 (May 10, 2007), https://www.nytimes.com/2007/05/10/business/l ldrug-web.html

               1159968.7/81650.01001                       101


         14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 105 of 134




 1

2
                                                The Saeklers Required Each Sales Rep to
 3                                                           Visit 7 Prescribers per Day
                                  7        ;—                                       —    —
4                              ~ s
                               ~                                              ~
                           LD~~        ;                              ~       I
 5                                ~         ~                     1
                           a                                                  ~
                                   4
 6
                          >       $                                                 !
 7                        p o
                            rs
 8
                                  U
 9                                                                                ^~        ti ry ti ti 3
                                       ~.o~o tio~o ~.~Ao tio^^ ~ma • ti            ,yo^ ~tio~ ~tio~ ,ti
                                                                                                      o~ "yo~ ,yo° ,y
                                                                                  ~oy ~a ~ ~o ~oa~ac P0
10                                                                        P
                                                ttGC) grnnliic bttsYd crti 1'ttrclire's dtitc.rtaat. f3tacrrd cloeunaetais
11

12              320. For example, over the arc of the opioid crisis, Defendant Purdue's sales
13   representatives visited several prescribers either located or treating patients in Prescott and
14   peddled various falsehoods about the risks and benefits of Defendants' opioids. Seeking to
15   distance their products from traditional stigmas against morphine and other dangerously
16   addictive opiates, the Defendant Manufacturers, including Defendant Purdue, as well as the
17   Individual Defendants maintained those risks and benefits could be managed through various
18   strategies, such as individualizing opioid doses and titration.
19

20
                  ■$57 rhillion                                       k*~~;~ attribu#ed to lower
                   dernand                                                          ~
21
                      n$21 miillion due to lower nurriber ofWs per script than assumed
22                        in budget;
                      u $i 1. million due 'ta lovirer everall script volume than budqeked.Ar#,
23                    b $26 million due to higher strengths sca ►p#s declining mc~re. rapid[jr
24
                         'than lawer strength scripts,
                  ii=urt:'.t riotes uri ii .+liile iclefui/i'in..z ti7c~..t~rcal~l~~lr:ta~lias~ e~r scrle.s in hrgltf°t` tic►se:s
25

26

27

28

         1159968.7/81650.01001                                                     102

     14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 106 of 134




 1                                       ......
                            , :..:.FL~     XIBILITY'
                                    .. :. .:...n:.-.:. .. i:7 titrat'ton                                     ;.:..:... . ..
                             ~ irtratetotheahpropriateql2hdose~~
 2
                                 — increase 15Xrto 56": of.the totai dadv dose
                                         ~=al rwed d{ct.r,~~                                                        -         Si3 mg

 3
                                                                                                                     i
                                                     '              70in_;
4i                                                                                         .~_ ._

 5                                                                                          O:.}'Cc;i3in' Fabi,t:yl2Ee duse


 6

 7                                                             1'itrdun rrpioid fo-,,o,. .. . , . _     .



 8
                                                          Individuaily tltrale Butrana t0 a do se ilsa: yrav+d~~s
                                                         odequateanatgesia and minimire5 aitversere8ttlons
 9                               .~.. efioiommtwaY o:rt.:.a i~b..- r~:nis.w*r n ec"..
                                 ~ .....

                                 ~
10

11
                                                                                                                    ~04M
12

13
                                         -~                                             .tpprqa~kp~tie~mmrye.~~meeen.,:him.r
                                                                                        io mi W4ou ro mMllo~
                                                                                        N ;er eeuY~0inn64aR9cir c~ar.~m.r. n" Hm_
14                                                                                                                           . .



15                     M.

16              321. Despite knowing that the risks and benefits of opioid addiction could not be
17 adequately managed through individualized doses, titration and other strategies, the Individual

18 Defendants nevertheless ordered their sales representatives to visit prescribers located in

19 Prescott—at least once per month—and convince these prescribers that such strategies would,

20 in fact, be successful in managing the risk of opioid addiction.

21              322.   Purdue's internal Board documents also show these representatives were
22 required to make similar visits thousands of times.

23

24

25

26

27

28

         1159968.7/81650.01001                                                            103

     14809093
         Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 107 of 134
.




     1                                                          The Saciclers Ratquired Saies Reps to
                                                                Visit Prescribers Thousands cf Times
     2
                                           a.po,aoo . ..             ..._          .........     .. .    ... .       i ..    ~    ____.        .....~...   i      _r_..___ ._. .......
                                                                                                                     I
                            ,              160.aG0 -                  --              -- ..._~,                                           ~-
     3                 ~
                       ~
                       ~. ~                a.~.~ - _- ------
     4                 _120.000
                       ~                                                                                                                                           ,
                       ~                                                                                                                                   ~
                         o
                                                                                                            ;
     5

                                             ~~
                                              .
     6

                        ~ ~                                                    ,                                 t
     7
                                                                                                                                                               ~.._F
                                                                               ti            ti         y'L      ~,~y            y,P
                                                  PRryO,tiOJryO,ti~ry~O~~o,y~~~, ~ry~,y~~~,;~.QRry;t ry~    ~OI       $~0~~~~cry~.
     8                                                                                                         D

                                                     ACid ,ex'rrp/xii:r lxrrscrd r~r:..l'r+rcfere='.r rixteinrx! t3c>cxrdrJ:rr.urrxe~its
     9


    10              323. Moreover, Internal e-mails between Purdue's executives further demonstrate
    11 I both the aggressiveness with which Purdue's owners (including Dr. Richard Sackler) directed I

    12 I I the company's sales force to manipulate •local prescribers through frequent visits, as well as

    13 II the company's dedication to protecting its owners from criminal and civil liability.

    14
                                To:           Gasdia,f3umet1(Russe47.Castiss~phamta.cornl
    15                          Frnm:         Ybetris[ein, 8ert
                                Sard:         Y;irus 811812011 7:47:14Fh4
                                Srbjecc Re: Fer:r3back trom Disirict Ma7aW Advisory CoUnci1-fYi
    16                          1. C7L - I WO hYr» yani auisad wnc=66 wkh me: we.apreeM RiUlaitl neada tn be mien and be tinonymaa

    17
                                f raen: :.          ._ . . ..
                                Ttl. '
                                     .~.:5::~:5 •
                                                ;.  .~i.
    18                          Sen}; 7e-.4 : ::n '~=. -        , >:152s711.
                                Sublecr                           fMx+7Mrk`                             Ft[AboryCburid-E1fI

    19                          h8()Lflti"tA JqrhfR..tKI fle 6a&f slu9tl dalitw:E;; ist RiChaKf 4k9eryft C~ftYd% ft35A. ; tWi@ him 1.8p4ite WAh yOUbltd
                        I       yau have coeceme. .he eaid he'd speak with you.

    20
                                Fratn; :?:::4.:=r, s•,r:.ic~qytU
    21                          Ta:(,. ....,.....   ....
                                Cc.

    22                          Sui~ur: ~<•.: =~~:t~a6k'frtqniAs#$t',1:#~a+t7~e: ::::;>:uy~unttf-FYI

                                T2L155,,
    23                                                          Wbo .ltk'CV'C itEts> ...... ; t* Cqr tXit` 7O 7,;y ts? Y-hr+ {it:'.ld W.I[Ct1 O`?<. ct:t:Ck
                                Ci.l•il;i' i~[,. '7tiCl: ;;~ YIECt,~'1;it7(~~=• ,:r; A. :7;. .75.. 71':4yi t.. ;li ,. . :.i~•f,.•r:ic:Y7ll!` t~it ... . . PF,
                                C'n^h               :;arl?!:"W~y 1Cl tmi ,                   ir, LbC:ttiglt!. p l ,., ... iv nt. itFi~ *1 :>7ilr? i~.
    24
                                                                                               1'urdric-, irusrnal err7rails
    25

    26              324. The Individual Defendants' scheme to flood Prescott with opioids was made all
    27 I the more successful by corrupt, local prescribers who were willing to prescribe opioids to

    28 I Plaintiff's residents in return for kickbacks and other forms of monetary gain. Dr. Douglas J.

             1159968.7/81650.01001                                                                                          104

         14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 108 of 134




     I Campbell, M.D., for example, facilitated Defendants' scheme by diverting massive amounts
     I of opioids into Prescott during the peak years of the opioid crisis (2009-2012). Indeed, Dr.
     I Campbell prescribed to just one of his Prescott patients 3,200 oxycodone doses/tablets and
     11,080 doses/tablets of hydromorphone—per month. Dr. Campbell prescribed these opioids to
     I this patient with full knowledge that the human body cannot process this much medication
     I and, eventually, would begin failing internally as a result of chronic overdose. On or about
     I October 29, 2012, that patient was found dead in his home at the age of 52. The Manufacturer
      Defendants continued to target Dr. Campbell and enable his dangerous prescribing practices,
 9    despite Dr. Campbell's manifest disregard for the concept of inedical necessity and the safety
10 of his patients. Indeed, it was Dr. Campbell's common practice to execute opioid contracts

11    with patients that, among other things, allowed Dr. Campbell to stop seeing patients who
12 refused his instructions to take the full, massive dosages of the opioids that Dr. Campbell

13 prescribed, even for patients who Dr. Campbell knew were addicted to opioids.

14               325. Dr. Douglas J. Campbell, M.D. facilitated Defendants' scheme by diverting
15 II massive amounts of opioids into Prescott during the peak years of the opioid crisis (2009-

16 2012). For example, Dr. Campbell prescribed to just one of his Prescott patients 3,200

17 oxycodone doses/tablets and 1,080 doses/tablets of hydromorphone—per month. Dr.

18 Campbell prescribed these opioids to this patient with full knowledge that the human body

19 cannot process this much medication and, eventually, would begin failing internally as a result

20 of chronic overdose. On or about October 29, 2012, that patient was found dead in his home

21    at the age of 52. The Manufacturer Defendants continued to target Dr. Campbell and enable
22 his dangerous prescribing practices, despite Dr. Campbell's manifest disregard for the concept

23 of inedical necessity and the safety of his patients. Indeed, it was Dr. Campbell's common

24 practice to execute opioid contracts with patients that, among other things, allowed Dr.

25 Campbell to stop seeing patients who refused his instructions to take the full, massive dosages

26 of the opioids that Dr. Campbell prescribed, even for patients who Dr. Campbell knew were

      addicted to opioids.
28               326. Another prescriber who operated in Prescott and helped facilitate the

          1159968.7/81650.01001                    105 -

      14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 109 of 134




 1   I Manufacturer Defendants scheme was Dr. Randy Joe Spicer, NMD, who was arrested on
 2   I suspicion of prescription drug fraud and sentenced to over 13 years in prison in June of 2013
 3   I Prior to his arrest, Dr. Spicer operated his own medical practice. Dr. Spicer's fraudulent
 4   I prescribing practices occurred concurrently with the rise, peak and fall of the opioid crisis in
 5   I Prescott, and included the illegal prescription and sale of Defendants' opioids. In 2012,
 6   I detectives with the Partners Against Narcotics Trafficking ("PANT") received information
 7   I regarding Dr. Spicer's prescribing practices that eventually led to his arrest. After Dr. Spicer
 8   was granted bail in connection with that arrest, an undercover detective with the Prescription
 9   Pill Task Force arranged to visit Dr. Spicer, claiming to be interested in (illegally) purchasing
10 narcotics from him. Despite the clear risk of having his bail revoked, Dr. Spicer agreed to

11   prescribe and sell to the undercover detective a large amount of narcotics. Dr. Spicer's bail
12 was then revoked, after which he both pled,guilty to Conspiracy to Commit Transportation of

13 a Dangerous Drug and was sentenced by the Yavapai County Superior Court to 13.5 years in

14 the Arizona Department of Corrections, where he remains today.

15              M.      Each of the Defendant's Misconduct Has Injured and Continues to Injure
16                      the City of Prescott and Its Citizens
17              327.   Defendants' predatory and willful misrepresentations in manufacturing,
18 I marketing and/or distributing opioids have imposed enormous tax-based economic damages

19 on Plaintiff. By falsely reassuring the medical community that patients would not become

20 addicted to Defendants' prescription opioid pain relievers, Defendants intentionally ushered in

21 an era of opioid overprescribing and misuse. As a direct and proximate result of the public

22 nuisance that Defendants created, Plaintiff has suffered damages in the form of increased tax

23 expenditures as well as tax revenue forgone.

24              328.   As the number of addicted persons in Plaintiff's city has grown over the course
25 I of the opioid epidemic, so too has the demand for both specialty treatment, hospital and

26 emergency services, as well as additional public safety services from the Prescott Police

27 Department and Prescott Fire Department. To meet this demand, Plaintiff has allocated and

28 continues to allocate increasingly large portions of its tax revenues to protect the health and

         1159968.7/81650.01001                       106

     14809093
             Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 110 of 134




              safety of its citizens against the public nuisance that Defendants created. These revenues
         2 l would not have been expended but for the opioid crisis that Defendants' willfully and

         II foreseeably caused in Arizona generally and Prescott specifically
         4              329.     Moreover, as Defendants' opioids continue to wreak havoc on Plaintiff's
         5 I community and incapacitate and/or kill Plaintiff's citizens, Plaintiff has also been deprived of
         6 I the benefits these citizens would have conferred to Plaintiff s community but for Defendants'
         7 I wrongful conduct. Plaintiff has lost both the productivity of Plaintiff's citizens who have been
         8 I hospitalized, incarcerated, killed or otherwise incapacitated by Defendants' opioids, including
 ~g
 w a    9 the property and/or sales taxes these citizens would have paid had Defendants' simply told the
 x~W    10    truth about the risks and benefits of their opioids.
 zz~
 ~u     li                       1.       Tax Revenue Expended—Healtheare-Related Costs
 0
        12              330. Drugs kill more Arizonans each year than motor vehicle accidents.82 According
& 13 I to the CDC, the number of drug-related deaths in Arizona is among the highest in the nation
 ~      14 and continues to increase each year.83 In 2010, for instance, 1,141 persons died in Arizona as
 O
 Qp     15 a direct consequence of drug use.84 That figure exceeds the number of deaths in Arizona from
 w
 ~      16 motor vehicle accidents (792) and firearms (931) in the same year. Moreover, in Arizona, the

        17 rate of drug-induced death (17.9 per 100,000 population) likewise exceeds the national rate

        18 (12.9 per 100,000 population).85

        19              33-1. Even within Arizona, the risk of drug-related death is particularly high in
        20 I Yavapai County, which the Office of National Drug Control Policy ("ONDCP") considers a

        21
             82 Executive Office of the President of the United States, Arizona Drug Control Update -
        22
             2010, p. 1 (2010), https://obamawhitehouse.archives.gov/sites/default/files/docs/state profile-
        23   arizona.pdf.
             83 CDC, National Center for Injury Prevention and Control — Division of Unintentional
        24   Injury Prevention, Drug Overdose Deaths: Number and Age-Adjusted Rates of Drug
        25   Overdose Deaths by State (2017),
             https://www.cdc.gov/drugoverdose/data/statedeaths.html.
        26   84 Executive of the Office of the President of the United States —Arizona Drug Control

        27   Update, pg. 1.
             gs Executive of the Office of the President of the United States —Arizona Drug Control
        28   Update, pg. 1.
                  1159968.7/81650.01001                     107

             14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 111 of 134




 1   I High Intensity Drug Tracking Area ("HIDTA").86
 2               332.   While Defendants' reaped billions of dollars in profits from their deceptive
 3    conduct, Plaintiff has suffered—and continues to suffer—irreparable damage in the form of
 4    increased healthcare-related costs, which Arizona law requires that Plaintiff pay to protect the
 5    health and safety of its citizenry. Plaintiff would not have incurred these costs had Defendants'
 6    not concealed the dangers (and misrepresented the benefits) of their opioids.
 7               333.   Specifically, each of the Defendants has directly and proximately caused
 8   I Plaintiff to divert precious tax dollars and local resources to address its citizens' ever-
 9   I increasing need for (a) specialty services—e.g., detoxification, residential, inpatient and
10 I outpatient methadone programs; (b) hospital and emergency medical services; and (c) foster

11 I care services.

12                                (a)   Treatment Admissions—Sober Living Homes
13               334.   Following the passage of the 2008 Mental Health Parity and Addiction Equity
14    Act as well as the Affordable Care Act in 2010, substance abuse treatment became an
15   "essential" health benefit, allowing millions of insured lives to access and finance through
16 their respective health insurance plans a wide range of substance abuse treatments, including

17 both traditional (and well-regulated) operations like half-way houses, standard living

18 accommodations and substance abuse treatment facilities, as well as untraditional—and

19 essentially unregulated—facilities like sober living homes.87 Similar changes were made at

20 the state level in 2010, which entitled persons covered under the Arizona Health Care Cost

21    Containment System ("AHCCCS")—including approximately 50,000 AHCCCS beneficiaries
22 living in Yavapai County88—to access "medically necessary" substance abuse treatment from

23
      86 Exec. Office of the Pres. of the U.S., Arizona Drug Control Update — 2010, p. 4(2010),
f►•L■ https://obamawhitehouse.archives.gov/sites/default/files/docs/state profile-arizona.pdf.
                                                                         —
 25 I 87 Letter to G. Dodaro fr. E Warren  (June 2, 2016),
      https://www.warren.senate.gov/files/documents/2016-6-
26 2 Letter_to GAO_on_sober living homes.pdf

27 g8 See AZAHCCS, AHCCS Population by County (Apr. 2019),
      https://www.azahcccs. gov/Resources/Downloads/PopulationStatistics/2019/Apr/Populatio
28 nb,yCountyReport.pdf

          1159968.7/81650.01001                      108

     114809093
           Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 112 of 134




           sober living homes and opioid treatment from Behavioral Health Out Patient Clinics.89
     Pa                335. These laws, however well intentioned, did not account for the relative dearth in
      3    I Arizona of licensing and standard of care regulations for sober living homes. At the time, the
      4    I sober living homes in Prescott fell into a"regulatory gap"—they were neither requir.ed to
      5    I register with the city, nor establish and implement training requirements for house managers
      6    I and operational plans for discharging patients from rehab.90 This regulatory gap made it
      7    I extraordinarily difficult for Plaintiff to ascertain, inter alia, the number of sober living homes
      8    I in Prescott, the types of recovery services they provided and the standards under which they
~g
wQ   9 operated.
xo
     10I               336. Before the Arizona legislature authorized Plaintiff to start filling certain aspects
 ~
zz
~"   11    I of that regulatory gap in 2016, Plaintiff had already been listed by recovery-related news
~    12 websites as one of "The 10 Best Sober Living Cities" in the nation.91 Further, with an

     13    estimated 2,000 recovering addicts living in approximately 200 sober living homes as of
~    14 January 2017, Prescott had already expended substantial portions of its tax revenues to address
O
p
w
     15 its citizens' concerns that these unlicensed facilities were leading to substantial increases in

~    16 drug diversion, property crimes, noise and traffic, among other public nuisances.92

     17                337. While Plaintiff's enforcement activities regarding sober living licensing and
     18 I standards of care have successfully reduced the number of these facilities to approximately 30

     19
            89   Medicaid State Plan Amendment, Attachment 3.1-A, p. 9(b)-(9)0) (effective July l,
     20 2010),

     21    httns://archive.azahcccs. eov/archive/Resources/Governmental%20Oversiaht/State%20Plan
           %20Amendments/201 0/SPA10-009Approval.pdf
     22    90 T. Boyle, Hundreds of sober living homes in Prescott face new rules, Arizona Capitol
     23    Times (Jan. 3, 2017), https://azcapitoltimes.com/news/2017/O1/03/hundreds-of-sober-
           living-homes-in-prescott-face-new-rules/
     24    91 M. Wilkerson, The 10 Best Sober Living Cities, TheFix.com (May 10, 2012),
     25                                                        -c
           https://www.thefix.com/content/10-best-sober-livin ~ies.
           9' T. Boyle, Hundreds of sober living homes in Prescott face new rules, Arizona Capitol
     26    Times (Jan. 3, 2017), https://azcapitoltimes.com/news/2017/O1/03/hundreds-of-sober-
     27    living-homes-in-prescott-face-new-rules/

     28

                  1159968.7/81650.01001


            14809093
          Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 113 of 134




~    1 I as of early 201793, Plaintiff has not recovered the substantial expenditures it was required to
    2 I allocate to protect its citizens from the drug diversion, property crimes, noise, traffic and other
     3    I aspects of the public nuisance that Defendants willfully introduced and continue to sustain in
     4    I the City of Prescott.
     5                                  (b) Emergency Medical Treatment—Opioid-Related
     A                                      Emergencies
     71               338. The number of opioid-related encounters in Arizona hospitals increased from
          120,365 in 2009 to 51,473 in 2016—an increase of roughly 153%.94 Opioids have a significant
           impact upon Arizona's medical care system due to the volume of encounters involving
           opioids, and the costs of these encounters. While the full economic burden of opioids upon
           the healthcare system is difficult to precisely calculate, a reasonable measure may be derived
           using hospital reported charges adjusted using national cost to charges ratios provided by'the
           Department of Health and Human Services. Using this approach, the cost of all `opioid-
           related' encounters in Arizona from 2009-2015 increased by 125% and—in 2016—equaled
           $341,457.011.95 The average cost per opioid-related unique encounter is $8,241.96
                      339. On information and belief, the incidence of opioid-related hospitalizations in
          I Prescott—which can be tracked by various medical billing and documentation codes, such as
           the Healthcare Common Procedure Coding System ("HCPCS") and the American Medical
    19 Association's Current Procedural Terminology (CPT), including National Drug Codes
    20 (NDCs) and International Classification of Diseases ("ICD") codes—similarly increased
    21 during the relevant period. On information and belief, the substantial increases to the cost of
    22 treating opioid-related conditions have caused at least two general acute hospitals located in
    23
           93
          Id.
    24
       9' Arizona Department of Health Services, 2016 Arizona Opioid Report, p. 5-6 (2016),
    25 httns://www.azdhs.v-ov/documents/audiences/clinicians/clinical-~zuidelines-
       recommendations/pres crib ing_gui del ines/arizona-opioid-report.pdf
    26
       95 Arizona Department of Health Services, 2016 Arizona Opioid Report, p. 5(2016),
    27 https://www.azdhs.gov/documents/audiences/clinicians/clinical-guidelines-
       recommendations/prescribing-guidelines/arizona-opioid-report.pdf
    28

                1159968.7/81650.01001                     110
           14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 114 of 134




      Prescott have suffered—VA Medical Center and Yavapai Regional Medical Center—both of
 2   11 which are located in Prescott.97
 3               340. As the number of opioid-related hospital encounters in Prescott has ballooned,
 4   I I the costs of treatment and supplies have also increased by at least 125% .98 This increase has
 5   I I strained—and continues to strain—Plaintiff's General Fund, which provides the Prescott Fire
 6   I I Department with the financial resources it needs to respond appropriately to an increasingly
 7   I I large demand for opioid-related emergency medical services in Prescott. In the past two years
 8   I I alone, for example, Plaintiff has allocated over $30,000,000 from the General Fund to finance
 9    the operation of the Prescott Fire Department, which has experienced increased call volume
10 over.the arc of.the opioid epidemic in Prescott-7,500 service calls in 2009, 8,500 in 2011 and

11    8,619 in 2018.99
12               341. While the demand for the Prescott Fire Department has increased with the city's
13 general population, the number of fire department full-time equivalent ("FTE") employees has

14 decreased from 131 in 2009 to 83 in 2018.101 Further, the number of available fire stations

15 and fire engines available to the Prescott Fire Department has remained unchanged for the past

16 five years. Thus, each FTE is now responsible for providing life-saving services to a greater

17 II proportion of Plaintiff's citizens.'o'

18               342. At the same time, the costs of providing emergency medical services in opioid
19 11 emergencies have likewise increased, as these patients tend to suffer from serious airway

20 issues that require complex—and expensive—Advanced Life Support ("ALS") services,

21
      96 Id., supra, n. 216 at p. 6.
22
      97 City of Prescott, Comprehensive Annual Financial Report, p. 9(June 30, 2018),
23    http://www.prescott-az.gov/wp-content/uploads/2018/1 I /CAFR-2018-Web.pdf
24    98 Arizona Department of Health Services, 2016 Arizona Opioid Report, p. 5-6 (2016),
      https://www.azdhs.p-ov/documents/audiences/clinicians/clinical-guidelines-
25    recommendations/prescribing- gui delines/arizona-opioid-report.pdf
26    99 City of Prescott, Comprehensive Annual Financial Report, p. 134 (June 30, 2018),
      http://www.prescott-az.gov/wp-content/pploads/2018/1 I /CAFR-2018-Web.pdf
27    100 Id.

28    101 Id.

          1159968.7/81650.01001


      14809093
            Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 115 of 134




        11 I including multiple doses of naloxone titrated specifically to the treatment needs of each

        2 I patient.102 Generally, the Prescott Fire Department's paramedics (which respond to opioid

        3 I emergencies in three-person crews), begin furnishing ALS services from the moment they

        4 I arrive on scene and continue providing them until the patient's care can be transferred to a

        5I I clinician at the receiving health facility. This process can take hours, particularly where the
          I
        6 I receiving facility is, itself, overwhelmed, requiring Prescott Fire Department employees to

        7 I work overtime in order to protect the people of Prescott.

        8                               (c)   Foster Care Placement
wc 9          343. Defendants' actions that fueled the opioid crisis have also devastated many
x~~ 10 I American families, and the child welfare system has felt the effects. Between 2010 and 2012,
zz~
~U     11   after more than a decade of sustained declines in the national foster care caseload, the number
~      12 of children entering foster care started to rise just as opioid deaths began to spike.103 Today,

I~     13 more than 258,000 children are in the foster care system nationwide, nearly 18,000 of which

~      14 are right here in Arizona.'o4
O
pw     15              344. Arizona's foster-care system is designed to protect children from abuse and
~      16 I neglect, removing children from their homes if they face an "unreasonable risk of harm."' o5

       17 The Arizona Department of Child Safety ("ADCS") defines "unreasonable risk of harm" to

       18
            102 Arizona Department of Health Services, Opioid Statistics, p. 5(2016),
       19 httbs://www.azdhs. aov/documents/prevention/womens-childrens-health/iniur

       20 prevention/opioid-prev ention/opioid-stats.pdf
          l03 Laura Radel, Substance Use, the Opioid Epidemic, and the Child Welfare System: Key
       21
          Findings from a Mixed Methods Study, U.S. Dept. of Health and Human Services, p. 2
       22 (Mar. 7, 2018),
          https://aspe.hhs.gov/system/files/pdf/258836/SubstanceUseChildWelfareOverview.pdf
       23 '04 Mary Jo Pitzl, `Biggest challenge, biggest opportunity': DCS aims to keep more kids at

       24 home, THE ARIZONA REPUBLIC (Feb. 4, 2018),
            https ://www. azcentral. com/story/news/local/arizona-investi gations/2018/02/04/child-
       25 welfare-agency-policy-aims-clearly-define-when-safe-leave-kids-home/881208001/

       26 los Bob Ortega, A Horrifying Journey through Arizona foster care, and why we don't
          know how many more children may be abused, THE ARIZONA REPUBLIC (June 4, 2017),
       27 httns://www.azcentral. com/storv/news/local/arizona-investi2ations/2017/06/04/arizona-
            foster-care-child-abuse/36283 6001 /
       28

                1159968.7/81650.01001                       112

            14809093
            Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 116 of 134




                mean that "the totality of the circumstances specific to the incident, the behavior and/or action
            I
       2 I or inaction of the parent, guardian or custodian placed the child at a level of risk of harm to
        3   I which a reasonable (ordinarily cautious) parent, guardian or custodian would not have
        4   I subjected the child."lo6 ADCS has characterized the increase in opioid-related cases in
        5   I emergency departments as "alarming," and the Arizona Substance Abuse Partnership
        6   I("ASAP") has likewise recognized the importance of removing a child living in home in.
        7   I which opioid abuse is occurring.
       8'                  345. The number of Arizona children that are removed from their homes by the state
~s
wQ     9 I foster care system—i.e., the "Removal Rate"—is about three-times higher than the national
x~
 ~~    10 average.107 Moreover, from 2013 to 2016, the Removal Rate increased by roughly 30
 ~
C7 W

zZ
~~     11       percent108—well outside the normal range, even for states hit hardest by the opioid
0
       12 I epidemic,109 and after factoring in Arizona's high childhood poverty rate."o As a result,
       13 Arizona child welfare agencies and their community partners are struggling to meet families'
~
O      14
          106 Department of Economic Security—Division of Children Youth and Families, Child
~      15 and Family Services: Annual Progress Report 2012, State ofArizona, p. 225 (June, 2012),
w
F      16 https:Hdcs.az.gov/file/5405/download?token=lZRcWAmV
          1°7 B. Ortega, Arizona's DCS: Why are kids taken away? Too often the answer is
       17 unknown, THE ARIZONA REPUBLIC (Mar. 14, 2017),
       18 https://www.azcentral.com/story/news/local/arizona-investigations/2017/O 1 /22/arizona-
          department-child-safety-why-kids-taken-away-too-often-answer-unknown/96539080/ ; see
       19 also L. Radel, supra, Note 16 at p. 8("Child welfare caseloads nationally increased by 10
          percent between fiscal years 2012 and 2016.")
       20
          108 Nicole Carrol, Arizona child welfare: There are some issues we just won't let go, THE
       21 ARIZONA REPUBLIC (Aug. 28, 2016), https://www.azcentral.com/story/news/local/arizona-
          investigations/2016/08/28/arizona-child-welfare-there-some-issues-we-iust-wont-let-
       22
                go/89313770/.
       23 l09 E. Birnbaum, Opioid crisis sending thousands of children into foster care, THE HILL
          (June 20, 2018), https://thehill.com/policy/healthcare/393129-opioid-crisis-sending-
       24
          thousands-of-children-into-foster-care
       25 ] lo Emily Bregel, Despite state progress in Arizona, `a lot of desperation, isolation',
          ARIZONA DAILY STAR (Mar. 9, 2018), https://tucson.com/news/local/despite-state-
       26
          pro>;ress-in-arizona-a-lot-of-desperation-isolation/article fb7af064-224b-11e8-a96b-
       27 fbbdaba17d9c.html
       28

                    1159968.7/81650.01001                      113
                14809093
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 117 of 134




 1 I needs, including in Prescottl l l, with many counties experiencing at least a 50% increase in

 2,I their respective caseloads and local agencies reporting family members across multiple

 3.I generations are more frequently becoming addicted to, or dying from, opioids.l 12

 41              346.   Consistent with the above, in March of 2018 the U.S. Department of Health and
 5'. Human Services ("DHHS") confirmed that "the high levels of opioid sales and drug overdose

 6 deaths spreading across the nation in recent years raise the concern that additional counties

 7    may experience increased child welfare caseloads in the coming years."13 DHHS reported
 8    that, while drug-related hospitalization rates vary widely between substances such as opioids,
 9         ulants.and hallucinogens, the opposite is true with respect to foster care, such that "a 10
10 I percent increase in hospitalizations due to any of these substance types corresponded with

11 I approximately a 2 percent increase in foster care entry rates.7114

12               347.   To address the demand for foster care services in Prescott resulting from the
13 opioid epidemic, Plaintiff funds the Prescott Police Department Victim Services Unit

14 ("VSU"), which provides a variety of services including responding to reports of neglect,

15 removing children from unreasonable dangerous homes and providing resource and referral

16 information, community legal services, custodial advice and/or counseling to individuals

17 whose opioid addiction and lack of family support have rendered them unfit to care for their

18 children. 115

19                      2.        Tax Revenue Exp ended—C rim e-Related Costs
20               348.   In addition to imposing on Plaintiff significantly higher healthcare-related costs,
21 I Defendants' scheme has spread thin Plaintiff's resources by causing a sharp uptick in criminal

22 I justice costs, including those associated with opioid-related arrests, investigations and other

23 I local police programs. The funds necessary to maintain the day-to-day operating expenses

24
   111 See L. Radel, supra, Note 16 at p. 1.
25 112
       See L. Radel, supra, Note 16 at p. 4.
26 113 See L. Radel, supra, Note 16 at p. 8-9.
   114 See L. Radel, supra, Note 16 at p. 4-5.
27
   115 Prescott-AZ.gov, Child Abuse — City of Prescott Police Department Victim Services,
28 (Apr. 2018), http://www.prescott-az.~p-content/uploads/2018/04/Child-Abuse.pdf
                                         o
          1159968.7/81650.01001                         114

      14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 118 of 134




 1I l   and equipment for these programs come from Plaintiff's general revenues, including
 2   I Plaintiff s revenues from Plaintiff's privilege (sales) taxes and property taxes.' 16
 3                 349.   Because Plaintiff finances the operation of the Prescott Police Department
 4   I through the city's General Fund, the increased burden on the Prescott Police Department
 5   I resulting from Defendants' misconduct has likewise damaged Plaintiff. Over the past two
 6   I years alone, the Prescott Police Department's operating expenditures—which equaled $41
 7   I million—were consistently and significantly higher than any other city department's
 8      expenditures during this period.17 Moreover, Plaintiff s police and court expenditures for
 9      2018 exceeded those in 2017 by $7.1 million, including increased expenditures to fund opioid-
10 related arrests, investigations, pension contributions and other community services.18

11                                  (a)   Arrests and Investigations to Protect Public Health and
12                                        Safety
13                 350.   The effects of Defendants' deceptive marketing and distribution scheme has
14 I further impacted Plaintiff by creating various public nuisances—including public health and

15 safety hazards—which Plaintiff is obligated to abate. Plaintiff has dedicated substantial tax

16 dollars to maintain the public safety of places, such as city parks, schools and public lands,

17 where patients-turned-addicts attempt to congregate. Plaintiff has also dedicated significant

18 funds to enable the Prescott Police Department to mitigate the increase in drug and property

19 crimes committed by opioid addicts who are both actively looking to feed their addictions, as

20 well as suffering from serious medical conditions associated with the spread opioid abuse,

21      such as Hepatitis B and C, HIV, sexually transmitted diseases and methicillin-resistant
22 staphylococcus aureus ("MRSA"), among other conditions.

23                 351.   From 2000 to 2018, there were at least 350 recorded opioid overdose cases in
24
        116 City of Prescott, Comprehensive Annual Financial Report, p. 17, 27 (June 30, 2018),
25 http://www.prescott-az.gov/wp-content/uploads/2018/11/CAFR-2018-Web.pdf

26 117 City of Prescott, Comprehensive Annual Financial Report, p. 9(June 30, 2018),
        http://www.prescott-az.gov/wp-content/uploads/2018/05/FY19-Budget-Book Council-
27 Workshop.pdf

28 118 Id. , at p. 18.

            1159968.7/81650.01001                       115

        14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 119 of 134




 1   I Prescott, each of which required the dedicated time of several police officers to perform
 2   various tasks, including—but not limited to—investigations, arrests, bookings, report writing,
 3   evidence impounding, scene security and follow up time. During the same time period, the
4    Prescott Police Department made over 8,000 arrests for drug-related charges, including for
 5   possession and/or sale of opioids and opioid-related paraphernalia.
 6               352.    In abating the opioid nuisance to protect the health and safety of citizens of
 7   Prescott, Plaintiff has suffered pecuniary damages, proximately caused by Defendants'
 8   misrepresentations and omissions of material fact.
 9

10                                 (b) Community Services—Police Department Victim Services
11                                       Unit
12               353.    Plaintiff also dedicates significant portions of its general revenues to enable the
13 Prescott Police Department to protect the health and safety of its citizens, including through

14 the VSU. The VSU can provide services to victims of crime inclusive of intimate partner and

15 domestic violence, sexual assault and child abuse. Prescott also provides victims' advocates,
                        .,
16 who work closely with the Investigations Section to ensure communication is ongoing, which

17 helps ensure victims are able to navigate the criminal justice system with greater

18 understanding and clarity. 119

19               354.    In addition, Plaintiff's victim advocates work with victims of crime helping
20 connect them with community resources for shelter, food, clothing, etc., assisting in

21    navigating the criminal justice system, and ensuring their rights as a victim are being
22 honored. These advocates can act as a liaison between the victim and various agencies

23 involved, not only keeping the victim informed, but giving them a voice. Specific examples

24 of the services provided by the VSU include:

25                       • Information and Community Resource Referrals;
26                       • Assistance with orders of protection and injunctions against harassment;
27
      19 Prescott-AZ.gov,          Victim Assistance, http://www.prescott-az.gov/services-
28 safety/police/victim-resources.

          i 159968.7/81650.01001                         116


      14809093
       Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 120 of 134




 1                           • Safety planning;
 2                           • Emotional support;
 3                           • Case updates;
                             • Court accompaniment for criminal matters; and
                             • Victim rights information.
                   355.      As the utilization of the VSU by Prescott's citizens has increased over the years
       I of the opioid crisis, so too have Plaintiff's allocations to maintain these important public
 8     I programs and maintain the health and safety of Plaintiff's citizens.
 9                           3.        Tax Revenue Foregone
10                 356.      Tax revenue forgone is a consequence of incapacitation. The principal events
11     associated with incapacitation include specialty treatment, hospitalization and death. As a
12 result of such incapacitation, the citizens of Prescott who became addicted to Defendants'

13 opioids are unable to work or contribute to Prescott's financial health through sales, property

14 and other taxes.

15                 357.      Leading up to and following the peak years of the opioid crisis (2008-2015),
16 Plaintiff's total tax revenue per capita fell each and every year.120 Over the same period,

17 Plaintiff's general property taxes decreased from roughly $3.15 million in 2009 to about $1.6

18 million in 2015.121 As set forth below, Defendants' willful, dishonest scheme made it much

19 more difficult—and significantly more expensive—for Plaintiff to ameliorate its tax-related

20 damages associated with the incapacitation of both its citizens and others who either died in

21      Prescott, or were incapacitated in Prescott due to specialty treatment and/or hospital services.
0#14                                   (a)   Specialty Treatment
23                 358.      Unlike traditional tourists who have historically visited Prescott and contributed
24 to its economy, the opioid addicts from across the country who are flocking to Prescott in

25 search of sober living and other behavioral health services, draw on Plaintiff s public services

26
        lzo See City of Prescott, Comprehensive Annual Financial Report, p. 131 (June 30, 2018),
27 http://www.prescott-az.gov/wp-content/uploads/2018/11/CAFR-2018-Web.pdf

28      121   Id., p. 121.

              I 159968.7/81650.01001                         117

        14809093
             Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 121 of 134




             without contributing to Plaintiff s community. These individuals have become incapacitated
         2 Iby their addictions and, instead of working, struggle to function and resist relapse. But

         3 I because the managers of sober living facilities in Prescott are often addicts themselves (many
         4 I of whom actually attended the same rehab program and lived in the same sober-living home
         5 I they now manage), patients suffering from opioid addiction who flock to Prescott do not find
         6 I the recovery they seek.
         7              359.   The lost tax revenue attributable to these patients is especially significant for
         8 I Plaintiff, as the vast majority of such patients would—but for their addiction—be productive

~g
wQ      9 members of Plaintiff's community. Indeed, according to a 2016 report published by the
x~~     10 l Arizona Health Care Cost Containment System's Division of Health Care Management,
~ VI


zZ  ~

~~      11   91.2% of treatment members were adults, with 77.5% of treatment members in their prime
C)
        12 working years (25-64).122

& 13                    360.   Despite the fact that Plaintiff has successfully initiated and continues to enforce
~       14 I various licensing and standard of care requirements for sober living homes in Prescott, the
O
0w      15 opioid epidemic and public nuisance that resulted from Defendants' deceptive strategy

~       16 continues to frustrate Plaintiff s ability to recover from the crisis. For instance, the percent of

        17 patients receiving referrals by hospitals to behavioral health or substance abuse treatment

        18 services after an overdose has increased from 45% in June 2017 to a high of 82% in

        19 November 2018.113

        20                               (b)   Hospitalization
        21              361.   Patients who are hospitalized in connection with opioid-related emergencies are
        22 I likewise unable to contribute to Prescott's financial health with their labor or through the

        23 payment of taxes. Indeed, in 2018 the Arizona Department of Public Health reported that 97%

        24
             122 AHCCCS—Division of Health Care Management, Annual Report on Substance Abuse
        25 Treatment Programs: State Fiscal Year 2016, p. 1, 3(Dec. 31, 2016),

        26 httns://www.azahcccs. aov/shared/DownloadslReportin~--/AHCCCSDrup-AbuseTreatmentPr
             ojzramsReport 36-2023.pdf
        27 123 AZDHS, Opioid Response Summary: January 1, 2018-December 31, 2018, p. 7(2018),

        28 https://www.azdhs.gov/documents/prevention/womens-childrens-health/inj ury-

                 1159968.7/81650.01001                           118

             14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 122 of 134




 1   I of patients suffering from an opioid-related emergency survived the immediate pre-hospital
2    I event.124 Moreover, according to a 2018 report published by DHHS, opioid-related hospital
 3   I stays were consistently longer than those attributable to both hallucinogens and stimulants,
4    I including cocaine and methamphetamine. lZ5 Longer hospital stays are usually more expensive
 5   I and lead to larger losses of productivity for the hospitalized patient.
 6                362.     Even if patients survive the immediate pre-hospital event and are successfully
 7   I stabilized at, and discharged from, the treating hospital, these patients are frequently referred
8' to specialty treatment facilities in Prescott and continue to be incapacitated by their addictions.

9                                    (e)   Death
10                363.     According to government estimates, some 50,000 Americans died from an
11 I opioid overdose in 2016—i.e., 137 people per day, and roughly one person every 12 minutes.

12    126    The emotional devastation caused by Defendants' despicable actions is impossible to
13 quantify; however, ~as described above, the purely economic consequences of the opioid

14 epidemic can and have been successfully tracked in terms of lives, lost productivity,

15 healthcare, criminal justice and other costs. Accordingly, in 2017 President Donald Trump's

16 Council of Economic Advisers estimated that the economic consequences to the nation of the

17 opioid drug epidemic cost the United States $504 billion in 2015 alone, prompting the

18 President to declare the opioid crisis a nationwide public health emergency.

19                364.     Plaintiff has been hit even harder by the opioid crisis. In the past decade, 5,932
20 I I Arizonans died from opioid-induced causes, with Yavapai County "ha[ving] the highest

21    number of possible overdoses reported out of all rural counties" from 2017-2018.127 In 2017,
22

23 prevention/opioid-prev ention/opioid-response-report-2018.pdf
      124
            Id.
24 125
       See L. Radel, supra, Note 16 at p. 4.
25 126 Money.com, Here's What I Would Cost to Fix the Opioid Crisis, According to S Experts
   (Nov. 27, 2017), http://money.com/money/5032445/cost-fix-opioid-crisis/.
26
   127 Arizona Department of Health Services, Arizona Opioid Emergency Response, p. 2, 22
27 (2018), https://www.azdhs.gov/documents/prevention/womens-childrens-health/injury-
   prevention/opioid-prevention/2017-opioid-emerg_ency-response-report.pdf
28

            I 159968.7/81650.01001                         119

      14809093
                Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 123 of 134




         1 1 50% of the accidental overdose cases that were completely reviewed by the Yavapai County

         2 I Overdose Fatality Review Board occurred in Prescott.128

         3                  365. The opioid crisis has been particularly devastating to Prescott's ability to
         4 I generate tax revenue, as from 2006 to 2016 more opioid-related deaths occurred in Arizona for

         5 I people in their economic primes—i.e., ages 45-54—than for any other age group.129 Plaintiff

         6 I has suffered—and continues to suffer—from this deleterious trend, as the number of overdose

         7 I deaths in Prescott has increased from just one death in 2001, to a staggering 51 deaths in 2018.

         8      V.          CAUSES OF ACTION
~g
w<       9                                      ..    FIRST CAUSE OF ACTION
x~                                                        PUBLIC NUISANCE
C7 ~~
~Z
        10
    ~
        11                                   Violations of Arizona Revised Statutes § 13-2917
~       12                                              (Against All Defendants)
I~      13 I,               366.   A.R.S. § 13-2917(A)(1) provides that "[i]t is a public nuisance" for anything
~
O
        14      I"[t]o be injurious to health, indecent, offensive to the senses or an obstruction to the free use

0
w
        15      I of property that interferes with the comfortable enjoyment of life or property by an entire
~       16      I community or neighborhood or by a considerable number of persons."
        17                  367.   A.R.S. § 13-2917(A) notes that a public nuisance is "no less a nuisance because
        18      I the extent of the annoyance or damage inflicted is unequal."
        19                  368.   Prescott brings this action under A.R.S. § 13-2917(C) to abate, enjoin, and
        20      I prevent the public nuisance created by the Defendants.
        21                  369.   Each Defendant, acting individually and in concert, has created or assisted in the
        22
                128 Yavapai County Overdose Fatality Review Board, Accidental Overdose Death Cases
        23
                Reviewed for 2017 (July 2018), http://matforce.org/Portals/O/OFRB%2OReport-
        24      %20July%202018.pd
                '29 Arizona Department of Health Services, 2016 Arizona Opioid Report, p. 2(2016),
        25      https://www.azdhs.gov/documents/audiences/clinicians/clinical-guidelines-
        26      recommendations/prescribing-guidelines/arizona-opioid-report.pdf ("By age, opioid death
                rates rise beginning in the late teens until they peak at age 45-54."); see also Yavapai
        27      County Overdose Fatality Review Board, Accidental Overdose Death Cases Reviewed for
                2017 (July 2018), http://matforce.org/Portals/0/OFRB%20Report-%20July%202018.pdf
        28

                     1159968.7/81650.01001                         120

                 14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 124 of 134




 1   I creation of a condition that is injurious to the health and interferes with the comfortable
 2   enj oyment of life and property of entire communities or neighborhoods or of any considerable
 3   number of persons in the Prescott in violation of A.R.S. § 13-2917.
 4              370.   The public nuisance is substantial and unreasonable. Defendants' actions caused
 5   and continue to cause the public health epidemic described above in the Prescott, and that
 6   harm outweighs any offsetting benefit.
 7              371.   Defendants knew and should have known that their promotion, distribution, and
 8   prescribing of opioids was false and misleading and that their deceptive marketing scheme and
 9   other unlawful, unfair, and fraudulent actions would create or assist in the creation of the
10 public nuisance — i.e., the opioid epidemic.

11              372.   Defendants' actions were, at the very least, a substantial factor in opioids
12 becoming widely available and widely used. Defendants' actions were, at the very least, a

13 substantial factor in deceiving doctors and patients about the risks arid benefits of opioids for

14 the treatment of chronic pain. Without Defendants' actions, opioid use, misuse, abuse, and

15 addiction would not have become so widespread, and the opioid epidemic that now exists

16 would have been averted or much less severe.

17              373.    The public nuisance — i.e., the opioid epidemic — created, perpetuated, and
18 maintained by Defendants can be abated and further recurrence of such harm and

19 inconvenience can be abated.

20              374.    Pursuant to A.R.S. § 13-2917(C), Prescott requests an order providing for
21 abatement of the public nuisance that Defendants created or assisted in the creation of, and

22 enjoining Defendants from future violations A.R.S. § 13-2917.

23                                    SECOND CAUSE OF ACTION
24                                            NEGLIGENCE
25                                ~       (Against All Defendants)
26              375.    Prescott re-alleges and incorporates by reference each of the allegations
27

28 I(average age of decedent was 33 years old).

         1159968.7/81650.01001                       121

     14809093
r
          Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 125 of 134




     ll I contained in the preceding paragraphs of this Complaint as though fully alleged in this Cause

     2    I of Action.
     3                376.   Under Arizona law, a cause of action arises for negligence when a defendant
     4    owes a duty to a plaintiff and breaches that duty, and proximately causes the resulting injury.
     5                377.   Each Defendant owed a duty of care to Prescott, including but not limited to
     6    taking reasonable steps to prevent the misuse, abuse, and over-prescription of opioids.
     7                378.   In violation of this duty, Defendants failed to take reasonable steps to prevent
     8    the misuse; abuse, and over-prescription of opioids by mispresenting the risks and benefits
     9II associated with opioids and by distributing and prescribing dangerous quantities of opioids.

    10                379.   As set forth, the Manufacturer Defendants' misrepresentations include falsely
    11     claiming that the risk of opioid addiction was low, falsely instructing doctors and patients that
    12 prescribing more opioids was appropriate when patients presented symptoms of addiction,

    13 falsely claiming that risk-mitigation strategies could safely address concerns about addiction,

    14 falsely claiming that doctors and patients could increase opioid doses without added risk, .and

    15 falsely claiming that long-term opioid use could actually restore function and improve a

    16 patient's quality of life. Each of these misrepresentations made by Defendants violated the

    17 duty of care.fo Prescott.

    18                380.    The Distributor Defendants knew of the serious problem posed by prescription
    19 opioid diversion and were under a legal obligation to take reasonable steps to prevent

    20 diversion.

    21                381.   The Distributor Defendants negligently distributed enormous quantities ofpotent
    22,    opioids and failed to report such distributions. Distributor Defendants violated their duty of
    23 care by moving these dangerous products into Prescott in such quantities, facilitating misuse

    24 and abuse of opioids.

    25                382.   The Prescriber Defendants negligently over-prescribed potent opioids to
    26 patients. Prescriber Defendants violated their duty of care by overprescribing opioids to

    27 vulnerable patients, facilitating misuse and abuse of opioids.

    28                383.   Plaintiff is not asserting a cause of action under the federal Controlled

               1159968.7/81650.01001                        122

           14809093
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 126 of 134




 1    Substances Act or other federal controlled substances laws cited above. `
 2               384.   Defendants are guilty of negligence per se in that the Defendants violated
 3    applicable Arizona laws, statutes, and regulations, in the manner in which they advertised,
 4    marketed, sold, and distributed opioid products. Plaintiff is a member of the class meant to be
 5    protected by the laws, statutes, and regulations which Defendants violated, and Plaintiff s
 6    injuries were caused by the violations.
 7               385.   As a direct and proximate cause of Defendants' unreasonable and negligent
 8    conduct, Prescott has suffered and will continue to suffer harm, and is entitled to damages in
 9    an amount to be determined at trial.
10                                      THIRD CAUSE OF ACTION
                                           NEGLIGENCE PER SE
12                                         (Against All Defendants)
13               386.   Prescott re-alleges and incorporates by reference each of the allegations
14,   contained in.the preceding paragraphs of this Complaint as though fully alleged in this Cause
15    of Action.
16               387.   Defendants' actions violate Arizona statutes designed to protect the public from
17 harm. In particular, Defendants' actions violate the Uniform Controlled Substances Act,

18 A.R.S. § 36-2501 et seq. (the "CSA") and Arizona requirements regarding the dispensing of

19 medication.

20               388.   A.R.S. § 36-2523 requires all registrants — which includes manufacturers and
21    distributors — under the CSA to maintain records in accordance with Arizona's regulations on
22 the dispensing of inedication.

23               389.   A.R.S. § 36-2524 states that certain controlled substances shall be distributed by
24 a registrant to another registrant only pursuant to an authorized order form.

25               390.   A.R.S. § 36-2531(A)(3) prohibits and makes it unlawful for any person to
26 intentionally or knowingly refuse or fail to make, keep or furnish any record, notification,

27 order form, statement, invoice, or information required under the CSA.

28               391.   A.R.S. § 36-2531(A)(6) prohibits and makes it unlawful for any person to

          1159968.7/81650.01001                         123

      14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 127 of 134




 1   intentionally or knowingly sell, buy, exchange or give away any preparation subject to the
 2   CSA, unless the preparation is used for a legitimate medical purpose and in compliance with
 3   I the CSA.
 4              392.   A.R.S. § 36-2531(C)(1) prohibits and makes it unlawful for any person
 5. intentionally or knowingly to distribute as a registrant certain controlled substances, except

 6   pursuant to an order form in accordance with the CSA.
 7              393.   A.R.S. § 36-2531(2) prohibits and makes it unlawful for any person intentionally
 8   or knowingly to furnish false or fraudulent material information in, or omit any material
 9   information from, any application, report or other document required to be kept or filed under
10 the CSA or any record required to be kept by the CSA.

11              394.   A.R.S. § 36-2531(E) states that a person shall not provide a false prescription for
12 a controlled substance or knowingly or intentionally acquire or, obtain possession of a

13 controlled substance by means of forgery, fraud, deception or subterfuge, including the

14 forgery or falsification of a prescription or the nondisclosure of a material fact.

15              395.   A.R.S. Title 32, Chapter 18 governs the Arizona Board of Pharmacy and
16 statutory requirements for dispensing inedication.

17              396.   A.R.S. § 32-1964(A) states that "[e]very proprietor, manager or pharmacist in
18 charge of a pharmacy shall keep in the pharmacy a book or file in which that person places the

19 original of every prescription order of drugs, devices or replacement soft contact lenses that

20 compounded or dispensed at the pharmacy. This information shall be serially numbered,

21   dated and filed in the order in which the drugs, devices or replacement soft contact lenses were
22 compounded or dispensed. A prescription order shall be kept for at least seven years. The

23 proprietor, manager or pharmacist shall produce this book or file in court or before any grand

24 jury on lawful order. The book or file of original prescription orders is open for inspection at

25 all times by the prescribing medical practitioner, the board and its agents and officers of the

26 law in performance of their duties."

27              397.   A.R.S. § 32-1983(B) provides that, "[a] full service wholesale permittee may
28 furnish prescription-only drugs to a pharmacy or medical practitioner. The full service

         1159968.7/81650.01001                         124

     14809093
      Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 128 of 134




      I wholesale permittee must first verify that person holds a valid license or permit."
 2                398.   A.R.S. § 32-1983(C) provides that, "[t]he full service wholesale permittee must
  3    deliver prescription-only drugs to an authorized person or agent of that premises if: (1) The
  4    full service wholesale permittee properly establishes the person's identity and authority; and
  5    (2) Delivery to an authorized person or agent is used only to meet the immediate needs of a
  6    particular patient of the authorized person."
  7               399.   A.R.S. § 32-1983(D) provides that, "[a] full service wholesale permittee may
  8    furnish prescription-only drugs to a pharmacy receiving area if a pharmacist or authorized
 -9    receiving personnel sign, at the time of delivery, a receipt showing the type and quantity of the
 10    prescription-only drug received. Any discrepancy between receipt and the type and quantity
 11    of the prescription-only drug actually received must be reported to the full service wholesale
 12    permittee by the next business day after the delivery to the pharmacy receiving area."
 13               400.   A.R.S. § 32-1983(E) provides that, "[a] full service wholesale permittee shall
 14    not accept payment for or allow the use of a person or entity's credit to establish an account
 15    for the purchase of prescription-only drugs from any other person other than the owner of
-16    record, the chief executive officer or the chief financial officer listed on the license or permit
 17    of a person or entity legally authorized to receive prescription-only drugs. Any account
 18    established for the purchase of prescription-only drugs must bear the name of the licensee or
 19    permittee."
20                401.   Defendants' acts regarding the manufacture, distribution, and prescribing of
21     opioids described in detail above violated each and every one of these laws. Prescott's citizens
22     are within the class which these laws were designed to protect, and the harm to Prescott's
23     citizens is of the nature the laws were designed to prevent. Consequently, Defendants'
24     violations constitute negligent acts per se.
-25                                -   FOURTH CAUSE OF ACTION
26                                         UNJUST ENRICHMENT
27                                         (Against All Defendants)
28                402.   Prescott re-alleges and incorporates by reference each of the allegations
           1159968.7/81650.01001                       125

       14809093
A   a.
                          Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 129 of 134




                      1   I contained in the preceding paragraphs of this Complaint as though fully alleged in this Cause
                      2 I of Action.

                      3               403.   Each Defendant was required to take reasonable steps to prevent the misuse,
                      4    abuse, and over-prescription of opioids.
                      5'              404.   Rather than prevent or mitigate or wide proliferation of opioids into Prescott,
                      6    each Defendant instead chose to place its monetary interests first and each Defendant profited
                      7    from prescription opioids sold in Prescott.
                      8               405.   Each Defendant also failed to maintain effective controls against the unintended
             r4~
             w4       9 and illegal use of the prescription opioids it or he manufactured, distributed, or prescribed,
             x~~     10 again choosing instead to place its or his monetary interests first.
             C7 ~,
             zZ~
             ~~      11               406.   Each Defendant therefore received a benefit from the sale, distribution, or
             0
                     12 prescription of prescription opioids to and in Prescott, and these Defendants have been
         I           13 unjustly enriched at the expense of Prescott.
             ~
             O
                     14               As a result, Prescott is entitled to damages on its unjust enrichment claim in an amount

             p
             w
                     15               to be proven at trial.
             ~       16                                        FIFTH CAUSE OF ACTION
                     17                                   NEGLIGENT FAILURE TO WARN
                     18                                  (Against the Manufacturer Defendants)
                     19               407.   Prescott re-alleges and incorporates by reference each of the allegations
                     20 I contained in the preceding paragraphs of this Complaint as though fully alleged in this Cause
                     21 of Action.
                     22               408.   At all relevant times, the Manufacturer Defendants had a duty to exercise
                     23 I reasonable and ordinary care and skill and in accordance with applicable standards of conduct
                     24 in adequately warning the medical profession about the risk of addiction from the use of

                     25 opioid products, and not to over-promote and over-market opioid products so as to nullify,

                     26 cancel out and render meaningless any written warnings about addiction, however inadequate,
                     27 about the risk of addiction from the use of opioid products.
                     28               409.    The Manufacturer Defendants breached their duty to exercise reasonable and

                               1159968.7/81650.01001\                       126

                           14809093
     Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 130 of 134




 1   ordinary care by failing to adequately warn the medical profession about the risk of addiction
 2   from the use of opioid products. Moreover, the Manufacturer Defendants so over-promoted
 3   the products to nullify, cancel out and render meaningless any warnings in the labels about
 4   any addiction risk due to the Manufacturer Defendants' marketing, sales and promotional
 5   efforts that were designed to stimulate the use of opioid products in situations and for patients
 6   who should not have been using those drugs or should have used them only as a last resort
 7   before other means were used or other less addictive and dangerous drugs were prescribed.
 8              410.   As a direct and proximate cause of the Manufacturer Defendants' unreasonable
 9   and negligent conduct, Prescott has suffered and will continue to suffer harm, and is entitled to
10 damages in an amount to be determined at trial.

11                                     SIXTH CAUSE OF ACTION
12                                     FRAUDULENT TRANSFER
13                                     Violation of A.R.S. § 44-1004
14                                   (Against The Sackler Defendants)          ~
15              411.   Prescott re-alleges and incorporates by reference each of the allegations
16 I contained in the preceding paragraphs of this Complaint as though fully alleged in this Cause

17 of Action.

18              412.   As alleged herein, Defendants' negligence was willful, malicious; oppressive,
19 and fraudulent, entitling Prescott to punitive damages

20              413.   As set forth above, Prescott possesses a variety of causes of action against
21 Purdue and the other Defendants, and as soon as final judgment is entered in this action,

22 Prescott will possess a right to payment from Purdue.

23              414.   Prescott has been harmed because Prescott is informed and believes that Purdue
24 has been transferring assets to the Sacklers and other shareholders for years in order to avoid

25 paying the judgment that will be owed Prescott, as well as the multitude of other plaintiffs that

26 have commenced litigation against Purdue nationwide for its role in creating the opioid

27 epidemic.                                                                                      ~
28              415.   Prescott is informed and believes that Purdue transferred assets to the Sacklers

         1159968.7/81650.01001                        127


     14809093
♦          Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 131 of 134




     1     I and other shareholders with the intent to hinder, delay, or defraud Purdue's creditors,
     2     including Prescott.
     3                 416.   Prescott was harmed as a result of these transfers, and Prescott is entitled to void
     4     them pursuant to Arizona Revised Statute § 44-1004.
     5                                       SEVENTH CAUSE OF ACTION
     6                                             CIVIL CONSPIRACY
     fl1                        (Against Defendant Purdue and The Sackler Defendants)
     8                 417.   Prescott re-alleges and incorporates by reference each of the allegations
     9     I contained in the preceding paragraphs of this Complaint as though fully alleged in this Cause
    10 I of Action.

    11                 418.   As alleged above, Purdue and the Sacklers engaged in a knowing and willful
    12 conspiracy between themselves to fraudulently transfer assets from Purdue to the Individual

    13 Defendants and other shareholders in order to hinder, delay, and defraud Plaintiff in the

    14 collection of its judgment against Purdue entered in this action.

    15                 419.   After the Sacklers became aware in or about 1999 that Purdue faced potential
    16 liability because of the addictive nature of OxyContin, Purdue and the Sacklers conspired to

    17 shield the proceeds of their wrongdoing from creditors like Prescott by stripping Purdue every

    18 year of hundreds of millions of dollars of profits from the sale of OxyContin and other opioid-

    19 containing medications via distributions from Purdue to shareholders, including the Sacklers

    20 and their extended family.

    21                 420.   Purdue and the Sacklers, with knowledge and intent, agreed to the overall
    22 objective of their fraudulent scheme and participated in a coordinated, common course of

    23 conduct to commit acts of fraud.

    24                 421.   Purdue and the Sacklers acted with a common understanding or design to
    25 commit unlawful acts, as alleged herein, and acted purposely, without a reasonable or lawful

    26 excuse, which directly and proximately caused the injuries alleged herein.

    27                 422.   Purdue and the Sacklers acted with malice, purposely, intentionally, unlawfully,
    28 and without a reasonable or lawful excuse.

                1159968.7/81650.01001                         128

            14809093
v
         Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 132 of 134




     l               423.   As a proximate result of Purdue and the Sacklers' conspiracy and the
     2   I distributions of billions of dollars in profits to the Sacklers, Prescott is informed and believes
     3   I that Purdue lacks sufficient assets to satisfy its liabilities to Prescott pursuant to the judgment
     4   I entered in this action.
     5               424.   As a result of Purdue and the Sacklers' conspiracy, Prescott is entitled to
     6   compensatory damages in an amount to be proved at trial.
     7               425. 'As alleged herein, Purdue and the Sacklers' conspiracy was willful, malicious,
     8   oppressive, and fraudulent, entitling Prescott to punitive damages.
     9                                       EIGHTH CAUSE OF ACTION
    10                                Violations of the Arizona Consumer Fraud Act
    ll                                           A.R.S. §44-1521 et seq.
    12                                          (Against all Defendants)
    13               426.   Prescott re-alleges and incorporates by reference each of the allegations
    14 I contained in the preceding paragraphs of this Complaint as though fully alleged in this Cause

    15 of Action.

    16               427.   The Arizona Consumer Fraud Act is codified at A.R. S. §44-1521 et seq. (CFA).
    17 The CFA establishes a comprehensive framework for redressing the violations of applicable

    18 law. The conduct at issue in this case falls within the scope of the CFA.

    19               428.   The CFA prohibits the "use or employment ... of any deception, deceptive or
    20 unfair act or practice, fraud, false pretense, false promise, misrepresentation, or concealment,

    21    suppression, or omission of any material fact with intent that others rely on such concealment,
    22 suppression, or omission, in connection with the sale or advertisement of any merchandise ..."

    23 Ariz Rev. Stat. Ann. §44-1522. Defendants have engaged in and continue to engage in the

    24 same pattern of unfair methods of competition, and unfair and/or deceptive conduct pursuant

    25 to a common practice of misleading the public regarding the purported benefits and risks of

    26 opioids.

    27               429.   Prescott has paid money for health care costs associated with prescription
    28 opioids for chronic pain. Prescott has also paid significant sums of money treating those

              1159968.7/81650.01001                       129

          14809093
~        Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 133 of 134




     1   I covered by its health insurance for other opioid-related health costs. Defendants'
     2   I misrepresentations have further caused Prescott to spend substantial sums of money on
     3   I increased law enforcement, emergency services, social services, public ,safety, and other
     4   I human services in Prescott, as described above.
     5               430.   But these unfair method of competition and unfair and/or deceptive acts or
     6   practices in the conduct of trade or commerce, Prescott would not have incurred the massive
    7 I costs related to the epidemic caused by Defendants, as fully described above.

     8               431.   Logic, common sense, justice, policy, and precedent indicate the Manufacturing
     9   Defendants' unfair and deceptive conduct has caused the damage and harm complained of
    10 herein. The Manufacturing Defendants knew or reasonably should have known that their

    11 statements regarding the risks and benefits of opioids were false and misleading, and that their

    12 statements were causing harm from their continued production and marketing of opioids. The

    13 Distributor Defendants knew or reasonably should have known that the proliferation of

    14 prescription opioids were causing damage to Prescott. Thus, the harms caused by Defendants'

    15 unfair and deceptive conduct to Prescott were reasonably foreseeable, including the financial

    16 and economic losses incurred by Prescott.

    17 VI.           PRAYER FOR RELIEF            '
    18               Prescott prays that the Court issue:
    19               1.     An Order declaring that Defendants have created a public nuisance in violation
    20 of A.R.S. § 13-2917;

    21               2.     An Order enjoining Defendants from performing any further acts in violation of
    22 A.R.S. § 13-2917;

    23               3.     An Order Defendants to abate the public nuisance that they created in violation
    24 of A.R.S. § 13-2917;

    25               4.     An Order that Defendants are negligent under Arizona law;
    26               5.     An Order that Defendants have been unjustly enriched at Prescott's expense
    27 under Arizona law;

    28               6.     An Order that Prescott is entitled to recover all measure of damages permissible

              1159968.7/81650.01001                         130

          14809093
rt -        Case 3:19-cv-08165-SMB Document 1-3 Filed 06/03/19 Page 134 of 134




        1    under the statutes identified herein and under common law;
        2               7.      An Order that judgment be entered against Defendants in favor of Prescott;
        3               8.      An Order that Prescott is entitled to attorney's fees and costs pursuant to any
        4    applicable provision of law;
        5               9.      An Order voiding any fraudulent transfer by the Sacklers;
        6               10.     Compensatory damages in the sum to be proven at trial;
        7               11.     Punitive damages against Purdue.and the Sacklers in the sum to be proven at
        8    trial;
        9               12.     An Order that the conduct alleged herein violates the Arizona CFA;
       10               13.     An Order that Prescott is entitled to damages pursuant to the Arizona CFA;
       11               14.     An Order awarding any other and further relief deemed just and proper,
       12 including pre judgment and post judgment interest on the above amounts.

       13               15.     An award of attorneys' fees and costs pursuant to the Arizona Consumer Fraud
       14 Act e.g. ARS s 44-1534.

       15 VII.          JURY TRIAL DEMAND
       16               432. Prescott demands a trial by jury on all claims and of all issues so triable.
       17

       18 DATED: Apri123, 2019                           FENNEMORE CRAIG, P.C.
       19

       20
                                                         By: /s/J. Christopher Gooch
       21
                                                             J. Christopher Gooch
       22                                                    Scott Day Freeman
                                                             Attorneys for Plaintiff
       23                                                    The City of Prescott
       24

       25

       26

       27

       28

                 1159968.7/81650.01001                        131


             14809093
